Decision on urgent procedure
I will give the floor straight away to Mrs Roure so that she can give us the opinion of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
Roure (PSE), rapporteur. (FR) Madam President, on 14 November in this very Chamber I tabled a report - which Parliament approved - on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on a French initiative with a view to adopting a Convention on improving mutual assistance in criminal matters.
Today the Council is consulting us once again, this time on a new text of a draft protocol. Following the Extraordinary European Council meeting of 21 September, which was devoted to the fight against terrorism, we are called on to make a decision on this as a matter of urgency. Obviously I understand that current circumstances are impelling the European Union to strengthen cooperation as quickly as possible in the fight against terrorism.
Nevertheless, I should like to make a number of comments. I will start by expressing my regret that the Council did not accept the amendment which we proposed and which sought to extend the non-invocability of professional secrecy to commercial activities and the financial advice activities of lawyers and other members of regulated legal professions. I do actually still believe that this provision is essential to the effectiveness of judicial cooperation to combat money laundering. I also regret the fact that the Council did not reach an agreement on dual criminal liability.
Having said this, I see that the text of the protocol contains much more precise provisions on monitoring banking transactions. I also note with interest that in the future it will be Eurojust which will play a major role in ensuring that the mutual assistance system works smoothly.
Having made these comments, I can of course go along with the Commission and accept that the European Parliament should, in this exceptional case - without a report and in accordance with the urgent procedure - today approve the text which is before it.
(Parliament agreed to urgent procedure)
The item will be added to Thursday' s voting time.
White paper on reform of European governance
The next item is the statement by the Commission on the White Paper on Reform of European Governance.
Without further ado I will give the floor to the President of the Commission, Mr Prodi.
Madam President, ladies and gentlemen, on 4 September, I presented to this House the White Paper on Reform of European Governance. Some Members gave me their immediate reactions then, and the Committee on Constitutional Affairs and the Committee on Legal Affairs and the Internal Market have started to analyse our proposals. Today' s debate is therefore taking place within the context of a wider discussion that is already well under way. I would like to make a few preliminary remarks in order to clear up some misunderstandings that have emerged during this debate - and I will, of course, be happy to reply to any further comments you may wish to make during this morning' s discussion.
As you know, the overriding aim of the White Paper on Reform of European Governance is to renew and reinvigorate the institutional triangle, which operates according to the Community method under the present Treaty. This complements and reinforces the Commission' s and my own ongoing commitment to institutional changes that will strengthen the role of the European Parliament. Indeed, the Commission has always maintained that this House, which directly represents the people of Europe, should play a central role in the institutional triangle, on an equal footing with the Council, representing the Member States, and the Commission, which represents the European public interest.
The Commission also supports the work of the Court of Justice to ensure that the European Union is based on the rule of law and respect for human rights. We have been pursuing this commitment constantly and consistently. It remains our objective to strengthen the legitimacy of this House and thus to consolidate representative democracy.
It was this same desire to consolidate representative democracy and to ensure that it functions correctly and efficiently that inspired our White Paper on Reform of European Governance.
In the past few weeks, a number of people have criticised that part of our proposals that seeks to clarify the distinction between the legislative and executive functions. These criticisms are, it seems to me, the result of a misunderstanding. I have, for example, heard it said that the Commission is asking for a 'blank cheque' so that it can perform its executive tasks without the legitimate scrutiny of Parliament. This is simply not true, as is clear from the White Paper itself. What the Commission is suggesting, in fact, is that Parliament, the Council and the Commission should all take a step backwards and start concentrating once again on their institutional tasks.
The Commission, for its part, should table fewer proposals and target them better, concentrating on its executive function. The Council should play its legislative role and not become an executive. Parliament has primary responsibilities in monitoring the way policies are implemented and with regard to the Community budget. It is thus much more than simply the co-legislator.
The White Paper' s proposals are, therefore, ambitious. Their aim is to ensure that the existing rules are fully applied at last, and to give Parliament an equal role with the Council. This goes far beyond the power to 'call back' responsibility for executive decisions, on which some Members of this House have focused much attention.
The 'call-back' option is too limited, in that it merely allows Parliament to partially change the current system - which, we all know, is seriously deficient - but without making good the deficiencies.
As the White Paper shows, what we really need is a structural change that clarifies who is responsible for putting policy into practice. This is vital if we are to know who is to be held answerable for policy implementation. After all, the principle of accountability is an essential part of the way democratic institutions operate.
The White Paper contends that the Commission should be responsible for implementing policy. It questions the need for the current system of regulatory and management committees. The prospect of enlargement makes it all the more urgent to review our commitology.
However, the paper also states very clearly that the terms and limits of the Commission' s executive role must be laid down in the new legislation that you will discuss on the basis of the Commission' s final proposal. It also states that we need a simple legal mechanism to allow Council and Parliament, on an equal footing, to monitor and control the actions of the Executive. We are already giving thought to how this mechanism might work, but at this stage, before proposing anything, we want to listen.
We are expecting a major contribution from the Member States' advisory committees as well as from this House.
In the White Paper, the Commission has also committed itself to improving its consulting procedures when drawing up policy proposals. Some have suggested that this would undermine the role of Parliament. I sincerely believe this is not the case, and it is certainly not our intention.
Quite clearly, we have never proposed - and we never will propose - that Parliament or other democratically elected institutions be replaced by the voluntary civil associations we call 'non-governmental organisations' .
These associations play an important role in raising public awareness and integrating our society, and we therefore wish to enjoy a useful relationship with them. This relationship, which, I repeat, has absolutely no connection with the role of democratically elected institutions, is, at the moment, unclear and lacking in transparency.
We therefore need to bring some order to current practice. In particular, we need guidelines that make it transparent and more structured than now. We also need guidelines on how to use expert advice in formulating public policies. All this will improve the way in which the Commission exercises its right of initiative.
What we want, then, is a more structured and comprehensible system for interacting both with democratically elected local authorities and - in a quite distinct way - with civil society. This will ensure our consultation practices are more open and efficient than at present.
In any case, the Treaty will remain unchanged, all the decisions will continue to be taken by the appropriate institutions in accordance with the current democratic rules. The White Paper thus opens the way for an inter-institutional dialogue on how all the institutions can improve their consultation. We do not consider our proposals to be final and we are open to alternative suggestions, provided they are intended to achieve the same results.
I also understand there is some anxiety about the new forms of regulation proposed in the White Paper. Some people fear they might weaken the role of Parliament. A closer look at the White Paper should, however, convince you that, like you, the Commission is determined not to diminish but to increase Parliament' s role. That is precisely why the White Paper proposes new forms of regulation such as self-regulation, among principles and practices that ensure democratic control.
The creation of regulatory agencies - which can only take technical decisions on a case-by-case basis - will, of course, need a legislative act. Parliament will thus be fully involved in drawing up the rules and the necessary guarantees for adopting such an act.
We therefore have to find the right balance between the need to lay down essential elements and objectives in European legislation and the need to remain flexible and able to react to rapid social and economic change.
So the White Paper proposes, for the first time, to involve Parliament in the complex process of introducing the open method of coordination. These forms of inter-governmental cooperation on matters that lie on the fringes of Community law must, of necessity, follow a logic that is compatible with the way the institutional triangle works.
Madam President, ladies and gentlemen, the main challenge facing the Union today is political.
The Laeken Summit is approaching, and it should give us a roadmap towards the next IGC. Governance is already a part of that debate. Changing the way the institutions work (which is the subject of the White Paper) and changing the institutions themselves (which is the subject of the future proposals to amend the Treaty) are obviously two different issues which are, however, closely related.
That is why I have said that the debate on the options set out in the White Paper on Reform of European Governance is the first phase in the debate on the future of the Union.
This phase - which will take place within the current legal framework and thus within the restraints this entails - must not be reduced to a mere academic discussion. It must lead to specific proposals for action. This is the way to give the citizens of Europe greater confidence in the way the EU works. This is essential. We urgently need to win back the trust of our fellow-citizens by applying the present rules correctly and efficiently. If we do this, we shall have greater legitimacy when it comes to asking for the necessary Treaty changes later on.
However, swift action does not mean rushing. We need the kind of mature reflection that is characteristic of this House. Clearly, therefore, I do not intend to make proposals until you have drawn up your opinions on the subject.
The Commission realises that the renewal process the White Paper has begun can be brought to a successful conclusion only if the European Parliament and the Council find the political will to start changing the way we work under the existing Treaty through a collaborative effort.
I would therefore welcome dialogue of different sorts between the European institutions, if necessary by setting up a joint working group Commission, Parliament and Council working group to look in greater detail at our proposals on governance.
I would like to thank you, most sincerely, in advance for your commitment and support.
Madam President, Mr Prodi, ladies and gentlemen, in the 51 years of its existence, since the beginning of the European unification process and since the Robert Schuman Declaration, the European Union can lay claim to a considerable success story. In addition to establishing the common market, the single currency and the beginnings of a common foreign and security policy, we have also become an area of peace, justice and security, and in this we are a model for many regions of the world. But why is it that our citizens do not see the actions of the various institutions of the European Union in a proper light, as we might expect? Why is it that they so often fail to evoke a positive response? The question that immediately comes to mind is of course why the European Union has such a poor external image and why it is so bad at initiating and implementing its policies.
These questions of course provide the basis for the Commission's White Paper of 25 July of this year, and we are delighted that the Commission President, Mr Prodi, is here to discuss this issue with us for the second time today and has just offered us cooperation within an interinstitutional working party. I think this is an excellent suggestion that we should accept promptly and in a constructive spirit.
Another question is why our public image in the EU Member States is so patchy - I do not wish to say dismal - yet it cannot really be said that the European Union stumbles from one failure to the next. I think that a key point here is what the Commission says at the beginning of the White Paper: it should go back to concentrating on its core activities. The Commission should not allow itself to get tangled up in a mass of individual proposals and decisions so that in terms of overall policy strategy you cannot see the wood for the trees.
As I see it, there are a few more questions that we need to consider in some depth before we will find the appropriate answers. We certainly recognise that the Commission - and I think that all the institutions need to do this - has subjected and is continuing to subject its actions to a critical review process, after which it can then adopt any changes necessary after discussion with us.
We also support the Commission's intention to focus on particular areas, but we have to say that the Commission should in that case undertake appropriate work with the press. It should make it very clear to the public what European legislation consists of and how it has to be implemented.
There is also a second important issue here. There is no point in the Commission setting up its own substructures in various fields, and I believe that it has in fact largely ceased to do this. It should make use of existing public agencies at national, regional and local level to implement Community legislation. There is no need for the Commission to arrange direct involvement in every local district and in every medium-sized town. Although it is important to keep citizens informed, suitable forms of interaction should be used. Framework legislation produced by the Commission should provide for implementation at regional and national level, and it seems to me that the Commission's first proposal in the 25 July White Paper blurs the distinction between the various levels too much. So what is needed? Joint regulation? Open coordination? To what extent are European agencies needed? We need to address all these questions in our interinstitutional working party.
Madam President, Mr Prodi, Mr President-in-Office of the Council, I am very grateful for today's report. We are moving ever closer and our views have more and more in common, but there is still a way to go, and there is one particular point on which I believe that we still differ.
Firstly, you have today clearly declared your faith in a form of parliamentary democracy that of course has important consequences for our work as a whole, and in particular for the role of 'civil society' . That is another of those rather nebulous concepts rather like 'governance' , but 'governance' is used in contexts where there are no parliamentary democracies or cannot be, as in the case of 'global governance' . In the case of civil society, and I think you were very clear about this, we need to stress that although it has a consultative role and a supporting function, it is the European Parliament and of course also national parliaments that are at the heart of democracy as we know it. As you said yourself, they are an expression of the will of the people, and we must insist on that point.
The key point on which there are still differences between us is the issue of alternative forms of regulation. We are not so presumptuous as to think that only Parliament can regulate and that only Parliament can create appropriate regulations, including detailed regulations. However, the difficult thing is to decide on the framework, details, a political objective and technical implementation. So I must insist that this Parliament is always consulted on this issue and that it is not the Commission that decides, but that there should be a joint decision, a kind of Interinstitutional Agreement between the Council, Parliament and the Commission. This applies in particular to the issue of call back that we have also been discussing today.
Let me make this crystal clear: we need both things. We need a Parliament call-back procedure in connection with alternative forms of regulation, and we need to reform comitology. We have nothing against the reform of comitology proposed in the White Paper, but it is not enough. It is necessary if the decision-making process at parliamentary level is to become more democratic, but it is by no means enough. Mr President, I hope I have understood you correctly in understanding that you will not present anything to the Laeken European Council unless it has been discussed with this Parliament beforehand and the views of this House have been sought. You said this in general terms, and I welcome that, and I can see from your nodding that that is indeed your intention. That represents a great step forward compared with the last time, and I would like to thank you very much indeed for that.
By way of conclusion, I would like to make one more thing clear. This is not about Parliament getting involved in the Commission's executive powers. However, we very much reject any attempts on the part of the Commission - and they have been made - to get involved in the legislative process and to arrogate legislative powers to itself. This emerges from many sentences and passages in the White Paper, and we must reject this. The Commission has executive powers, but legislative competence is a matter for the Parliament and the Council and we absolutely insist on that!
Madam President, support for the European Union is decreasing in just about every Member State. In the candidate countries, enthusiasm for enlargement is in decline. There is little confidence in the European institutions, and the individual citizen can feel that the gap between 'those in Brussels' and 'those of us at home' is extremely large. We are all painfully aware of this, and I am very pleased to find such a large measure of self-criticism in the Commission' s White Paper.
The Group of the European Liberal, Democrat and Reform Party welcomes the White Paper on Reform of European Governance. These changes are an important part of the major work of reform we are facing over the next few years to make the EU more easily accessible, efficient and democratic. We are very well disposed towards the start made by the White Paper. It points out the problems and shows where changes are required.
Some of the overarching proposals are entirely in line with what the Liberals have been pressing for over a period of quite a few years. There must be an increase in openness and public control. The new rules adopted earlier this year in accordance with Article 255 are a first step on the way. The decision-making processes must be simplified and made clearer. There must be regional, as well as local, involvement at an earlier stage of the decision-making process, and we must discover mechanisms for regular consultation at these levels for it is, after all, regional and local authorities that will be implementing the majority of the EU' s decisions. It is also very encouraging that the Commission wishes to work more with framework legislation and strengthen the principles of subsidiarity and proportionality.
There is little that is very specific in the White Paper, however. What, precisely, can be done about this? How is the individual citizen to be made to feel more involved in decision-making? And how, in particular, is the Commission to set about promoting the change of attitude or cultural revolution that has to take place in the Commission if all the reforms are to become a reality? We are aware that many of Mr Kinnock' s proposed reforms have come up against pretty formidable resistance. Bureaucracies - and the Commission is a large bureaucracy - change slowly, and many people are impatient to see results. We cannot afford to fail.
The White Paper is now under consideration. I hope that many will feel prompted to respond and present their views before part two appears. Parliament will produce a report. In this connection, it was, moreover, extremely encouraging to hear Mr Prodi propose a joint working party, made up of representatives from the institutions. I hope that the Commission, together with Parliament, will also be active in making the White Paper more widely known and not expect people just to find it accidentally on the Internet.
Thank you for this first part of the White Paper. We look forward to seeing part two.
Madam President, Mr Prodi, almost everyone who has spoken has asked - as you yourself have also done - why the EU's image is not what we expect, and why people have ever less faith in it. I am always surprised that this is commented on in a wounded tone as if we were misunderstood, as if all this were unfair, and even the answers on this subject have a very paternalistic ring about them. They say that it is all about explaining things better to the public and presenting our policies to them more clearly. Unlike Mr Swoboda, I do not think that we have really made any progress in this area.
The concept of good governance is very vague, and people do not really understand what you are promising them. You are promising transparency, openness and consultation, but that is not what is at stake here, Mr Prodi. The major misunderstanding - I might almost say a misunderstanding of historical proportions - is that this Commission does not have any conception of European democracy. It has no conception at all of democracy at supranational level.
All these paternalistic ideas that you have presented here miss the point that you do not have the courage - and have not had the courage for years - to highlight the democratic deficits of the European Union with sufficient clarity, and to recognise that the Commission must forego some power if such a thing as European democracy is to exist, and that you need to work alongside this Parliament on many key issues, for example on preparing a constitutional process and the main elements of that process.
No, genuinely tackling the dissatisfaction that exists would mean addressing the state of crisis which exists as regards legitimacy. We govern people with regulations because we do not have the courage to say that we have been making laws for years now. We call them regulations because the democratic legitimacy of these laws is very fragile, because the separation of powers has not been achieved, because the principle of openness of legislation has not been achieved, because the process of committing the administration to laws has not been achieved, and because instead there is disproportionate scope for discretion, which cannot be reconciled with democratic principles, because we have an irregular administration in many areas, such as the committee structure. It is not regular, there are no staff regulations, there are no clear loyalties, and the processes for appointing staff in these areas are by no means transparent and are easy to manipulate.
Mr President, you cannot reconcile the idea of a good technocracy with a debate on democracy. Just as there is no such thing as a good dictatorship, there is also no such thing as a good technocracy. You will have to address the issue of a European democracy and the position of the Commission in this process.
Madam President, Mr Prodi, I am very pleased that we have another opportunity today to discuss the White Paper together, because European governance is indeed a pivotal theme and I would like to make it very clear that I believe that the whole future viability of the European Union depends to a large extent on this issue. I am bound to agree with Mr Voggenhuber on this point: as far as I am concerned, the issue at the centre of the whole debate around governance is the question of democracy - strengthening democracy and above all strengthening the public's rights, especially under the Charter of Fundamental Rights. I say that because one thing is clear: the very best policy will achieve nothing if it does not impact on the public or if the present state of affairs continues, in which the public believes that what happens in Brussels is far removed from them and their day-to-day concerns.
I believe, Mr Prodi, that the public quite rightly expects two things: the first is transparency in decision making and the second is clarity as regards political responsibility for decisions. I believe that this has to be the focal point from which our joint deliberations start, both for the Commission and of course also for the other institutions. I would like to talk about transparency for a moment. The White Paper talks about a cumbersome system of almost 700 consultative bodies supporting the Commission. If I remember correctly, you yourself picked up this point in the White Paper on the reform of the Commission, and announced back in June that a list of these consultative bodies would be published. In the White Paper before us, you promise that details of these bodies will be published by the end of the year. I am very much in favour of that. This is a question of transparency, and it could help to remove some of the prejudice against the work of the Commission and the other institutions. However, publishing details of consultative bodies is one thing, and, as I see it, accepting political responsibility for decisions is quite another.
A second point in the White Paper that I would like to mention is the 'culture of consultation and dialogue' . I certainly regard that as a very good proposal. I think that the Commission on the one hand and the Council and Parliament on the other would be well advised to jointly consider how a new culture of consultation and dialogue can be achieved in terms of greater involvement for civil society. I think it would be better if the Commission did not propose a code of conduct on minimum standards for consultation for itself, but rather if we could jointly consider whether there is not some scope for all three institutions to make a joint commitment under an Interinstitutional Agreement. You spoke earlier about a dialogue of this kind, about the possibility of setting up a working party, and I am keen to accept that suggestion.
Madam President, President Prodi, I speak on behalf of the radical Members.
Mr Prodi, what impression do you think the citizens of Europe can have if, after the attacks on New York and Washington, they have seen Chirac, Blair, Fischer and all the European leaders marching off to Washington, and then the President-in-Office and President Prodi a good last, or nearly so - through no fault of their own, of course - and it even seems on Monday - and that is saying something - even Berlusconi may go?
All this in itself reveals a deep-seated problem for as long as we give that impression (and we either give it or not). Therefore, in my opinion (and here I agree with Mr Voggenhuber), the Commission should stop talking so much and risking being misunderstood, especially in view of the Convention - which we hope will be a positive step and will give a boost to this Union. Instead, it should concentrate on crucial problems like representation abroad, which is its own role; it should reassume its role as the driving force behind European integration, something it is losing and may lose forever. It should also be daring and make ambitious proposals, such as asking, for instance, what face Europe is showing to the outside world, since we cannot really have ten different faces on such international matters.
This, then, is my message to you, Mr Prodi: more concrete proposals, stronger proposals, particularly in view of the post-Laeken meeting.
Madam President, is not the real reason for this glossy brochure and this debate today the fact that the Treaty of Nice is dead? The Irish people saw to that, and you know that if you ask them again they will reject it a second time. It is interesting to note that they were the only people who were asked whether or not they wanted the Treaty.
That is why we have European governance and why you are seeking to push through the institutional changes, choosing a different method. The only way that you will achieve the participation in this European project that you want is through consent. By that I do not mean the consent of a House like this, but of the ordinary voters in Europe. Let us have more referendums in all Member States. That is the only way to achieve democratic legitimacy. The way to address the democratic deficit is to give people a chance to express their opinions.
Madam President, there is every reason for developing ideas around the subject of how Europe is to move forward, but there is also a need to know what it is that has to be developed. Not everything has to be included, but just those things that cannot better be taken care of at national, local or individual levels, such as the internal market, the common currency, external and internal security, borders, customs and certain environmental issues.
So far, the proposals relating to democracy are not sufficiently concrete. We therefore need cooperation across the institutions in order to move forward. We must build upon a clear division of power in which political responsibility can be insisted upon. The objectives need to be clarified and the initiatives adapted accordingly. It is necessary to be able to hold people to account in a democratic system governed by law, and the prerequisite for this is a common basis of values with clear guidelines.
An effective European democracy requires discussions across linguistic and national borders, together with an education system and media adapted in the light of these. The proposed multi-level democracy can contribute to legitimacy and greater confidence in the institutions, but it must not degenerate into a democracy characterised by bargaining or corporatism and which is so often marked by corruption. Cooperation with civil society can make political measures better suited to their purpose, but the role of politicians must be clearly distinguished from civil society.
We now hope that the Commission will in future comply with the values in the proposal and, faced with each new initiative, ask four questions: Is the measure proportionate, that is to say appropriate to the problems that are to be solved? Is the solution in keeping with European democracy? Is the proposal in line with the EU' s vision and basic principles? Can people be held to account?
The more people are involved in European cooperation, the better. Do not imagine, however, that legitimacy in itself creates democracy. Rather, it is democracy which creates legitimacy.
Madam President, Mr Swoboda has clearly formulated the stance of the Group of the Party of European Socialists, and has presented a clear proposal to the Commission. In my capacity of shadow rapporteur for the PSE Group for the White Paper on Reform of European Governance in the Committee on Constitutional Affairs, I would now like to explain our position from my point of view.
We welcome your proposal for efficient governance by setting up autonomous agencies, the proposals facilitating co-regulations and self-regulations, the will to consult representatives from specific sectors and the proposal on citizens' and the civil society' s right to information, participation and consultation.
We object, however, to a deal between the interested sectors and the European Commission without any parliamentary control. That is not our idea of democracy. We want to decide beforehand, in tandem with the Commission and the Council, when detailed legislation is necessary, when framework legislation suffices and when we can sanction a form of co-regulation or self-regulation.
It goes without saying that in many cases, it will be useful to delegate technical details to the comitology procedure, provided they are technical details, and the political component has been extracted completely. Furthermore, the call-back mechanism, to which the European Parliament can refer, should this prove necessary, must be regulated in advance.
It is possible that the deployment of the social actors in the case of self- and co-regulation is a much more efficient way of working. Not only should we consult the sectors about the decision-making process. In certain cases, even social non-profit organisations could also play a role in the implementation. But if the sectors are allocated certain tasks, the monitoring role by the European Parliament must always remain clear, and the European Commission must carry its responsibility. Clarity always remains condition No 1.
The dialogue with social actors must be concrete and yield results, and must not become a talk shop which thrives on repetition. For what the citizen and the PSE Group want is result: democratic control and recognisable political priority by the European government. At present, decision-making in the EU is too diffuse and too sluggish, which leads to alienation. The PSE Group, also in the Committee on Constitutional Affairs, is now offering to break this cycle. That is possible and should be done before the Laeken Summit. The Commission should then reach an agreement with the European Parliament which can be implemented by the end of the Spanish Presidency. The ball is now back in the court of the Commission. We count on you, Mr Prodi.
Madam President, President Prodi, at first sight the White Paper might seem tied down to its essentially technical content. If, instead, we consider the reasons why it was drawn up - reasons that should have been given greater coverage in the text itself - we realise that it has a very solid and highly relevant political core. In the G8 debate here in this House, I pointed out that, while globalisation is proceeding apace in all fields, it is hard for it to involve politics, which thus remains inadequate and slow compared with what is happening in other sectors. This is undoubtedly one of the basic reasons for citizens' widespread mistrust of institutions at all levels, from local to European to worldwide. Besides, what do the people of Seattle, Gothenburg or Genoa, leaving aside the more extreme positions, want of politics, if not to control globalisation? What answer are we in a position to give, today, apart from our own inadequacy?
The European Union project is, of course, still the only concrete example that can meet these demands, but it has not yet expressed its democratic potential to the full. The White Paper is thus a valuable instrument, provided Parliament shows the same willingness to specify those substantial organisational reforms that will enable it to reconstruct and revive European democratic citizenship.
Madam President, I would like to move the debate on to ground which has not been much talked about and to the remarks Mr Prodi made in his introductory statement about the regional element. I would like to do so particularly from the standpoint of my own constituency, Scotland, but not only from that point of view.
It is interesting to note, when you reflect on Scotland, that about 80% of the competences exercisable by the Scottish Parliament concern domains in which the European Union has a shared competence. When we make laws here, the Scottish Parliament and government are bound by them and have to put them into effect; that is quite right and it is the same across other similar regions. But sometimes it can produce ridiculous results, for example when environmental laws are too detailed to allow sensible local discretion in adapting common principles to local situations. The water problems of the Island of Islay or the Glen of Strathspey are hardly comparable with those of the Rhine basin. A one-size-fits-all approach to water law can have absurd results, for example in respect of the Scotch malt whisky industry, despite its established environmental friendliness over 200 years.
The White Paper says, as did Commissioner Prodi this morning, that the Commission will consult regional and local government early in the policy-formation process and will seek to legislate so that local knowledge is effectively deployed in the implementation process. That is quite right and very welcome, though it was a pity he only devoted one sentence in his opening speech to it. Many of us had expected that the White Paper would contain a far stronger statement, especially in relation to the so-called partner regions exercising their own constitutional powers of legislation.
Europe will fail to regain or retain the affections of the citizens of the Union - and that includes the people in Scotland and our counterparts in many similar lands such as Catalonia, Flanders, Wales, Galicia, the Basque country - unless the regional and local governments with whom people there finally identify are fully respected partners in the governance of Europe. We are the same size and population as many of the existing Member States, the same as many of the adjoining States and we are bigger than quite a few of them.
It is often said that big, important regions of large countries do better in the Union than small Member States. I doubt it and nothing in the White Paper has yet persuaded me that is true.
Mr Prodi, your paper on European governance is an important milestone, but on a technical issue my colleague, Mr Dell'Alba, pointed out to you in a previous debate that, while the word 'governance' may be very common in the English and French languages, in Italian political culture it is to some extent opaque. If that is the case, it may well be that we have to get the message through in each of the EU languages. Perhaps attention could be paid to those languages in which the word 'gouvernance' , first used by Sir John Fortescue in England in the fifteenth century when the English political class spoke French, is less clearly understood than in English and French. We ought to look at that point.
Reading your paper, it struck me that in a sense the first stage of recovery in the building of Europe is for the Commission itself to recover its self-confidence and poise. I pay credit to you Mr Prodi, and to your colleagues Mr Patten, Mr Barnier and others, for having succeeded in restoring this poise after the resignation of your predecessors. However, as you know - and you drew attention to this in your speech - there is concern in Parliament about giving respect to the institutional triangle.
There are fears about your use of civil society, which we all know really means consulting lobby groups. The most effective lobby groups do their job, which is not to represent society at large - that is this elected Parliament's duty - but to represent their own vested interest. So I am afraid the fact that you drew attention to this concern has not allayed our fears and we will continue to insist that it is we, the elected Members of this House, who represent the interests of society at large and you should not set up groups meeting directly with the Commission, evolving policy and then handing it down to us to rubber-stamp.
That is not our understanding of parliamentary democracy. I am sorry that Mr Farage has left. He obviously does not believe in parliamentary democracy. He wants a referendum every five minutes. It is absurd that in my own country, once the Prime Minister, Mr Blair, summons up the courage to confront the Chancellor, Mr Brown, we will be asked in a referendum to decide whether or not to join the single currency. Can you imagine our financial and economic future being discussed in public houses up and down the country? This is a job that elected politicians should do.
As regards your paper, the European Parliament and the Commission should be partners in the construction of Europe, not rivals. If we remember the days of Jacques Delors, your predecessor, he had a clear programme, a vision: the 1992 single market. He set out a time frame and turned that vision into reality. We must do the same with enlargement and constitutional reform, widening and deepening.
Lastly, Mr Prodi, will you organise a public platform for the leaders of the candidate countries that will be joining the EU? I know you have already met the new Polish leader, but the public at large needs to be able to see in practice that we have a vision of a fully complete, united Europe and that you, Parliament and the Council are working together to achieve this.
Madam President, I would first like to congratulate Mr Beazley on his excellent speech. Mr Prodi, I would like to thank you for making it clear here today that you will not be bringing forward any proposals to amend the constitutional position unless you have the consent of the European Parliament and without a clear vote by Parliament as a directly elected body. That is more than we have been told so far, and I am delighted about that.
At the same time I would like to thank you for trying to clear up any misunderstandings. However, there are some things I am still not clear about. I hope that you will be able to deal with those in your reply as well. You said that fewer proposals would be emanating from the Commission. There can be no objection to that, as long as you can tell us how this new vacuum is to be filled, because you know - just as my fellow Members and I do - that the Treaties of Maastricht, Amsterdam and Nice stipulated very clearly the legislative role of the European Parliament and the roles of the Commission and the Council.
If you are now telling us that the Commission will be making fewer proposals, one of the implications of that is that you will be presenting framework proposals. If that is what you intend, Mr Prodi, then you will have to ensure that there is a call-back mechanism and a comitology reform. This is not just a drawback of the present system, as you just suggested, but rather an absolute necessity in the context of the ideas or proposals that you have for the future. No one in this House wants framework proposals, but if you want them, then you must make sure they go hand in hand with proper democratic measures that do not adversely affect Parliament's rights.
You say that you want more modern measures such as voluntary commitments; no one in this House wants that. However, if you still want that, you will have to protect democratic rights within the European Union and ensure that there is an Interinstitutional Agreement that leaves the rights of Parliament, the Council and the Commission intact.
You also said that the White Paper opens up the way for an interinstitutional debate. It certainly does that. But I would ask you, Mr Prodi, to state clearly before us that you do not intend to go back on the Treaties of Maastricht, Nice and Amsterdam, and that you share the views of the majority of the Members of this House about what I have said. Not a single piece of legislation should go through without the European Parliament being involved. There should not be any voluntary agreements and there should not be any framework agreements unless democracy is protected.
Mr President, I have three points. Firstly, this paper is slightly more modest than its title suggests. When you first titillated us with the prospect of presenting this White Paper over a year ago, we were all very excited at the idea of having some great constitutional blueprint. In fact, you have very wisely produced a paper on good administration rather than a blueprint on governance or constitutional government as a whole, and that pragmatic and focused approach has much to commend it.
Secondly, I very much welcome your announcement today that you wish to establish an interinstitutional working party. I have always felt it was a mistake to try to treat governance as if it were a piece of legislation which was first presented by the Commission and then batted between the institutions. This is not normal legislation, but an intensely political debate that requires an intensely political and cooperative approach between the institutions.
My final point is one that you touch upon quite politely in the White Paper. I will be less polite: we can do as much as we like at European level - in Strasbourg and Brussels - to improve administration and governance and make our decisions more comprehensible, legitimate and understandable. However, as long as national political institutions and national political cultures remain frozen in the 19th-century mould and pretend that either the EU does not exist or is some far-off spaceship, we will never make great advances in this honourable enterprise of improving governance. Governance can only be built brick by brick from the bottom, from the ground floor, from our nations and regions. That is where we should all start.
Mr President, I think that Mrs Roth-Behrendt has expressed Parliament' s concerns in her main point.
Parliament does not think it is a bad idea for the Commission to set up all the consultative bodies it wants, that it should meet with all the non-governmental organisations it wishes, that it should consult everyone through the Internet, or that it should talk to all citizens on a personal level. This seems like a good idea to us and we should probably do the same thing.
What worries us is the second part of the White Paper; or to be more precise, the proposals to improve Community regulations. The Treaties of the European Union - as Mrs Roth-Behrendt pointed out - are based upon the principle of the division of powers. Article 6 of the Treaty makes reference to national constitutional principles. All national legislations are based upon the principle of the division of powers, by which legislative prerogatives are under the control of bodies elected by the people.
In the case of the European institutions there are two such bodies: the Parliament, directly elected, and the Council, comprised of Ministers responsible to their own national Parliaments. The role of the Commission of the European Communities is to be the Community executive, and the role of Parliament is to support and strengthen the claims of the Commission to be an authentic Community executive.
However, if the Commission enters into the regulatory framework and endeavours to take on competences or powers that have been conferred or that should be conferred on the European Parliament by the Treaties, in these areas - as Mr Swoboda and Mrs Roth-Behrendt have stated - the Commission must remain in close contact with Parliament. To be precise, Mr Prodi' s suggestion that the Commission could present the Laeken European Council with proposals on improving Community regulations, without waiting for Parliament to deliver its opinion, seems to me to be a dangerous thing.
I hope that the Commission, before putting forward any proposal to the Laeken European Council on improving Community regulations, enters into close contact with Parliament with the aim of listening to our point of view and in this way conveying to the Laeken European Council the Parliament' s concerns and interests in this matter.
Mr President, Mr Prodi, ladies and gentlemen, this debate on the Commission's White Paper on European Governance in some ways comes at a bad time, and in other ways at a good one. It is a bad time because any debate on the internal structure of the European Union and the way it functions, and on the legitimacy of the European Union itself will at present be dwarfed by the need to protect Europe's citizens against international terror and violence, with more arcane subjects being overshadowed.
However, it is also a good time for the same reason, by which I mean that the European Union has an opportunity at this precise moment to respond to people's fundamental need for safety within the EU, and for legitimacy combined with an ability to act outside its own borders. Transparent, open and accountable decision making can accordingly help to make Europe's citizens more aware and at the same time conscious of the added value Europe can bring. Your White Paper is a contribution to that added value, Mr Prodi.
Against this background, I particularly welcome those proposals in the Commission's White Paper that aim for a systematic dialogue at regional and local level, at a more active role for the Committee of the Regions, and the proposal that from 2002 onwards there should be an annual report on the implementation of the Amsterdam Protocol on Subsidiarity and Proportionality. Subsidiarity and the Community method are not after all mutually exclusive. The division of tasks between the Commission, the Council and the European Parliament must be clear, just as a balance between the Member States, the regions and the EU needs to be struck under their institutional triangle.
It is obvious that the European Parliament and the national parliaments should play a central role in the public debate on the future of Europe. That is why I find it amazing that in its White Paper the Commission does not consider the idea of a convention as requested in the report by Mr Leinen and Mr Méndez de Vigo. An open convention which works out the decision-making basis for the Council, with representatives from the Commission and from national parliaments and from the European Parliament, together with representatives of the Member States and the candidate countries and from the Committee of the Regions and the Economic and Social Committee sitting as observers, is an appropriate and essential forum for bringing the Union closer to its citizens and achieving transparency, and it must supplement and support internal reforms.
Mr President, it is indeed a shame that Mr Farage is no longer with us. He obviously has learned nothing about public policy if he thinks that we can run the whole of Europe on a series of referendums. This discussion is probably one of the most important that we will have before enlargement. It is neither as hallowed nor as sexy as an IGC, but until we get the actual delivery mechanisms of democracy and public policy right, the boring, tedious administrative detail, then we do democracy an injustice.
We have to reform our governmental processes. There are many proposals in the White Paper that cause nobody any problems, but issues like co-regulation and the delivery of public policy by external agencies do cause problems. We cannot afford not to address these issues. Our institutional overload, as we all know, is quite dramatic in the Union and with enlargement it will get worse. We need to ensure, however, that when we reform those processes - whether it be issues concerning co-regulation or external agencies - we see democratic control as the key factor, democratic control in a democratic framework. This will not be a resource-free exercise. It will also require significant person power to deliver it, at least in the early stages. The Commission has to face this. It will not be a cost-cutting exercise by any means.
Finally, if there is a criticism that has to be made of the Commission, and I am glad it has realised the importance of this criticism, it is that its White Paper did not address the role of Parliament. Now I realise that the Commission might be sensitive about doing so, in case it brings the wrath of this House down on it. That represented a fundamental failure in the early discussions between the Commission and Parliament. So I am very pleased that this has now been rectified and we can move forward to produce the sort of governmental structure which we require.
Mr President, Mr Prodi, ladies and gentlemen, in support of what Mrs Stenzel has just said, I would like to add that it is never too late and never too soon to hold a debate of this kind. At this particular point I believe that the events of recent weeks have brought more seriousness into politics and that the public is making greater demands on politicians. This provides an opportunity to contribute to a renaissance of political matters and also to a significant renaissance of cooperation between leaders, those in positions of responsibility and the representatives of the people, that is to say the parliaments.
That is how we should approach this debate. When you say in the introduction to your paper that the public feels greater distrust, more apathy and more powerlessness, I agree with you. However, in your second paragraph you say that this problem is acknowledged by national parliaments and governments alike, and that it is particularly acute at the level of the European Union. I have a problem with this wording. We - Parliament and the Commission - are acting as if national governments and national parliaments were on one side and the European Union on the other. The public is particularly aware of this contradiction, with the Member States and the European institutions apparently on opposite sides. We need to make it clear for once and all that we collectively are the European Union! There is virtually no such thing as a European decision without the participation of the national governments, but there are a good many European decisions without codecision by the European Parliament. Codecision leads to transparency and openness and facilitates dialogue, and is therefore the starting point for a clear separation of powers and allocation of tasks.
Your report talks about leadership. I wish to call for more Commission initiatives based not so much on a minimum Council consensus but rather on what Europe needs. It talks about cooperation with the regions, yet in the Belgian Presidency's proposal for the convention the Commission of the Regions is not even a full member of that convention. Yet that is what we need. We talk about more information, but our actions are limited to giving the Member States more money for their information work, while the Member States do not give their own parliaments sufficient information about their decisions in the Council, and therefore exclude their citizens from European decision making.
By way of conclusion, I wish to call for proposals for sanctions in the case of misuse of EU funds, because that leads to distrust about the institutions on the part of the public. Wherever the EU is involved, that must be made evident, from the European institutions themselves to the smallest local council.
Mr President, Mr Prodi, the White Paper calls on Parliament to enhance its role in feeding the views of its electors into the political debate. But this means, Mr Prodi, and I must stress this point, that in the twenty-first century democracy will continue to be associated with the word 'parliamentary' and not with the word 'consultative' .
We do not want to go back to the pre-parliamentary democracy era and the White Paper should not be associated with that idea. Framework legislation and the use of other regulatory mechanisms can only be something positive if they are linked with appropriate guarantees. In the case of framework legislation the effect of these guarantees should be to ensure that the power to define is not handed over to some agency or other, but is reserved to Parliament. It is not only Parliament's privilege to insist on this, it is Parliament's duty.
You say that you want more transparency and consultation, but whom are you excluding and whom are you including? Associations and non-governmental organisations that can pay for expertise will be better off than those who do not have these resources. And in practice some people will surely be better able to make their voice heard than others. Will this not mean that we are making the playing field for the various parts of civil society in the European Union still more uneven? I believe in a level playing field for the various actors and institutions.
I believe that the White Paper is not clear enough about this. I call on you to make this clear, because I have to say that when it comes to financial market legislation, the implementation of the Commission's financial action plan tends to give one co-legislator a stronger position than the other co-legislator, the European Parliament. That does not seem a very promising road to go down. This imbalance needs to be rectified, and at the next intergovernmental conference Article 202 of course needs to be amended by creating a call-back right.
However, the Commission could also demonstrate its good will at this stage and make it clear that it does not intend to surreptitiously change the balance between the institutions. We, as a parliament, owe that much to society, because parliamentary activity does not just mean controlling things, but also shaping them. I do not want to leave that task to a variety of committees chaired by people without any democratic legitimacy and who are not co-elected by Parliament, as is the case in the United States for example.
(Applause)
Mr President, I am very glad that you are being very tolerant on time this morning. It is a well-known saying that 'if you don't know where you're going, then you won't get there' . First and foremost we need to be very clear in Europe about what we are doing; our aim is not to create a single State of Europe, but to have a union of sovereign States that are cooperating when and where necessary. Unlike Mr Farage, I believe there are many occasions when it is important that we cooperate in Europe.
Equally we all know that the none of the institutions are held in high regard. That is not because they are bad. It is because they are complex, remote and not understood. Frankly, we will continue to face the same problem, whatever specific reforms we come up with, if they remain obscure, complex and unexplained. I say to my colleagues in this Chamber that one thing the people of Europe do not understand is why we oscillate between Brussels and Strasbourg. It is up to us to listen to some of the problems that people express to us.
I was disappointed in President Prodi's White Paper. He virtually neglected the role of the ombudsman. After all, the ombudsman is in the front line of dealing with the complaints and concerns of citizens. I was also disappointed last month by the response of Commissioner de Palacio, whom I normally respect, who was quite dismissive about the code of good administrative behaviour. We must make sure that we have good administration. That means that we must have an enforceable code common to all of the institutions.
The Committee on Petitions has asked the Ombudsman to report to us on the problems that citizens are presenting to him. We want to listen to citizens. I extend an invitation to President Prodi, if he really wants to understand what the citizens of Europe are finding difficult with the European institutions, European rules and regulations, to give up one afternoon and come along to the Petitions Committee to listen to what citizens are saying. He would certainly have an afternoon's entertainment hearing what people really think.
In brief, what I am saying is this: listen to people; listen to those who know what they are talking about; be clear about your objectives; and then explain yourselves in clear and simple language.
Mr President, I should like to thank Mr Prodi for having clarified in his speech certain points which, from a reading of the White Paper, could have given rise to misunderstandings.
Today' s debate on governance is important because it aims at encouraging broader discussion on the meaning of European integration and its goals. It complements the debate on the future of the Union, and thus it should concentrate on the connection between general objectives and the concrete actions seen by the citizens. As we all know, what really lies at the basis of this deliberation is the realisation that the long-term credibility of European integration is undermined by the lack of mutual recognition between public structures and civil society. We must therefore involve numerous sections and expressions of civil society to the greatest extent possible, because in this way the citizens will also be playing a greater part in policy- and decision-making. This is an important task that the institutions of the European Union must all make a real effort to carry out together.
To this end, I would recall that during the last Parliamentary term the European Parliament itself, and in particular the Committee on Employment and Social Affairs, recognised the need to initiate and formalise a dialogue with civil society. To do this an effort must be made to identify the most representative groups, so as to avoid an excess of consultations and overlapping. We therefore ask for an Interinstitutional Agreement on this, which will lead to a division of labour and, at the same time, collaboration between Commission, Parliament and Council.
A second important point, which has already been hinted at, is the need to simplify Community legislative procedures, distinguishing, that is, between political and legislative decisions, which must not become detailed technical instruments; and distinguishing between Parliament' s prerogatives and competences that belong to the executive.
Something that you, Mr Prodi, have mentioned is therefore important: the need to specify a call-back mechanism for secondary legislation which can safeguard and strengthen the role of the European Parliament.
Mr President, as the last speaker from my group and as coordinator of the group, it falls to me to try and summarise the positions that have been expressed. Listening to the debate I feel that our group's views are very much the centre of gravity of Parliament as a whole on this question. If I could try and summarise this in two sentences, it would be to say 'yes' to better information, consultation and more systematic consultation of non-governmental actors and so on, but 'no' to delegating decisions to a sort of cosy deal between the Commission and industry.
We would say 'yes' to delegating technical and implementing legislation, but only if there is an adequate procedure to bring things back if they go wrong. In other words, there is considerable sympathy in Parliament for much of what the Commission intends to achieve in its White Paper but genuine concern about what might be the real effects of some of the proposals therein.
Let me take the example that has come up recently of the self-regulation on pedestrian safety, where the Commission has made a deal with the automobile industry. This is a very good deal in many ways and a lot of what has been agreed is a good step forward for pedestrians' safety. But what if it were not very good?
What if it contained some outrageous things that would not be acceptable to this Parliament representing the citizens? We represent all the citizens of Europe not just those who are organised in NGOs. What if the automobile industry subsequently does not apply the deal, because it is not enshrined in legislation? What can we do to remedy the situation if one or the other manufacturer does not respect the deal? That is the sort of concern that is being expressed in this Parliament.
I welcome the commitment of the Commission only to take this forward once Parliament has given its view and to explore these issues further in an inter-institutional working party. That is a very welcome development. I am very glad you gave that undertaking today and I look forward to taking this matter further.
Mr President, honourable Members, I am very pleased with today' s debate, since it has shown that our positions are converging, we agree on most points and, most importantly, we share working methods. I would say we have laid the groundwork so that, together, we can conclude this period of reforms under the present legislation.
A common concern has also emerged which, even though it was not part of today' s debate, is closely associated with it: a common concern for a Europe that should speak with a single voice and interpret people' s growing anxieties about the institutions. These anxieties affect not only our Member States but also the enlargement States, where there is a growing problem of distrust towards the European institutions.
In this respect, many criticisms have been raised concerning the plurality of the voices of Europe, a plurality which Europe took to Washington after the tragedy. Let us not confuse this with plurality of presence. The content was absolutely identical: in Washington we spoke with a single voice, and after the discussions we left President Bush with the European position, which was a highly operational position, with specific areas for collaboration in justice and internal affairs and the financial problem of money recycling, fields in which we proposed lines of action on which Europe should come together.
I believe part of the citizens' anxieties derive from the complexity of our working procedures and the fact that they are hard to understand, problems that the White Paper attempts to address - partially, at least - through enhancements to the democratic system and transparency and through greater efficiency and speed in decision-making, while fully respecting or rather increasing the prerogatives of Parliament.
I confirm, then, at the end of this short debate, that we intend to arrive at a clarification of our respective functions, but no one questions the role of the European Parliament and the Council in holding political control over the Commission' s executive work. Not only do we acknowledge this control but - I recall what Mr Corbett said in the last speech - we believe this control is absolutely essential.
I also confirm - and here I must confess that the misunderstanding arose from a mistake by the Commission, something it expressed poorly - that the Commission does not intend to take any decision, either prior to Laeken or at any other time, without first listening to Parliament. We had insisted on the need for decisions to be made quickly, but in every case we must first consult Parliament fully.
Anyway, today we have made some progress. Mrs Kauffmann and others have made some extremely useful suggestions. The idea of organising a joint Parliament-Council-Commission working party to establish a code of institutional behaviour in the framework of the existing rules is a path I think we should explore. We need to be clear about this aim; that is, we must set up a procedure to streamline the decision-making process, because, I repeat, it is slow and poorly understood. The new procedure must make it unnecessary to systematically resort to committee procedures without detracting at all from the powers of Parliament and the Council, but rather enhancing their political responsibility. The Commission is willing to examine this path. With all honesty and without any ulterior motive, I wonder whether the Council will be willing to do so; we, in any case, are. For this to happen, I ask Parliament to be politically determined and insist on this approach. This discussion also prepares for the debate on the future of Europe, which is to be organised by the Convention. If we start out now in the directions outlined here, I believe it will help us later to find the institutionally most appropriate solutions.
Today there was one point of formal divergence that we should discuss in the area we have described, which is the procedure termed 'call-back' . I believe the current committee system is a distortion of democracy, which is why we have looked at it critically. It mixes legislative and executive functions, without there being any real political control. The call-back proposal apparently improves the situation, but in fact it makes the system more confusing because it makes it more difficult to separate our functions and see the difference between them. I think this is an area we should focus on in a future meeting of the bodies we have proposed, in order to clear up this point: we must work together for a system in which the Commission executes and the European Parliament and the Council exercise political control before measures are adopted. If there is always this possibility of call-back, Parliament will obviously end up taking on a strictly executive function. I repeat: let us work on it, because not only am I being perfectly sincere but it is absolutely clear in my mind that this is an extremely delicate point of democratic control.
We should use the same methodology with the agency problem. The Commission believes that in some cases they are necessary, but we must not multiply them ad infinitum. We should turn to them only when there are highly complex technical roles and they have an autonomy of their own. We agree with you that democratic control over these agencies is needed, control that should take three forms: when the agency is set up, and Parliament plays a fundamental part in this decision together with the Council; when its budget is checked, and it is Parliament that checks it; and when a check is made on the workings of the Commission, which is the body responsible for these agencies. This, then, is the Commission' s position.
Two other points have emerged here: these are points included in the White Paper or connected with it although not actually included in it. They are participation by civil society and the problem of participation by the regions and autonomous local areas. I believe it is essential for the regions and local administrations to play an active role, and in the forthcoming Convention too. If we really define Europe as the Europe of subsidiarity, we must be consistent to some degree at least, and on this I have no reservations at all.
On the problem of consulting with civil society, if we read the White Paper carefully there is no expropriation of Parliamentary, democratically elected bodies. On the contrary, there is a different discourse: whereas now civil society is consulted privately and indirectly, we are proposing that such consultation should be transparent and in the open, so that everyone can see where particular ideas and positions arose or where certain suggestions come from. This, to me, is a step forward. I understand I may have created concern because, when faced with such clear evidence of a process, Parliament may say, 'But that is our job!' I can assure you that we have the opposite objective: we must consult civil society because it is useful for us and it is useful for you, but consulting means consulting; it is absolutely unacceptable that this should be seen as an alternative form of decision-making that could be confused with or compared to that of Parliament. I say this quite clearly because you will never have heard the Commission proposing, for instance, to bring civil society into the Convention in a role involving decision-making aspects. I do think, however, that transparent, clear consultation is a step forward that we really should take.
I repeat: it has never been our intention to attribute an institutional or constitutional role to consultations with civil society, even though we are concerned to understand what is happening within that society, and thus to keep our eyes open and ears tuned, ever alert to whatever is happening. In a certain sense it is like the suggestion made by Mr Perry to attend the Committee on Petitions, in order to keep our eyes open.
In any case, please remember that the Commission' s proposal has two objectives: first, a more parliamentary democracy; and secondly, a more efficient democracy. In the discussion on the relationship with Parliament, the call-back problem lies in this context. We want a more parliamentary democracy in which the role of Parliament is clear and precise, but also more efficient, one in which the executive role is not continually called into debate by procedures. I believe this could be clarified with the proposal of working together on these issues over the coming months. This may be beneficial and lead to progress in future in our way of working, under existing legislation for the time being, in expectation of the great institutional reform process which should start after the Laeken Summit.
Thank you very much, Mr Prodi.
If I may, I would like to add that with the Charter of Fundamental Rights we had very positive experience of involving civil society, but we did not have any Members in the Convention.
Mr President, there has probably been a translation problem. I shall repeat the sentence which is the key to the latter part of my speech: we have never said - and I confirm this today - that civil society can play a decision-making role. That is reserved for Parliament and the Council - our institutions. We simply want consultation to take place more transparently, more clearly and more comprehensively.
Thank you very much, Mr Prodi!
I think that really does make things clearer. A few Members were actually somewhat surprised, but I think that we all know what was meant now.
Mr President-in-Office of the Council, you now have the floor. As you know, if the Commission President wishes to add anything else, we will of course be happy to agree to that.
Asylum and immigration
The next item is the joint debate on asylum and immigration policy.
Mr President, ladies and gentlemen, it is a great pleasure and a great honour for me, in my capacity as chairman of the Justice and Home Affairs Council, to report to you on the work which we are doing on asylum and immigration, but also to inform you of the initiatives planned by the presidency for the coming weeks. The fact that I have been given the opportunity to speak on this particular day is all the more appropriate given that your Parliament is being called to vote on two reports, which are of a very high quality and which are particularly important for our future work in the Justice and Home Affairs Council: Mr Pirker's report on the Commission communication on a Community immigration policy and Mr Evans's report on the Commission communication on a common asylum procedure and a uniform status, valid throughout the Union, for persons granted asylum.
When I introduced the presidency' s programme to the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, I mentioned the fact that our presidency had made these two areas - asylum on the one hand and immigration on the other - a priority, and said that there were several reasons for our doing so.
First of all, I note, echoing my European colleagues, that the public have a genuine expectation here, a legitimate expectation, and it is our duty as politicians to respond to this urgently, of course, but also, I believe, to provide some reassurance. This implies managing migratory flows effectively and it also means that we need to take measures to prevent the asylum procedure from being abused. We have to recognise that there is widespread concern about the upward trend in the figures which we are seeing more or less everywhere in Europe. Secondly, the evaluation of Tampere, which will be carried out at the end of our presidency, should allow us to identify the areas in which progress has been made in the field of justice and home affairs, but also to propose measures with a view to remedying any shortcomings revealed as soon as possible, and we have to admit that there are some. To avoid the regrettable consequences of these shortcomings, we think that it is necessary to relaunch the political process at the Laeken Summit. To do this we will need to resolve several issues which, though in the guise of technical difficulties, are in fact the subject of political dispute. I must in addition thank Commissioner Vitorino who always puts forward very sensible proposals, but has also proven to be very open-minded in his concern to make progress and who is willing for his proposals to be challenged if this moves the issue forward at European level.
With these two points in mind, the Belgian Presidency wanted even now to create the necessary political impetus to provoke a substantial debate on issues such as establishing a common and balanced immigration policy and setting up a European asylum system. In other words, we are working with our colleagues in this presidency to ensure that the Council of Ministers is once again able to play its role as architect of the European edifice and thus focus on settling a number of political disputes. Its legislative work should lead to visible operational activity and cooperation on practical matters between the law enforcement agencies and the immigration authorities. I have to tell you that for my part I am convinced that a common European approach, based on solidarity, is the only viable approach to these matters. We should remember that for a long time many Member States believed that they could tackle this problem on their own. They have to admit, however, that the results have not come up to expectations.
Let me take asylum first of all. The right to asylum is, of course, a priority for all of our countries. Europe' s dignity would not, I believe, allow otherwise. We still wish to see the Geneva Convention applied in full and compliance with it reaffirmed. It seems to me that in this respect our countries have nothing to be ashamed of. The efforts which we are making to meet our international commitments cannot be challenged or called into question. However, it is also apparent to all of us that large numbers of people are using this procedure as a way of entering the territory of our Member States for reasons other than those laid down in the Geneva Convention. I therefore think that we ought to consider what action we might take in the light of these two observations.
In just a few months, the Commission has completed a significant task, producing the proposals for directives which we now need to examine and which concern: harmonising the conditions for the reception of applicants for asylum; harmonising the procedures for granting and withdrawing refugee status; revising the Dublin Convention; harmonising refugee status and, finally, subsidiary forms of protection.
Although we need to see all of these texts as part of an indissociable whole, there is good reason to be self-disciplined about the order in which we examine them. Bearing in mind the timetable set by the Commission scoreboard and the Commission communication on asylum which provides for a two-stage approach, the presidency has decided to focus as a priority on the three following directives: harmonising the common minimum conditions for the reception of asylum-seekers; the Community instrument to succeed the Dublin Convention and harmonising procedures for granting and withdrawing refugee status.
The first two documents have had their first reading, which I might describe as encouraging and from which it was clear that Member States wish to make progress in this field as quickly as possible. As far as harmonising procedures is concerned, I organised an exploratory debate at political level during the Justice and Home Affairs Council of 27 September, based on specific questions which required specific answers. For example, the Member States had to give their views on how the directive should be structured, and in particular on the criteria to be used to distinguish between admissible applications and manifestly unfounded ones, the number of bodies involved in assessing these criteria, their nature, the appeals mechanism making it possible to refer the matter to them, and how precise to make the qualitative standards for the decisions and the authorities making those decisions. It was proposed to ministers that the same working method be used to examine the directive on family reunification. This exercise made it possible - although it is certainly difficult - to make some progress, particularly on defining the notion of the nuclear family.
It is clear that the diversity of the national systems in place in our Member States means that any moves to bring them into line with each other will indisputably and necessarily require significant efforts to be made on all sides. None of the Member States can hope that the uniform system will correspond to what it has been familiar with at home.
Above and beyond these national differences, however, I did note with satisfaction that we are all working towards the same objective: establishing procedures which are fast and effective - this is very important - but which of course respect the rights of refugee applicants. The presidency will, moreover, continue to make every effort, working in collaboration with the Commission, to meet this objective as soon as possible.
In addition, I welcome the recommendations made in Mr Evans' s report, which seek to flesh out the provisions in the Treaty of Amsterdam and the Tampere conclusions with a view to implementing this common European asylum regime. Our response to this issue has to be a joint one, based on solidarity. Europe needs to toe the same political line where admitting refugees onto its territory is concerned and needs to act together to stamp out the underground activity which this provokes. If we ascertain that procedures are being abused, we obviously need to find solutions to situations of human distress. Europe needs to work along these lines to improve conflict prevention, and also, through its cooperation programmes, to establish better living conditions throughout the world. Organising information campaigns in the countries of origin should make it possible to combat illegal immigration, but also to thwart the plans of criminal organisations which are at the origin of this modern form of slavery and which do not hesitate to have recourse to any means, in particular violence and terror, to achieve their ends. Exploiting these flows of refugee applicants for criminal purposes is an additional concern for the whole of the European Union and it is our duty to respond to this by adopting emergency measures to act as a deterrent.
It was with this in mind that we raised the issue of trafficking in human beings during the open debate with the accession countries at the Council meeting of 28 September and decided on measures to take in this field by adopting operational conclusions. This package of measures can and must range from measures to protect victims to police-related measures such as reinforcing checks at Europe' s current and future external borders, while safeguarding the possibility for those who are fleeing persecution to find asylum in our countries. Finally I agree that we need to draw a clear distinction in the measures which we put in place between asylum-seekers looking for international protection and those who want to enter the European Union for other reasons, which are incidentally sometimes legitimate.
At a time of openness and mobility, this is certainly not about transforming Europe into a 'fortress' but about reflecting on how we can manage immigration in a transparent, realistic and balanced way. I do not have any ready-made answers to these questions; instead we have elected to organise - in collaboration with the European Parliament and the Commission - a European Conference on Migration, which will be held on 16 and 17 October in Brussels. I should like, Mr President, to take advantage of the fact that this event will soon be upon us to thank you for the considerable support which this Parliament has given us in organising this meeting, which is, I believe, unprecedented, and which will bring together expert observers of these phenomena which are a real problem in today's society. The Brussels hemicycle of the European Parliament is a prestigious venue and symbolises the fruitful collaboration between the European institutions, which, on an issue such as immigration, is quite obviously vital.
In addition, I hope that many Members of this Parliament will attend the conference, thus fostering a rich and productive debate. This event, to which we will have the honour of welcoming ministers, senior officials from international institutions and politicians, will provide an opportunity to hold an in-depth political debate on migratory flows, the issues at stake and their consequences. It will allow us to get a general idea of the way in which migratory flows should be addressed within a common European policy.
At the conference the floor will be open for contributions from all participants which should help us - and this is our political objective - to make some essential choices at the Laeken European Summit. The idea is to reinject momentum into the search for a global approach towards migration.
Furthermore, we are all aware that these questions of principle conceal a certain tendency for people to exploit the phenomenon for economic and even political ends and we cannot ignore this. Significant migratory flows head for Europe, either abusing the procedures which were designed for completely different purposes or, even, entering Europe completely illegally, which is of course just as reprehensible. A large number of these illegal migrants also benefit from criminal help, both abroad and in our own countries. Obviously these abuses of the system sustain those who try to exploit the migratory phenomena for economic purposes or to achieve political aims and we cannot remain indifferent to this.
I was pleased to see that the issues which will be debated during the conference are the same as those raised in Mr Pirker' s report on immigration. How can we manage migratory flows successfully? How can we draw a clear distinction between asylum and immigration? What impact would relaxing the conditions governing the entry of immigrants have on illegal immigration? Do our Member States need a new wave of economic migration? Is this need felt to the same extent across the Union? What consequences does the fight against the shadow economy have for illegal immigration? What are the undesirable consequences of the migration of qualified labour and how can we counter them? In which areas do we work together with the countries of origin? What instruments can we put in place to establish a genuine policy of integration?
The presidency believes that this is not simply a question of resolving technical issues: everyone knows that these matters are highly charged, economically and politically, but also at a purely human level. We need to take account of many phenomena, including underground ones, which makes establishing a common immigration policy particularly complex, especially from an economic point of view.
Mr President, ladies and gentlemen, before drawing to a close, I should like to remind you of our desire to work in full institutional collaboration with you, the European Parliament, within the rules laid down in the treaties, in the hope that together we will be able to take further steps towards creating an area of freedom, security and justice which will benefit Europe and the people of Europe. This is already the third time that I have had the pleasure of addressing you. This is not an onerous task; it is an honour, and I am delighted to be able to work together with you.
(Applause)
Mr President, ladies and gentlemen, Minister, today' s debate has come at a crucial time: we are two weeks away from the European Conference on Migration, which has been organised by the Belgian Presidency, and two months from the Laeken European Council, which is tasked with carrying out the mid-term review of the Tampere agenda.
Both of these should be essential stages in the process of drawing up common immigration and asylum policies. In adopting the two resolutions which are on the table today, whose quality and balance should be saluted - and I should like to take this opportunity to congratulate the rapporteurs, Mr Pirker and Mr Evans - the European Parliament will, I am sure, express clear and forceful priorities in good time.
Since the tragic events of 11 September, the European Union has been confronted with a new political agenda in the fields of justice and home affairs. Thanks in particular to the determination of the Belgian Presidency, it has so far been facing up to this remarkably well.
The European Council of 21 September sent out a very clear message to us. We should adopt as a matter of urgency the measures necessary to reinforce the internal security of our Member States and their nationals while making the fight against terrorism a priority. At the same time, however, the European Council of 21 September emphasised that neither should we stop working on other issues set out in the Treaty of Amsterdam and thus towards our objective of safeguarding and developing an area of freedom, security and justice. I am delighted that the European Council underlined the need to strike a political balance between stepping up police and judicial cooperation with a view to combating crime and terrorism, on the one hand, and establishing an area of freedom, security and justice, that is protecting the fundamental rights of the public, on the other.
I have always stressed in these debates here with the European Parliament, but also with the Council, that we need common immigration and asylum policies more than ever. The relevance of both the provisions of the Treaty of Amsterdam and the Tampere conclusions has been repeatedly reaffirmed. I am convinced that the public genuinely expects, and even demands, the addition of European value to national policies whose limitations are becoming ever more apparent, whether they be security policies or policies to protect civil liberties. To achieve an objective of this kind and identify the European added value which we can bring to national policies, I believe that we should take into account both the security imperatives and the respect for values which are the common defining values of our European Union, including the freedom of movement which is guaranteed by the Schengen Agreement.
The Council has asked the Commission to evaluate its proposals on asylum and immigration in the light of the terrorist attacks in the United States of America. We have already buckled down to this task. The political will to move forward on these matters which was reaffirmed by both the European Council and the Justice and Home Affairs Council should give us new hope. As the Minister emphasised just now, it is true that the slow progress and the difficulties which we have encountered on certain dossiers could cast serious doubt on our ability to take substantial decisions within the very strict deadlines in the Commission timetable. This new momentum should benefit all aspects of our cooperation on justice and home affairs, provided that the Member States recognise that it is impossible to have European legislation which is a faithful copy of fifteen national laws and that they will each have to give some ground in the search for a common solution from which they will all benefit.
As far as the substance of today' s debate is concerned, I note that there is broad convergence between the Commission' s views and those of Parliament, as reflected in the two excellent reports by Mr Pirker and Mr Evans. Whether they concern the principles on which the common European asylum regime should be based or the components of a coherent approach towards the migration phenomenon, we do not have any difficulty in going along with most of your recommendations. In some cases we have even anticipated them and several of your requests are already taken into account in our proposals on the legal status of long-term residents and on admission for employment purposes, or again in our communication of last July which followed on from the one of November 2000 and went into more detail on some of the guidelines.
In other cases, we are preparing to follow them up, for example in the communications which I intend to propose to the Commission for adoption in the coming months, the first of which concerns the fight against illegal immigration and the second repatriation policies and external border checks. I also share your concern about the need to develop practical proposals to build a real partnership between the Union and the countries of origin and transit. We have started work on this by setting up a high-level group, whose mandate will be extended thanks to the implementation of a new budgetary instrument with the strong backing of the European Parliament.
Nevertheless, people may feel that this work and the implementation of the action plans adopted by the Council are not bearing sufficient fruit. I therefore agree that in general we should recognise the significance of these migratory phenomena by giving them greater consideration when we are formulating the European Union' s external policy. To a certain extent we have to recognise that we are hostages of the division between the second and third pillars, which is completely unjustified because on closer inspection the very close links between the European Union' s development and migration policies become apparent.
I should also insist on the fact that a genuine European policy on immigration and asylum will not exist - over and above the legislative framework - unless national policies also converge in practice and in pursuit of common objectives.
This, then, is the aim of the Commission's proposed open coordination policy, which is similar to the method already used - incidentally with success - for employment, for example. An open coordination method of this kind seems to me to have the advantages of flexibility and transparency as well as respecting subsidiarity, while providing a powerful incentive to harmonise legislation and national practice - even spontaneously I would say - and being a good indicator of the areas in which Community intervention is really essential.
It requires the Member States to agree in the Council on common guidelines proposed to them by the Commission after a broad process of consultation. They will then have to implement them at national level using the national legislative and administrative means at their disposal. The Member States will be invited to draw up national reports every year in which they will have to take stock of the progress which they have made in implementing these common guidelines. The Commission's summary of these reports should make it possible to identify, on a case-by-case basis, the weak points in the essential convergence exercise and, if necessary, to refine and add to the common guidelines.
In July, we put forward a first set of guidelines concerning the management of migratory flows, the admission of economic migrants, partnership with third countries and the integration of third-country nationals into our societies. Further proposals will be made for asylum when we publish the first report on the follow-up to our communication of November 2000, which will be sent to you in the coming months. The Commission hopes that the Council and the European Council will give these new guidelines their blessing so that implementation can start immediately and a first complete round be conducted in the course of next year.
In conclusion, I should like to come back to some fundamental principles which in the current circumstances it is, more than ever, important to reiterate.
First of all, asylum is a right which is guaranteed and regulated by international instruments and confirmed by the European Charter of Fundamental Rights. No one will dispute the fact that it may be abused. And it is up to us, as politicians, to put a stop to this, not by further weakening the position of those who really need international protection, but - and this is a better bet - by aligning the procedures and criteria applied at national level and making them more effective. The introduction, in the medium term, of a one-stop shop, which you support in your resolution, would, therefore, unquestionably be a significant step forward in my opinion. In the meantime, it would seem to be essential to endeavour to improve the quality of initial decisions, as recommended in our proposal on asylum procedures.
Secondly, we cannot deny that immigration occurs. It would be eminently regrettable if some people were to take advantage of current feeling to revert to a policy of slogans. Slogans will not resolve the immigration problem. Above all, name-calling, which is an accessory of racist and xenophobic sentiment, must be avoided. What we do have is a genuine policy to manage migratory flows at both national and European level. And the terms of reference would appear to me to be obvious. Legal immigration channels need to be clearly identified and the possibilities which they represent need to be quantified, not on the basis of the unexpected whims and uncertainties of the economic cycle, but on the basis of a realistic assessment of our societies' structural needs and how many immigrants they would be able to accommodate. A dialogue with the countries of departure is necessary and it is important to take into account the different types of immigration with which we are faced. Some immigrants are long-term and are expected to stay in their host societies for good, but others - and there are increasing numbers of them - are part of cyclical migration flows, which implies - and this should be encouraged - that they will maintain a stronger link with their region of origin. Finally, the credibility of a proactive immigration policy must be consolidated by an effective campaign to combat illegal immigration and the trafficking in human beings which is associated with it. We should give serious thought to creating a major new Community instrument, alongside those which are designed to combat exclusion, which might, for example, address the specific problem of integrating immigrants.
Today, cultural pluralism is becoming a characteristic of our societies, particularly in urban areas, which raises very serious challenges. It may inject real dynamism into society if it is based on genuine mutual tolerance. But it may also be the source of confrontation and social division. This mutual tolerance and respect will be one of the keys to social balance and cultural progress in our European societies.
I should like to thank the European Parliament for helping to enrich this debate, which I sincerely hope will be brought to a positive conclusion. Through the impetus given by the Belgian Presidency and with the personal commitment of the Minister, Mr Duquesne - whom I should like to thank and whose efforts to reach compromises in a true European spirit I can vouch for - I hope that Laeken will constitute a major step towards establishing the area of freedom, security and justice. This is not a dream; it is a reality which the public is increasingly keen to experience.
Mr President, as we all know, the last few weeks have been very difficult and we will continue to live in challenging times for many months and years ahead. Therefore, this is a very important debate, and I am delighted that not just the Commissioner but the President-in-Office, Mr Duquesne, are here in person, recognising the importance of this issue.
As Mr Duquesne implied in his contribution, if the recent happenings have shown us anything, it is that we cannot turn a blind eye to events around the world and hope that they will go away. The problems of people wanting asylum, the situation and the plight of the people of poor and troubled countries all over the world are our concerns and they manifest themselves on our doorsteps, on our shores and in our parliaments if we do not address them.
At one level these problems manifest themselves as debates in this and other parliamentary assemblies. At the worst level we find bodies in lorries at Dover, on the beaches of Spain and other countries. This is the plight of desperate people seeking desperate measures to start a new life. But these people are not resorting to this sort of action lightly; they are escaping from terror, war, torture, rape, vile regimes posing as governments and, of course, in some cases, poverty. So there can be no more appropriate time for countries to be working together to confront these humanitarian challenges.
I congratulate the EU Heads of Government for having brought asylum into the Community competence and setting a progressive agenda at Tampere. I congratulate the Commission on these proposals, which have started the debate on how a common asylum policy should be shaped.
In my report before Parliament today I am asking for a common and wider interpretation of the Geneva Convention of 1951, a clearer definition of who should be recognised as a refugee and one that is consistent across all 15 countries. Let us also harmonise the treatment asylum seekers receive; let us establish Europe-wide common standards and then make sure that we enforce them.
If we adopt this report we can start to establish minimum basic rights, as the Minister and the Commissioner have said, for refugees, for access to welfare, housing, education, health care - things that we in the privileged world take for granted.
In recent years it sometimes seemed that EU countries were competing to become the least attractive to potential asylum seekers. Common, Europe-wide standards will inevitably create a more balanced distribution of asylum claims throughout the EU. That must help my city, London, and all the major cities of Europe. It must also stop countries being able to lower their standards, which will be good for asylum seekers, who can be more confident of a fair hearing. That is something of which we should be proud and not ashamed.
In addition and crucially, Europe must collectively do far more to address the root causes that lead to people seeking asylum and becoming refugees. Governments must make concerted efforts to help create peace in the troubled parts of the world, however difficult, and to increase aid to developing countries - strong measures that in time will work towards countering the pressures that force people to migrate.
It is for the same reasons that we must press ahead with the enlargement of the European Union. As Commissioner Verheugen said recently, we cannot ask ourselves the question: can we afford enlargement of the European Union? Instead we should put the question: can we afford not to enlarge the European Union?
In committee, many centre-right and right-wing Members voted against my report in whole or in part. I challenge those Members who are sitting opposite today, not to just give a prepared speech or ignore what I am saying now but to tell us why they are opposing certain parts of it and why they want to diminish the rights of a fair appeal, which is Amendments Nos 6 and 8 by Mr Schmitt. How will this make the system better? To those - perhaps the British Conservatives - who will vote against this report in its entirety, if they were here I would ask them to explain to Parliament how we can address the current asylum situation in Europe without Europe-wide policies. They must recognise that this is a global issue and one that cannot be dealt with on an individual basis in each country.
I sympathise with Amendments Nos 11 and 12 by the Green Group, but I cannot support them. We could support them in another report dealing with those escaping from hunger or environmental disasters. However, this is a compassionate report, one with which we can be satisfied but not complacent.
In conclusion, I should like to thank my colleagues from my own and other groups for their help and support for this report and for their cooperation. I thank my own group staff for their hard work and I pay tribute to the NGOs that have contributed valuable ideas. I commend the report to Parliament.
Mr President, Commissioner, Mr President-in-Office of the Council, to start with I would like to say, Mr Duquesne, that I regard it as very positive that you are taking part in this debate yourself as the Minister for the Interior and are not being represented by your Minister for European Affairs. We have noted that you have a good grasp of the issue and are interested in really achieving something here. If this can be done in conjunction with the Commission and Parliament, then we can look forward to some real progress.
The European Union is now clearly taking things seriously and is for the first time making a genuine attempt at a systematic approach toward migration policy. We have accordingly clearly established that there are three groups of migrants requiring different measures and different legal arrangements, and that there are also issues which cut across the three groups.
Let us look at the three groups first. We have economic migrants, and my report addresses how they are received in the individual Member States, depending on the facilities and needs of those Member States. Then we have asylum-seekers, who are recognised as refugees under the Geneva Convention. I firmly believe that the Geneva Convention should on no account be watered down or departed from, either by extending or by diluting the grounds for granting refugee status. What we need are swift and safe decisions for refugees and European minimum standards for the procedures involved.
The third group covers war refugees, that is refugees who come to us temporarily and need a different kind of help again. Issues which cut across the three groups include family reunification and combating trafficking in and smuggling of human beings and illegal immigration. That means that we have a complicated system before us. My report is concerned exclusively with immigration on economic grounds and was adopted with six votes against, so that it achieved a fairly broad consensus. I would like to express my sincere thanks for the extremely constructive and positive cooperation between the wide variety of political groups in this House, which made it possible to create a broad basis for a new approach to immigration into the European Union on economic grounds.
What is at stake here is controlling the immigration of workers and maintaining social, economic and political stability in the European Union. However, in view of the events of 11 September, we also need increased vigilance when it comes to the hospitality, aid and freedoms offered by the Union, to make sure that these are not abused by individual elements to breach the security of Europe's citizens or of the world as a whole.
It should also be clear to us, as I stated at the beginning of my report, that we cannot counter demographic trends by means of immigration alone, but that the only really good and meaningful approach is, of course, an enhanced education policy and family policy. It must also be clear that we have to give the integration of third country nationals living here legally higher priority than new immigration.
What are the core issues in my report? It is evident that when it comes to immigration the European Union can only take on certain tasks and that a great deal must remain a matter for the Member States. Another issue that must remain in the hands of the Member States is what workers and how many workers should be given residence permits and work permits for a particular Member State, depending on that State's needs and facilities. It is also evident that if integration is to be successful, factors such as the availability of suitable work and housing must be taken into account.
Another important issue for the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs is what we expect of immigrants, by which I mean their willingness to integrate and to recognise the Community of values. Conversely, there should also be an obligation on the Member States to provide an appropriate level of support for integration. At EU level it is a question of determining conditions for the entry and residence of these migrants and drawing up a coherent system for granting visas, of regulating the ability of third country nationals to move between Member States and the introduction of measures to counter trafficking in and smuggling of human beings and illegal immigration, and also cooperation and information campaigns in and with the countries of origin.
The committee in principle welcomes all the Commission's proposals on the immigration of workers. I hope that the broad consensus that we achieved in committee will be repeated when we vote here in the plenary.
. (NL) Mr President, when the report by Mr Evans was being written, we were still oblivious to the tragedy of 11 September. In the opinion of the Committee on Foreign Affairs, Human Rights and Defence Policy to this report, however, a number of recommendations were made which, precisely against the backdrop of 11 September, are very pertinent indeed.
This Parliament has often called for a common and unambiguous policy on evaluating whether or not countries are safe. It is not acceptable that some Member States should declare countries safe, therefore refuse to receive refugees and asylum seekers, while other countries do.
The security services and embassies of our Member States should join forces in this respect. Since 1992, there has been a structure in place, comprising CIREA and the High Level Working Group, but they do not operate well together. And they certainly do not work well with the Member States. We are therefore asking for an improved and transparent structure to be introduced in this field.
In addition, in a Union with open borders, discrepancies in admissions policy are untenable, and a joint foreign policy is also totally inappropriate if we fail to sing from the same hymn sheet. In that sense, I would make an urgent appeal to the Commission to do something about this. Afghanistan is, in fact, a good illustration of how things can work.
A second observation pertains to the aid to those countries that receive large groups of refugees. We should provide far more aid to those countries, and especially the UNHCR. In principle, it is better for people who flee to remain in the vicinity of their own country, so that they can return quickly. But they do need support. However, the UNHCR resources have been cut back drastically by the European Commission, and we believe that this situation should be improved promptly. Moreover, we also believe that people should receive more education in the camps so that they do not fall victim to radicalism and crime.
Finally, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy would like to point at the need to be a lot more pro-active in terms of conflict prevention. It would be of great benefit to us if we could close the ranks better in the EU in this respect. In that way, conflict could be prevented. The recommendations made by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy have been adopted unanimously in the committee. It would be unfortunate, in my opinion, if Mr Evans' report would lead to diversity. I would like to dare him to work closely with the other groups in order to reach unanimity. We would then, at least, be able to support his report.
Mr President, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy welcomes the Commission' s communication on Community immigration policy and unanimously saw fit to recommend the inclusion of a set of measures based on five premises:
One, to take on Europe' s shared historic responsibility for this problem.
Two, to consider immigration as a positive and irreversible phenomenon.
Three, to consider the harmony that should exist between the free movement of capital and goods on the one hand, and the free movement of persons on the other.
Four, the application of the whole range of human rights in political, social, economic and cultural terms to all people, including, of course, immigrants.
Five, to take advantage of the opportunity for the European Union to play a positive role in eliminating international inequalities, strengthening the economic links of countries in which immigration originates.
From this, again briefly, the Committee drew five main conclusions:
One, to have an EU immigration policy based upon human rights and mutual benefit with countries from which migratory flows originate.
Two, to promote multiculturalism, respect and positive regard for the contribution immigrants bring to our society and economic development.
Three, to speed up the legalisation of all immigrants and in this way fight against the mafias involved in the illegal trafficking of people.
Four, to have a coordinated common European foreign policy that serves as an instrument for eliminating poverty in countries in which immigration originates.
Consequently, five, to increase the B7-667 budget line and its effectiveness with the aim of limiting illegal immigration and strengthening democracy and the rule of law, in addition to launching integrated development aid programmes.
, draftsman of the opinion of the Committee on Legal Affairs and the Internal Market. (ES) Mr President, I think the President-in-Office of the Council and the President of the Commission have given us two very good speeches.
The President-in-Office of the Council told us in all honesty that Council is at present rather confused about asylum and immigration policies. Commissioner Vitorino, who has undertaken magnificent work in this field, told us that, in the area of immigration and asylum, Community institutions currently find themselves caught between two stools: that is to say between the first and the third pillars. That is to say that immigration and asylum policies, at this moment in time, appear on the one hand in the Treaty establishing the European Community and yet there is no clear Community competence in the field of asylum and immigration. Also, it is very strange that the Heads of State and Government in Tampere made grandiose statements about a European immigration policy, but we do not know if these will actually be converted into Community Law.
We, in the Committee on Legal Affairs and the Internal Market, have highlighted the inconsistencies between the declarations by the Heads of State and Government in Tampere and the commitments given in the Community Treaties. I think that the Conference on immigration, which the President-in-Office of the Council informed us would take place within the next two weeks and at which I think there will be significant participation by Members of the European Parliament, will be an opportunity for the three Community institutions - Parliament, the Council and the Commission - to formulate, or to at least start to formulate, the need to give a Community legal basis to the problem of immigration, for, in this case, we have a genuine Community-wide problem.
With regard to immigration we cannot talk of subsidiarity. The problem of immigration is, at this moment, common to all European countries, and Commissioner Vitorino, in carrying out the work on the Commission communication on a Community immigration policy, is moving in the right direction.
I think that the Commission' s strategy is suitable, but we need to strengthen it from the constitutional angle with the appropriate modification of the Community Treaties.
Mr President, as the Vienna Monitoring Centre showed last year, there is a need for a progressive policy and leadership in both areas under debate today. I welcome the recognition that a restrictive approach to immigration has not worked and is counter-productive. We have only to look at the increase in trafficking and the difficulty in recruiting skilled professionals to demonstrate this.
It is obvious that there is work available in the European Union for people from third countries. In many of our countries they are crucial to agricultural production and many major companies employ third-country nationals in senior executive posts. Yet there is still an attitude around that we are doing such people a favour by allowing them to enter the EU to support our economy and our social security system. Let us be honest: we want them to help maintain our standard of living. If we get it right, it should be a mutual benefit. As part of that, we need to ensure equal treatment for third-country nationals, not least in the workplace. The implementation of the Article 13 directives on anti-discrimination is also crucial. Why work here, if you then face racism and xenophobia?
Business tells us that recruitment needs to be made easier and more flexible at all skill levels. This calls into question work permits attached to a particular job and company. Unfortunately, the lead committee did not take this on board. Recruitment is also hampered by restrictions on family reunion, business tells us. My political group has tabled amendments relating to that human factor. The working rights of partners also need to be improved. We have also to recognise the fact that some migrants will wish to stay and settle. This is important in terms of continuity and stability for individuals, society and business. A constant turnover is problematic on many levels and we have to remember that we are human beings, not cogs in an economic wheel.
Mr President, immigration over recent decades, which is measurable in millions, has taken place largely despite the arrangements put in place by the Member States. In most cases, the hallmark of national policies on immigration is a lack of vision and creativity and a fear of domination by foreign influences. However, there is now no disputing that immigration has taken place on a substantial scale and that immigration will and must take place in future. The detailed reasons for this are to be found in the 28 pages of the Commission communication.
The Commission's shift to an active immigration policy is very much to be welcomed. The Commission recognises that pressures to migrate will continue and that regulated immigration can be advantageous for the EU, for the immigrants themselves and for their countries of origin. This change in policy does, however, also mean that decisions will have to be taken and that it is not sufficient merely to administer immigration by hiding behind general political guidelines, or, in the words of the rapporteur, on the basis of the cornerstones of immigration policy. That would mean that we would never achieve a Community migration policy as laid down in the Tampere conclusions. Instead, immigration would remain a national responsibility for Member States, with all their shortcomings, with just a basic framework at Community level.
Overall, a long-term immigration policy can reduce the pressure from illegal immigration, from trafficking in human beings, from illegal employment and from the economic exploitation of migrants. Third country nationals must be given the same rights as EU citizens, as the Commission assumes in its communication, and they should be able to contribute to the local economy through their work; only in this way will the sort of integration we want take place.
Mr President, ladies and gentlemen, the Commission communication on a Community immigration policy with common standards and a common status for recognised asylum-seekers has provoked a much-needed debate and you deliberately arranged for an open debate at the outset, Commissioner Vitorino. Various possible scenarios have been presented and the possibilities for a common procedure and common principles have been investigated.
I deeply regret that in contrast to the Pirker report it was not possible to achieve a broad compromise in committee. Unfortunately, in the case of the Evans report, instead of a reasonable consensus emerging, it was ideology that won the day. It is intended that both the grounds on which asylum is granted and the procedures involved should be extended across Europe. This is despite the fact, as you mentioned, Mr President-in-Office of the Council, that at present some 90% of asylum-seekers apply for asylum on purely economic grounds and are therefore rejected, and despite the fact that the present checking procedures can take up to eight years. I am sure that it is only possible to agree to extensions of this kind if you have totally lost sight of the position in your own country.
What will the impact on us be if arrangements of the kind Mr Evans is presenting to us today become a reality, and if in future persecution by non-State agents and gender-related persecution are recognised? In practice this would amount to granting an unlimited right of residence in the EU to most families in the Islamic world. Why is that? Let me explain. No one would deny that in every Islamic country there are fundamentalist groups that use Islam to discriminate against women's rights, from the perspective of our system of values. Which means that any woman in an Islamic State can make a valid claim of persecution by non-State groups. If this were to be recognised in the EU, she would then be able to bring her entire family to join her.
So the question we need to ask here is this: do we want to and are we able here in Europe to solve the problems of the Islamic world and the problems of the Islamic view of women? I have a clear answer to that: no! And the picture is even clearer now that we are all aware of the problems and risks that have arisen over the last few weeks. At the same time, Mr Evans, contrary to his original statement, wishes to abolish the concept of a safe third country and thus burden the in any case protracted procedures with additional checks. My own conclusion is therefore that in its present form the Evans report is irresponsible. It gives the Member States sufficient arguments for refusing to give us the right of codecision when further EU reforms in this area are being considered.
It is evident that there is a majority in this House that is not yet mature enough to be given such responsibility. Mr Evans, if you are advocating an extension of the right of asylum here, then I would ask you what steps your own party, the Labour Party in the United Kingdom, has taken in this direction in recent years? I can tell you that it has certainly not dealt with things in this way. That is because it does not have the support of a majority of the population for such steps and Labour could otherwise expect to be voted out.
Mr President-in-Office of the Council, I would like to be quite explicit about this, and it is obvious in any case: if we try to standardise every detail of the right of asylum across Europe in future, we will be unable to achieve agreement on this in the Council of Ministers. That is why I am specifically asking you and advising you to limit harmonisation to the necessary minimum standards.
Mr President, Europe is experiencing tension between low population growth and a genuine demand for manpower in the labour market, on the one hand, and a population that is distrustful of immigration on the other.
Faced with this situation, political decision-makers can react in two ways: either by exploiting people' s fears to their own advantage, at least in the short term, or by attempting to manage the different aspects of immigration as best they can, bravely explaining the reasons for this phenomenon, the benefits it brings our societies, its more problematic aspects and the policies that are necessary.
We have seen some examples of this first approach right here this very morning. In its two communications, the Commission has, fortunately, positioned itself firmly in the second camp, and we can only congratulate the Commissioner for this and show our approval. It has also achieved this - I would like to stress - in accordance with the agreements and mandates reached at the European Council in Tampere.
Whilst I fully subscribe to everything my friend and colleague, Mr Evans, said about asylum, I would like to focus during the short speaking time available to me on the communication on immigration and the report.
Both define a clear path to be followed. The communication discusses, and the report also focuses on, the external and internal causes of immigration, the need for codevelopment policies and a new partnership with the countries of origin, a common European legislative framework to organise entry in a fair, transparent and straightforward way, residency and integration, which to me means rights. Only after this does it talk, once these standards have been established, of addressing the subject of illegal immigration, because we need legal channels to do this.
Lastly, the report speaks, and we shall be discussing this here in detail when we see the legislative proposals, of establishing new immigration policies in the twenty-first century for a new society and a new economy, that cannot simply be a rehash of guest worker policies from the industrial societies of the 1960s.
I hope that the Council will also align itself with those politicians who want to broach this subject clearly and courageously. I really hope this will be the case and I say this in the full knowledge that, on the subject of immigration, we are speaking with both our minds and our hearts - I say this knowing that listening to me today are EU citizens, some by birth and others through choice, all invited by my colleague Mr Aparicio, and who have high expectations of this debate.
Parliament will try to prove equal to events, and, despite the fact that on occasions events make things difficult for us, we are going to try, and this is something that has never been done by the PPE-DE Group with regard to asylum, to give strong support to this Commission communication and we hope in exchange, Mr President, that the European Council at Laeken will be able to once again initiate a dynamic and robust policy that will allow us to tackle this much needed common immigration policy.
Mr President, my group strongly supports the report by Mr Evans and welcomes its call for a high-quality common asylum policy. It is a curious feature of the construction of Europe that more opportunities for cross-border cooperation have been taken by commerce and criminals than by civil servants, and it is about time our national public administrations made a real effort to get out of their bunkers.
The situation at Sangatte, near Calais, has featured often on television screens in my home country in recent months. The UK can reflect on why so many people wish to come to our country and especially to my city, London. I like to think, at least in part, that this is a compliment to our free and diverse society, but we cannot just have an open door, and maybe the French authorities need to reflect on whether their system could be improved. There must be an equal balance of effort and sharing of responsibility to prevent both forum shopping by asylum seekers and 'pass the parcel' by Member States.
We also need consistency. It is illogical to be dismissive about people fleeing Iraq or Afghanistan, implying that they are undeserving scroungers, when by common agreement the regimes of those countries are deemed brutal and depressive, and even deserving of military attack. Even if not everyone from such countries can be judged refugees under the strict Geneva Convention criteria, but only as escaping mere misery, there is no call to demonise them. We must also be consistent about our attitude to women. If we think, as we do, that women's human rights in Afghanistan are grossly denied, we must take account of that in deciding asylum claims.
Finally, we must not weaken or lower the standards of our asylum systems under the guise of fighting terrorism, as the British Home Secretary is threatening to do. There are adequate powers to detain and deport if security is threatened. Speedy decisions are those based on high-quality procedures and efficiency such as that offered by the functioning immigration service computers which the UK lacks - not on removing appeal rights for all applicants.
Mr President, when a Community competence in immigration and asylum was enshrined in the Treaty of Amsterdam it certainly raised hopes, chief among them that of seeing a policy on immigration and asylum founded on values associated with democratic freedoms and respect for human rights, especially fundamental rights. In this respect, we welcome the two Commission communications, which examine these complex issues in great depth. Thus, instead of ineffective, inappropriate immigration policies which make illegal immigration an inherent part of the system, they propose a flexible approach with provisions for managing flows and integrating third-country nationals.
It is regrettable that our rapporteur on immigration should have focused on exploiting the management of migratory flows for the economic and demographic ends of the countries in the Union, without showing concern for the human factor. To implement these proposals on an intergovernmental basis, as Mr Pirker wishes, would not only be a step backwards compared with the Treaty of Amsterdam; it would also show contempt for the need to make immigration and asylum policy a Community instrument and above all it would be a refusal to recognise what is really happening on the ground, which can be seen every day at Sangatte and elsewhere.
Furthermore, we urgently need to correct the misconception that, 'immigration equals workers' . The notion of a 'migrant worker' does not actually take account of what really happens when people immigrate with members of their family, including students or retired people. Let us remember that the right to live as part of a family is a fundamental right which no country can deny. There is therefore a strong case in favour of talking about 'residents' and - why not - 'European citizens' , assuming that they participate fully. It is the Member States' duty to take the necessary measures to ensure that all European residents are fully integrated; they achieve this by making sure that everyone has the same rights, including political ones. As far as illegal immigrants are concerned, the only solution that we know of is for the Member States to be responsible for legalising their situation so as to combat all forms of crime, including that committed by traffickers and unscrupulous employers.
Mr President, while stating that our Group is fully in agreement with the Evans report, I should, however, like to highlight two aspects. First, the procedure for examining refugee applications needs to be speeded up. Member States should be aware that many of their problems, but especially many of the immigrant refugees' problems, would be overcome if these applications were dealt with quickly. A great many refugees - a great many people who have every right to be recognised as such - wait for months or years without receiving aid, deprived of work, gradually sliding towards illegality and often sucked into areas of organised and other crime. It is therefore necessary to shorten these excessively long time periods.
Secondly, it is important to understand and establish the fact that the notion of a 'safe country' is one that may be overturned by specific evidence of the treatment an individual receives in his or her country. I mean that the notion of a safe country must be a relative assumption, because many refugees flee from a safe country because they are personally persecuted. This notion must not, therefore, be an absolute notion, but the conditions to which the individual refugees have been subjected - in other words, the conditions that have led them to flee to another country - should be examined on a case-by-case basis, and they may lead to the above-mentioned notion of a safe third country being overturned.
Mr President, I should particularly like to thank Mr Pirker for the work he has done.
Now more than ever, as the rapporteur has stressed, it is essential to reformulate Community immigration policy: not just aseptic rules allowing or forbidding entry, but a broader and more responsible approach based above all on economic and demographic assessments and evaluations of social and cultural integration.
We therefore need to lay down a strategy for a sustainable immigration policy in which national and local institutions can play a major part in using objective criteria to identify occupational needs and the availability of jobs, accommodation, social services and training for all those who ask to come and live and work in our Member States. Setting limits and strict rules means ensuring they get the best possible welcome and are fully integrated, with mutual respect and benefits for both European citizens and the immigrants. It means avoiding painful social conflict, and it also means being tough on illegal immigration, which all too often is associated with crime and exploitation.
Above all, Europe cannot confine itself to taking a passive role and attitude towards immigration as if it were just a traffic policeman directing traffic. Europe must act with greater political awareness so that it can also interpret fully the strong motivations underlying these phenomena.
Very often, or almost always, people from third countries come to Europe out of desperation, poverty, hunger or marginalisation. Their desperation is such that there are mothers who leave their own children and come to our countries in order to earn something for them.
For this very reason, and also because of its geographical situation, Europe cannot play a merely bureaucratic role, encouraging or limiting immigration. Europe must choose to play a strong, responsible, political role, aware that behind the policy choices to be made regarding immigration there lies the possibility of also being a player in the serious international crisis we are going through.
We must be aware that it is only by making greater efforts through Third World development programmes and by preventing the so-called brain drain that we can implement the best peace policy of all, which is the fight against poverty and injustice.
In conclusion, Mr President, we must be aware that well regulated immigration can bring great benefits to the European Union, to the immigrants themselves and to their countries of origin. But we must be wary of the demagogy of those who propose too permissive an immigration policy, a policy that would encourage Europe to open its borders indiscriminately, reduce controls and extend the right to asylum to an absurd degree, but then to selfishly close our eyes - as we have been doing for years - towards what is happening in the Middle East and the southern countries, as if it had nothing at all to do with us.
September 11 showed that what happens in those parts of the world affects us closely, and so we should really be convinced, with a little consistency...
(The President cut the speaker off)
Mr President, seeing as there is no rule guaranteeing to the inhabitants of one country the right to enter another if the second country is opposed to this, I would like to voice some considerations and one deep concern on the subject of immigration. This concern springs from having seen communities, and individuals belonging to communities of immigrants, celebrating after the tragic attacks in the United States, and from the knowledge that terrorist cells have been sheltered and supported by certain communities on ethnic and religious grounds.
At this point, with the greatest respect for the majority of immigrants who are respectable and honest, I feel that it would be appropriate, in future, to adopt more stringent criteria when assessing immigrants, based on the precautionary principle, in order to avoid even just the potential risks which some immigrants could introduce into our Europe.
With regard to Europe, in Italy, we are preparing a fairer, more severe, more appropriate law on immigration. We need to prevent European legislation conflicting with our national laws because we do not want left-wing permissiveness, which was rejected by the Italian electorate, to penetrate our legislation via Brussels.
In Denmark, it has recently become public knowledge that Danish authorities have provided residence permits to outright war criminals, in particular the General responsible for the massacres of the Kurds under Saddam Hussein in 1988. This is, of course, scandalous, as the Danish right wing also acknowledges, but ought not the right wing to be content with the fact that the Danish NATO government has obtained military and political benefits from giving shelter to a war criminal? Ought not Saddam' s General to have earned his fare home long ago? Naturally, he has been debriefed by the CIA. That goes without saying. Very discreetly, of course, just as more and more crucial aspects of political life take place in ever more hermetically sealed rooms.
This baroque situation reflects one of the ambivalent features of Mr Evans' s report, which is otherwise full of engaging features. The report endorses and further develops the finest legal principles we know. The Evans report centres upon persecuted human beings in a way that Mr Pirker' s, which is of course an expression of undisguised worker imperialism, does not. This is appealing and necessary. The problem is that these sound principles are part of political and legal contexts which will in practice reduce them to ideological window dressing. The common asylum and immigration policy is being used first and foremost as an engine for homogenising countries' extremely different legal traditions by creating an area of freedom, security and justice that is the crucial link in the European superstate. The loser in this disagreeable game is democracy, and the benefit for refugees is doubtful unless one is a general in Saddam Hussein' s army.
Mr President, the Commission communication on a Community immigration policy is extremely disappointing. I am talking about the written communication, because both the oral statement which Commissioner Vitorino has just made and that given by the Council were very interesting and much more balanced than what we are accustomed to hearing in this House, and they give us hope that there will be a change in policy following the attacks of 11 September.
The written communication in any case is marked by a certain lack of a sense of what is really happening on the ground, the same shortcoming which is responsible for discussions in the Council on the proposals on family reunification being at a standstill today, a fate which may well be reserved in the future for the proposals on asylum which I have criticised, in particular during our last part-session. The written communication focuses on legal immigration, but - apart from a few allusions - it minimises or forgets illegal immigration and the essential fact that today one in every two people emigrating to the industrialised world does so illegally.
Of course, I am aware that papers have already been tabled on illegal immigration, in particular on trafficking in human beings and on the liability of hauliers, but these are specific texts, tabled, moreover, for the most part by Member States by virtue of their right of initiative, which they still have for the time being. These texts do not show any evidence of an overall grasp of the problem; they are not equal to the challenge. The Commission has just announced that it is going to table further papers following the attacks of 11 September. So much the better. In the meantime, however, if anyone wants to read a good document which clearly sets out the real problems associated with immigration and their possible solutions, they have to refer not to the Commission communication which is being examined today, but to the strategy paper on asylum and immigration, the amended version of which was tabled by the Austrian Presidency on 19 November 1998 - yes, I did say 1998. I would invite listeners of good faith to compare the two texts; they will be staggered by the differences in approach. For example, reading from the Austrian document: Generally speaking, it is no longer only issues related to asylum and the problems of temporary protection but also, and especially, general migration issues, the problems posed by the fight against illegal immigration networks and issues related to expulsion which are at the heart of the political debate.
Mr President, ladies and gentlemen, I ought to read it to you in full, but time does not allow and this sentence on its own shows what the real priorities are.
(Applause from the right)
Mr President, ladies and gentlemen, taking as a starting point the reports by my esteemed fellow Members Mr Evans and Mr Pirker, I would like to talk about the communication from Commissioner Vitorino which is at the heart of this. He is a colleague whom we hold in extraordinarily high regard on the basis of our joint work in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and whose opinion I have very little in common with!
A fundamental debate is taking place about asylum and immigration in Europe. It is about guidelines for asylum and immigration in Europe. We need to be clear about two things: first about the quotas to be applied and secondly about the content. As far as the methodology is concerned, European directives on asylum and immigration can only set minimum standards. It is only possible to oblige the European Union as a whole to accept minimum standards. Anything going beyond that will not be accepted.
One example of this is that Commissioner Vitorino's proposals on family reunification may suit some people, but it is not possible to stipulate a binding solution for the entire Union. Some revision is needed here.
As regards content, we need to limit and control immigration. Mr President-in-Office of the Council, you mentioned the concept of 'fortress Europe' . It is precisely because we do not want to erect a fortress Europe and could not do so anyway that we must control and limit immigration. The approach proposed by Commissioner Vitorino does not meet these requirements.
A couple more examples: by adopting the concept of the safe third country, we in Germany have been able to reduce the number of asylum-seekers from some 450 000 to well under 100 000. Commissioner Vitorino has virtually given up this concept, by making its use dependent on conditions which make it almost impossible to apply in practice.
My second point is that binding material grounds for granting asylum are laid down in the Geneva Convention Relating to the Status of Refugees. It would be giving asylum-seekers an incentive if we go beyond the binding framework of the Geneva Convention, as in the case of persecution by non-State agents for example. There are some very worthy individual arguments in favour of this, but we cannot allow a higher level of asylum than at present. The problem of asylum is with the procedure. It is still a fact that 90% of all asylum-seekers in Europe are not victims of political persecution. So we need to get the procedure under control. If we can manage to bring the procedure to a rapid conclusion, we can be more generous when it comes to grounds for the granting of asylum. However, this does not sit well with the three-stage asylum procedure that Commissioner Vitorino is proposing, for example.
Commissioner Vitorino, if Mr Schily, the German Minister for the Interior, who as you know does not belong to the same party as I do, behaves in the same way in Council as he does in Germany then your proposals have no hope at all!
Mr President, notwithstanding the events of 11 September, the Commission communication on asylum basically remains not only appropriate but more necessary than ever. The Evans report, for its part, is no less topical or relevant. This is not the time to step back and it is, therefore, crucial to work towards a solution common to all the Member States with regard to the criteria for assessing requests and to cooperation between national administrative systems. I can see that we will have to confront certain challenges in order to come up with effective regulations. This effort must not only involve the European dimension, however, but also cooperation with third countries, specifically with the asylum seekers' countries of origin.
In order to avoid the 'Kafakaesque' situations often described in the European press, it is crucial that we adopt - and we are not asking for much - minimum standards that will ensure faster and simpler procedures for granting asylum so as to prevent the demoralisation and uncertainty that beset asylum seekers. The creation of a space of freedom, security and justice will inevitably involve the need for the mutual recognition of judgments. In order to reach this stage, however, we must first of all harmonise asylum procedures.
Mr President, this communication, for which Commissioner António Vitorino is responsible, is making a timely appearance on the agenda. On the basis of the framework defined in Tampere, we are committed to create a common policy in the field of asylum, which I am sure will have the support of the Council and of Parliament. Through a joint effort by the Community institutions and civil society we will achieve a platform of understanding, so that by 1 May 2004 the objective outlined by the European Council will be complied with.
Mr President, we have a historical responsibility to take this decision and there is no time for hesitation. I wish you the best of luck, Commissioner.
Mr President, I should like to congratulate Commissioner Vitorino on the immigration policy that the European Commission has presented to this Parliament.
The proposal to agree common admission conditions for migrants and to set up, in addition and alongside this, a policy instrument whereby Member States indicate target figures for work migration, receives the support of the ELDR Group. My group would like to make a few observations with regard to the proposed system.
Firstly, we reject the policy of zero immigration, but we also reject the policy of completely open borders. A responsible compromise must be struck.
Secondly, the immigration system must be flexible. Quotas should not be forced upon the Member States from above.
Thirdly, we must take account of subsidiarity, that is to say regional and national differences with regard to the labour market.
Fourthly, a common immigration policy must also be accompanied by a common fight against illegal immigration.
Fifthly, we must strike the right balance between the need for work forces in industry on the one hand and the unemployed within the European Union on the other.
In summary, the ELDR Group calls for a balanced European immigration policy. The Pirker report, for which I should like to congratulate the rapporteur, is on the same wavelength. Mr President, these will be my last words in this House since I have now been appointed member of the Council of State in the Netherlands. I would like to thank the fellow MEPs for their kind cooperation and wish them all every success. The European Parliament is a very important institution, which I will always continue to support.
Mr Wiebenga, we wish you all the best, and I am sure that the State will be in good hands if you are a member of the Council of State!
Ladies and gentlemen, I must ask you to stick strictly to your speaking time, as we are dreadfully behind schedule!
Mr President, I should first like to pay tribute to Commissioner Vitorino, because I believe that it is thanks to his tireless work that today we are able to draw a clear distinction between asylum-seekers and immigration, and this is to be welcomed. I would also thank the representative of the Belgian Presidency, who has just definitively abandoned the idea of a fortress Europe, which it is neither feasible nor desirable to achieve. Finally, I should like to thank our colleague, Mr Evans, for his painstaking work. I believe that it is by applying clear, fair and precise standards that we will not only ensure that refugees are protected but also fight to release them from the grasp of criminal organisations. In my opinion, Mr Evans's painstaking work is in stark contrast to the partisan vision presented by Mr Pirker.
Mr Pirker poses some complex questions, but the answers are inadequate and even dangerous. This internal report by Mr Pirker, comprising reflection, analysis and proposals, is one of the weakest which we have had to discuss in this Parliament. Firstly, it contains a series of commonplaces. After a time, it says, immigrants adopt the birth-rate pattern of the host country. As I see it, this is a sign of integration and proof that attitudes change. Instead of being delighted about this, however, Mr Pirker expresses concern about the fact that the destiny of women from the third world, female immigrants who have come from the South, is not confined to having children. He also recommends a policy to recruit a set number of workers which, he says, is supported by the Member States as a way of reducing the labour shortage in certain sectors. For him, immigrants are like Kleenex: you use them and when you no longer need them you throw them away.
This is a vision of the human being, more particularly black and African, or dark-skinned, human beings who come from the South, which I do not share. Mr Pirker's report deplores family reunification. Mr Pirker's report does, I believe, in many respects, stand in total contradiction to the Charter of Fundamental Rights and the Treaties of Amsterdam and Nice. Faced with an issue of this complexity, instead of saying that the tragedy in Dover opened our eyes to the possible consequences of immigration, we would have preferred him to consider taking measures against the hauliers who are the real proponents of modern slavery and against the slum landlords ...
(The President cut the speaker off)
Mr President, ladies and gentlemen, the dramatic events in New York have, it seems to me, made us free to discuss certain subjects which have, until now, been taboo. Those who claimed to forbid any value judgments on civilisations are suddenly waging war on Islam. Others, who rejected any criticism of immigration, are suddenly seeing a potential terrorist in every foreigner. I can tell you straight away that this is not the position of the group of right-wing Europeans.
Immigration is a phenomenon on a scale such that it cannot be seen on the same level as acts of terrorism, on which immigrants do not in any case have a monopoly. It is not the immigrants who are guilty, it is those who bring them here for economic reasons, and it may perhaps surprise you to learn that, on this point, I agree in part with what our colleague, Mr Sylla, has just said. It is also those who let themselves sink into a policy of fait accompli, and Mr Pirker' s recitals - I am thinking of recitals M and N - alas give us an example of this, alongside making some positive points. I note in particular, for example, that Paragraph 13 of the report, "takes the view that the various historical, economic and social features in the individual Member States make it impossible to lay down a uniform requirement in labour from third countries which would cover the entire territory of the Union and that, furthermore, the Union has no powers in law in this field."
So, Mr President, ladies and gentlemen, why are conclusions not drawn from this Paragraph 13? And why not restore sovereignty to the Member States in this regard and with it the legitimate right to protect our borders? After all, the dramatic events which we have witnessed have quite clearly shown that protecting borders was key to security, because this is what the government of the United States immediately did when it found itself in an emergency situation.
Finally, I will close by saying that immigration should not be seen as a solution to the falling population which we are seeing in Europe. If the people of Europe abandon to others their duty to give life to new generations, they also abandon their right to live as free nations on the territory of their ancestors. We do not accept this.
(Applause from the right)
Mr President, in this day and age we require a European asylum policy. However, is it also right that we should lift an immigration ban and adopt a European immigration policy, as the Commission and the majority in this Parliament suggest?
I am not so sure. In Europe, there are still many millions of unemployed.
Would it not be preferable to find out how, possibly via re-training routes, these people could find employment?
Quite apart from this, I would question the legal basis of possible proposals by the Commission. I concur with the opinion by the Committee on Legal Affairs and the Internal Market on this.
A final sensitive issue I should like to draw attention to is the prevention of migration flows of citizens from third countries within the European Union. If a European immigration policy is established, the work permit of those people, certainly in the first instance, will need to be linked with their presence in one country. Otherwise, we will have found a solution which creates many new problems.
Mr President, I would like to do something that I rarely do for reasons of time, and congratulate Mr Pirker on his well balanced report, although I believe that he is at present not in the Chamber. Social integration of economic migrants in the Member States is, as he stressed, absolutely essential if we are to avoid social tensions. And a greater degree of contact between immigrants and the indigenous population will perhaps also help us to recognise 'sleepers' and so help to fight terrorism.
I also believe that in view of all the measures proposed it is important to give the Member States the option of fine-tuning the entry and residence of third country nationals in accordance with the requirements of their own labour markets and demographic trends, because these questions in particular can only be dealt with at local level.
It will also be important to take into account the imminent enlargement of the EU when planning immigration policy. The rapporteur took all this into consideration. I wish his report every success, and we will certainly be supporting it.
Mr President, for the first time ever in this Parliament we are talking about economic migration and asylum in distinct and separate terms, which could be considered to be a wise move by the European Commission in its respective communications for it will help us to give the debate a sense of order and clarity. This was one of Parliament' s requests that has now become reality.
I would like to briefly share two thoughts with you on the issues that are the subject of this debate: firstly, that the migratory movements toward Europe we are now seeing correspond to a mass exodus of citizens who, in their own countries, do not enjoy the minimum conditions necessary for survival and who are being tragically exploited by the organised mafias who traffic in them. This has already been discussed here in Parliament. The cases in Dover and on our own Andalusian coast are clear examples of this.
However, illegal immigration of this nature is fertile ground for the social exclusion of this immigrant population and for the exploitation of their labour, in addition to the outbreaks of xenophobia and racism that are taking place in certain parts of Europe. This problem can only be resolved by close cooperation and collaboration with the countries of origin, otherwise, any policy in this field will be condemned to failure.
Community programmes such as PHARE, TACIS, MEDA, or the immigration and asylum action plans themselves are absolutely necessary. Yet at the same time, and I would like to put particular emphasis on this point, it must also be stressed, from a political angle in particular, that the countries of origin should make the most of their natural and human resources and, most of all, guarantee political and social stability so that their citizens can have confidence in their own leaders. This is, therefore, an issue of shared responsibility and not only the responsibility of the Member States or of the European Union itself. Countries such as Morocco, Algeria or Tunisia are an example of what I have just been referring to.
On the other hand, with regard to the communication on the common asylum procedure, the main problem with which Member States are confronted is that of asylum seekers whose claims are unfounded. The Commission and this Parliament should, therefore, make a great effort to remove the major obstacles blocking the standardisation of solutions between Member States.
On this subject, it does not seem to be the right occasion to talk about a common procedure, distinct from the mandate contained in the Treaty of Amsterdam that refers to a common asylum procedure. It is not the same. Furthermore, both the communication and the Evans report fail to define concepts such as persecution by third parties, persecution in cases of conflict or gender related persecution, for example, given that the difficulty sometimes lies more in the definition of the concept of the refugee than in the process of identifying it.
To be precise, we are on the right track: faced with a phenomenon such as asylum and immigration, a concern for many of us, cooperation, solidarity, clear legislation and realism are the necessary prerequisites for addressing one of the major challenges for the European Union in this new century.
Mr President, at a time when we have all, I hope, been scandalised by Mr Berlusconi' s statements, demonstrating as they do such suspicion and hatred of foreigners, I believe that now, more than ever, it is time to combat racism, and to combat it in all its most insidious forms.
The Commission' s communication on a Community immigration policy, and the vote on the Pirker report, give us an opportunity to do just that. In that respect I welcome Mr Vitorino's statements.
We must not forget that for Europeans the Tampere Summit in October 1999, which sought fair treatment for nationals of third countries in comparison with citizens of the Union, was a very important event. We must start from one important established fact, which we were reminded of just now: the myth of zero immigration can no longer be a realistic concept, and in any case demographic problems and labour shortages will have to make us change our ideas about immigration. This is why, today, we must give our strong support to the Commission' s communication, because this future Community policy on immigration has a great many virtues, in particular that of combating all forms of criminal activity.
It has to be said that the rapporteur, Mr Pirker, has adopted a rather critical position regarding the Commission' s communication. Unlike Mr Pirker, we socialists are convinced that our approach to this question must be a humane approach rather than an economic approach, because we are talking here about the fate of human beings, not about common merchandise.
We must also remember, and we can never remember it enough, that if people emigrate and suffer the pain of separation from their country and their loved ones, it is because they are obliged to do so. They are not simply doing it for pleasure. The Commission' s position is fundamental inasmuch as it proposes a framework.
I shall end by saying, in addition, that in a European Union which is constantly becoming more integrated, and which now has the benefit of a Charter of Fundamental Rights, no Member State can now claim that its policy on admission is nobody' s business but its own. I therefore reiterate my full and wholehearted support for the Commission' s proposal, at the same time taking a critical view of the content of Mr Pirker' s report. As far as I am concerned, I defer the vote of the French socialist delegation on this report.
Mr President, I wish to discuss Paragraph 15 of Mr Pirker' s report which says, among other things, that immigrants are expected to respect the community of values - as set out in the EU Charter of Fundamental Rights - and to show a willingness to integrate. How is this to be interpreted?
A wave of Islamophobia is passing over Europe at present. In several EU countries, Muslims have been persecuted. The most rancorous debate I have been able to follow is taking place right now in Denmark. Quite a few politicians have made astounding statements. Mr Camre, a Member of this House, has said that all the countries of the Western world are being infiltrated by Muslims and that, while some of them are friendly enough with us, many of them are in favour of getting rid of us - in Danish, få os fjernet - that is to say, removing us. That is a prejudiced and irresponsible statement. My concern, as I address this House, is that the wording of Paragraph 15 might be in danger of creating further scope for this type of inflammatory statement. Is Europe not in danger of losing its diversity? Are we not in danger of tampering with freedom of religion and freedom of expression? Could not Paragraph 15 be understood as saying, 'Adapt, full stop. Otherwise, gather your belongings together and go!' I wonder if Mr Camre might respond to this.
Mr President, I want to begin by fully endorsing both Mr Olle Schmid' s description of the political situation in Denmark and the request with which he concluded. I also want to say that I think there are an incredibly large number of good things in the Commission' s proposals in this area. It would of course be marvellous if we were to use our cooperation to strengthen the principles we talk so much about - democracy and human rights and, I might add, humanitarianism - instead of dragging each other down to the lowest common denominator. I think there are quite a lot of good things in Mr Evans' s report. I intend to support it and shall call for a vote in favour of it. I think, however, that there are still a lot of problems with Mr Pirker' s report. It was improved quite considerably by the committee' s reading of it. It is also, of course, reasonable to hope that it will be further improved in the course of today when we vote on it. However, a lot more is required before I shall support the report, which is based principally upon the EU' s wanting to show solidarity with itself.
Mr President, Mr Evans has put a great deal of thought into his report. Quite rightly, he raises the issue of the safe-country concept being based on human rights considerations, not on diplomatic links. He underlines the lack of common approach between the Member States with regard to the concept of safe countries. This is no longer acceptable.
Mr Evans concludes that the concept of safe countries needs to be defined unequivocally. Although I agree with his motivation, we must admit that this approach is not a safe one.
I recall that our colleague, Mr Pasqua, as France's French Minister of the Interior, once said that 'La démocratie s'arrête là où commence la raison d'Etat.' Mr Evans: as long as la raison d'Etat exists, there is no safe country.
Mr President, I am really sorry about this, because the debate is an interesting one which I believe demonstrates not only the complexity of the issue, but also its political dimension. It would be unreasonable to think that it is merely a question of settling technical problems in the context of a generalised consensus, and I believe that these difficulties also demonstrate the urgent need to reach a consensus, at European level, on a certain number of essential measures.
First of all I think that it would be unreasonable and irresponsible to deny the extent of clandestine immigration and the fact that it is getting worse. I believe that that would be unreasonable and politically tactless. It is therefore very important, in addition to having measures of a regulatory nature, to develop an active policy of combating trafficking in human beings, because such trafficking constitutes, above all, the exploitation of a great deal of misery, poverty and fear, by organisations which are highly efficient and who not only traffic in human beings but also engage in other criminal activities. For this reason, policing measures, and in particular the intensifying of border checks, are essential if we are to remain one step ahead and ensure that our future external borders will be protected. I would remind you that the largest police operation that has ever been undertaken in Europe is now underway, on our future external borders. Thirty countries are involved, from Finland to the Mediterranean.
I am sure I do not need to tell the European Parliament that, to us, asylum is a sacred concept, that it constitutes the dignity of Europe, and that is why, throughout the world, Europe still acts as a beacon and an example. We cannot preach in favour of democracy and liberty if we do not set an example ourselves. However, at the same time we cannot ignore the fact that this important value is being abused by a considerable number of people, who probably have, in human terms, legitimate reasons for doing so, but who do it to the detriment of those who are fleeing real persecution.
It is therefore a matter of urgency that we should first of all agree on the conditions for receiving would-be refugees into our territory, and not add still further to the attractive prospect which our prosperous and - though we tend to forget it - happy countries pose to those who know only wretchedness and poverty. We must therefore agree quickly on the rules for allowing people to come in, if we want to avoid the phenomenon of asylum shopping.
Asylum is, of course, a right, but is it necessary, in order to have legal guarantees, that things should be complicated, thereby allowing procedures to be dilatory and resulting in a situation in which, in some countries, even after four, five or six years no one has proved capable of taking a decision, so that it is necessary to take measures to regularise the situation? Respect for the law is not incompatible with rapid and effective procedures. These were the questions we raised at the last Council, and I was pleased to find that, among the Fifteen, there was a very broad consensus on the need to reach a consensus on this issue.
Finally, of course, we must define a certain number of rules at European level. I was going to say minimum rules, but I shall not do so because to some people that would mean 'no improvement' . What I am trying to say is essential rules which do not necessarily go into matters in detail but which translate into practical terms the fundamental political consensus that there has to be on this subject if we are ever to succeed in overcoming this problem. We need to do this quickly, and that is why I said that we must, at the Laeken Summit, try to re-launch the European dynamic, because otherwise the outcome would be negative and not a true reflection of our opinions. We must also decide how much solidarity has to be agreed on at European level because the mere fact that one country happens to be situated at an external border should not mean that that country should necessarily have to bear the whole burden of any measures that are agreed on.
It is true that immigration is another problem, but it is also true that we cannot claim that if we had a more or less unrestricted immigration system all our problems would be solved; nowhere in the world is there any example of such a policy being implemented, and even where the system is the most liberal, it is still not possible to solve all the problems, especially those that are still linked to illegal immigration.
It is therefore necessary to ask a certain number of pertinent questions, and this is what we shall be doing at the conference which will be taking place in a few days' time in Brussels. How is Europe' s population going to develop? Do we still have any requirements at economic level and if so, of what kind? Will the situation be the same everywhere? Does immigration have to be subject to conditions? Is it to be permanent or for a limited period? Should we demand a certain number of qualifications, risking savage consequences for the countries of origin, which often have a need for precisely those qualifications? Would there not be the risk of an increase in the number of unemployed people, at least in the long run, which would only make budgeting more difficult? If we want to find successful solutions to all these questions, we must have the courage to ask them clearly and to come up with some serious answers, and I hope that that is what will happen at our conference.
Finally, I must tell you that the Belgian Presidency - we may be a small country but we are, I think, a realistic one - would like to draft proposals that bear the stamp of realism, because we believe that such realism is the only thing that will enable us to make the progress that is so essential. If we get lost in ideological or technical considerations, we shall still be debating the question fifteen years hence and we shall still not have made any significant progress.
However, there is an enormous risk, because the people of Europe are waiting for some answers. They have confidence in Europe. They believe that this is a useful, perhaps even essential, dimension in the solving of such problems. If we do not succeed in finding answers for our people, I fear that there is a dangerous risk that they will take matters into their own hands, and I am also afraid - and I hope that we in this House share this feeling, at least most of us if not all - that Europe may not be able to remain a Europe of rights and freedoms, a Europe that is welcoming and open, and also, because this is what our fellow citizens are concerned about, a Europe that is prudent and takes precautions, and a Europe that expects all those who find themselves in its territory to respect the rule of law.
Mr President, I am aware that the subject before us is extremely sensitive, particularly at this moment in history. We have been working - and I refer to this legislature, of course - over the past two years to establish positive relations between citizens and immigrants, to make equal opportunities possible and to create a form of social cohesion. Now, everyone can see the need to revise certain parts of the agenda we have been working on and, in particular, to identify how the revision of these points can be converted into positive Community legislation allowing us to grow into the kind of Europe we all want.
I would now like to make three points. Firstly, we need to focus more on defining framework legislation to promote actions at regional and local levels, always in agreement with the Member States, in situations where an initiative is certainly needed to make it easier to balance the three factors which have always been the basis for our analyses of the issue of immigration and asylum. These factors are migration flows, which must be regulated and continuously monitored, integration, and the fight against illegal immigration which is often, sadly, a source of the more major concerns of crime and the exploitation of human beings.
Secondly, we need a thorough debate at European level on the issues which we consider to be vital for our policies such as cooperation between police forces, judicial cooperation, common forms of control and common information systems. We must make it quite clear what financial resources we should consider adequate and quantifiable in these areas.
Thirdly, we may well have disregarded or underestimated the importance of one of our tasks. We must insist on the need for the major educational programmes which are the foundations of our culture, and of multiculturalism, in particular: there must be schooling and education starting with foreign children, especially, irrespective of their legal position. These programmes are fundamental for the policies of integrating and building the societies we want. In my opinion, we must establish a substantial educational and cultural programme, a major part of which promotes communication between cultures, for that would be the first step along a path which will certainly bring about the sort of integration we desire.
Mr President, I would first like to thank Commissioner Vitorino. Commissioner, you have listened seriously to the demands made by many experts on migration and NGOs and have made it clear in two communications how policy on refugees and traditional migrants is to be handled. With your communication on a common asylum procedure and a uniform status valid throughout the Union for persons granted asylum you have brought forward some excellent proposals for harmonising asylum policy.
Your proposals will now help us to find some concrete solutions. The rapporteur, Mr Evans, has made a fine job of this. I regard the additions he proposes as enhancing the current debate on concrete directives. You have also succeeded, Commissioner, with your communication on a Community migration policy, in making it clear how important it is that future migration in the European Union should be jointly controlled and regulated throughout the Union.
However, we will probably have to carry on debating the wishes of the Nation States, which I take very seriously. They want to arrange the fine tuning of migration themselves, although their strategies have already been a failure at national level for decades. I trust that we will soon manage to persuade our colleagues at national level that there is no alternative to Union-wide control of migration.
Mr President, Commissioner, there is no doubt that after the tragic events of 11 September, asylum and immigration policy will be undergoing drastic changes. In the light of this, it may have been more appropriate to postpone the discussion of these reports because they do not take into consideration recent international developments.
Particular attention should be devoted to the formulation of Paragraph 15 in the Pirker report. The present document emphasises that the Member States are obliged to respect the rights and duties of third-country nationals. In my opinion, this is a bridge too far. Two-way integration is not feasible as long as there is no reciprocity and mutual recognition. In other words, only if reciprocity and mutual recognition are secured in third countries can two-way integration take place.
The Pirker report has the merit of being frank. It presents immigration as a simple problem of merchandise linked to the needs of the capitalist system. In effect, the report regards as positive the view that immigration should be envisaged from an economic viewpoint, as a function of the needs and capacities of Member States. Article 23 could not be clearer. Each Member State has the freedom to define the skills profile and number of workers required on the basis of the needs of its labour market. In other words, the proposed Community policy on immigration is a quota policy. By adopting such a position, Europe shows that it is still a long way from recognising the right to immigration.
What we have here is residence permits restricted by the requirements of the bosses and the fantasies of the demographers. Even the issue of keeping families together is going to be subject to different rules for each group of immigrants, which is the exact opposite of freedom of movement, freedom to select one' s place of business, and the right to live with one' s family.
Massively overexploited, immigrants are the victims of liberal deregulation. I shall end by saying that only the general regularisation of the position of illegal immigrants plus citizens' rights will enable us to combat effectively the modern slavery which we are being invited to support.
Mr President, Commissioner, ladies and gentlemen, we are fully aware that this debate addresses one of the most important and 'hottest' issues at European level: Common asylum and immigration policy.
This situation is the result of two separate factors: firstly, it has come about because the Treaty of Amsterdam granted new competences to the Community, opening up new possibilities for action on a European scale; and secondly, because there has been a considerable increase in migratory pressures from third countries, the devastating effects of which have been highlighted by certain recent tragic events, such as the massive influx of refugees from the Kosovo crisis and the tragedy at Dover.
It is therefore necessary, for both humanitarian and economic reasons, to define a global policy that is able to effectively manage these migratory flows, which currently constitute a legal vacuum, to which the European Union cannot fail to provide a response. We must take account of the fact that three different types of people are involved in this problem: asylum seekers, temporarily displaced persons and economic migrants. Although the symptoms are similar, it is important to distinguish the causes and find different answers. Confusing the status of these people does not help to solve the problems we are facing, and actually makes them worse. We also know that this external pressure adds to the internal pressure felt by States that are facing a decline in their own population, caused both by a slowdown of population growth and a reduction in the population of working age, with an increasing population of those over the age of 65. Concern is also growing about the sustainability of social security systems. The answer cannot be to make vain attempts at preventing and halting immigration at Europe' s borders. The answer lies, instead, in managing and freezing it at current levels. Hence the need for a carefully thought out, clear and coherent common European policy for the management of migratory flows. In order to prevent new problems emerging, we will have to consider the real labour needs of each Member State and the resources available for the reception and integration of these immigrants. It must be understood that we incline more to the approach advocated by Mr Pirker.
I wish to take this opportunity to congratulate Commissioner Vitorino on his announcement today that, within a month, he will be presenting two initiatives on combating illegal immigration and on repatriation. Lastly, I wish to emphasise that we need to adopt a prudent approach to a sensitive issue that requires intelligent answers. It makes more sense, for example, for us to give priority to legalising immigrants who can be integrated into the labour market and who are already on Community territory than encouraging a new wave of immigration.
Mr President, at this stage, the European institutions and this Parliament in particular are fully aware that due to the complexity and importance of the subject we are dealing with today, a legislative programme is needed that will only be effective within the framework of a common and coordinated European approach. There are many points of agreement between the Commission communication and the reports we are debating today.
We need to develop a more proactive policy which recognises that pressure from migration is set to continue and that properly planned immigration can bring benefits to Europe, to the migrants themselves and also to their countries of origin. Our aim is to improve the management of migratory movements within the framework of close cooperation with countries of origin and of transit, strengthening the fight against illegal immigration and combating the criminal networks involved, guaranteeing, at the same time, the rights of victims.
What is required is a more open and flexible policy which, in addition to providing greater coordination of policies aimed at reducing migratory pressures and strengthening border controls, could have the benefit of achieving a reduction in illegal immigration that would be advantageous to those very people who truly need the protection that refuge and asylum affords. We should maintain these levels of protection at all costs, as envisaged in the Geneva Convention, for this is also a sign of European identity that fills us all with a sense of pride.
I would encourage Commissioner Vitorino to continue his good work and to keep to the timetable that has been fixed, and the Council to be equal to the position adopted at Laeken, thereby fulfilling the commitments made at Tampere. It is time to take practical decisions and not to make statements that are only balanced because of their ambiguity. These are the hopes and needs of Europe' s citizens.
Mr President, we cannot talk about immigrants and immigration without distinguishing between the different types of immigrants. There are at least three different types of immigrants: political refugees, refugees from war zones and economic migrants.
Once this distinction has been made, it immediately becomes clear that a single asylum law cannot cover all three categories, as Mr Evans proposes. Not only does this document fail to correspond to reality, it even goes so far as to demonise the Member States which demand the right to decide whether to recognise the right to asylum on a case-by-case basis, depending on the way the society of the country in question is structured and the adequacy of the reception facilities available, without incurring negative repercussions for anyone.
Instinctively, all of us have always been supportive of those who find themselves in the dreadful situation of being forced to leave their own country and apply for asylum in another, but the level of danger to which the rapporteur would have it conceded that all applicants are exposed in their countries of origin is not always acceptable. He is compelling governments and Member States - to put it in colloquial terms - not to make a fuss and to open their gates without delay, invoking the Geneva Convention as if it were a magic password, a skeleton key, rather than what it actually is, a series of guarantees that place those seeking and those granting asylum on an equal footing.
Mr Evans' proposal to establish a common minimum standard - as he calls it - actually invalidates this principle by making it too permissive. The same may be said of the proposal to introduce a single procedure - as it is called - which, in practice, takes away from the host State any possibility of verifying the suitability of the applicant, who cannot be denied any right, mind you, and whose only obligation is to produce his credentials, as happens among respectable people.
The problem is that refugees and exiles often provide easy cover for decidedly undesirable guests such as drug dealers, traffickers in human beings and terrorists who pretend to be immigrants and then train as pilots and destroy skyscrapers and all the people working inside.
The caution and controls that the rapporteur is denying the States are the fundamental elements of basic, legitimate protection of the States and their citizens. The Pirker report, which I do support, on a common immigration policy, is much more responsible, not least because it is more balanced, does not make concessions to cheap populism and respects safety measures.
Lastly, to those Members of the left who have attempted once again to bring up the usual controversy against Mr Berlusconi today, I would point out that they are at least a day late. They should read the Arc-en-ciel; although they have missed the debate, they are still on time for the train of cheap populism and pointless political speculation.
Mr President, thank you for allowing me to take the floor after such a long and full debate. I believe that there is no doubt at all that the two reports we have seen today prove that we need a common policy on migration and asylum. I should like, in passing, to pay tribute to the Commissioner' s statement and to all the work that Parliament has carried out, which shows that we attach real importance to these issues, particularly in the current circumstances. I believe that here today we have been able to make our different views clear, and perhaps we have also made clear the difference between asylum and economic migration. I am not sure, however, that we have entirely avoided confused thinking.
On the subject of migratory flows and the right of asylum, we must make it clear, in the face of all opposition, that rights and obligations have to be shared, by both migrants and host Member States. We must not have a situation in which certain people can take advantage of the loopholes in our harmonisation in order to create an underclass of Europeans by introducing second-class workers or deferred citizenship. It seems to me to be important that the rights of workers, of whatever origin, should be asserted and given tangible expression in order to combat the trafficking in human beings, by which certain people exploit misery and distress.
As for our asylum policy, it will gain in terms of quality and justice if we can agree to recognise that it needs to be supplemented by other compulsory cooperation policies which enable everyone to live with dignity and self-respect in their own countries. In all cases, asylum policy should reject arbitrary criteria linked to the current situation. I should also like to ask, simply, that we should also give political rights to those whom we welcome for their work.
Mr President, I would ask Members to ponder one question: is it viable in today's world for all matters of asylum policy to be decided within the parameters of the Geneva Convention? The Geneva Convention drafted in 1951 was conceived as a temporary measure. It was negotiated in a very different world - a world still haunted by the shameful failure of Western countries to offer sanctuary to the victims of European fascism. It was designed first and foremost to ensure that refugees from communist tyranny would have access to safe havens.
But the world has moved on. Mass air travel has facilitated unprecedented migratory flows. The great majority of those seeking better lives in new countries are actuated by understandable - indeed laudable - economic motives. But the terms of the 1951 Convention, and specifically the requirement to assess all claims individually, even if the applicant is manifestly coming from a safe country, encourage economic migrants to seek entry as refugees. This clogs the system to the disbenefit of those genuinely fleeing from injustice and wrong.
I support, as Mr Pirker's report does, a degree of controlled primary immigration. All countries can benefit from the energy and enterprise of people who are prepared to cross whole continents in search of a better future.
For such a policy to gain public consent it must be fair and transparent and it must be open to account. It cannot be right for the judiciaries of our Members States, by applying a peculiar interpretation of the 1951 Convention, to operate an immigration policy beyond the control of elected politicians.
If we want to manage a sustainable policy of legal immigration and, at the same time, protect the rights of those most in need of sanctuary, we must take back control of our asylum laws from the judges. Far from enlarging the scope of the Geneva Convention, as Mr Evans suggests, we should scrap this outmoded accord and replace it with something more suited to the modern world.
Mr President, today's debate on asylum and immigration is extremely topical, what with insecurity and fear about military operations in the Middle East giving rise to mass movements of desperate people. Waves of refugees have already reached the European Union, their first port of call being Greece, which is the European Union's closest border with the Middle East.
Ladies and gentlemen, Greek islands are under pressure from an unprecedented influx of refugees and asylum seekers, mainly from Afghanistan. Greece is having to shoulder a burden which is out of proportion to what it can cope with, which is why the European Union urgently needs to take its share of the responsibility, in this specific case by helping Greece to draw up an integrated joint plan to protect the right of asylum and ensure that the Geneva Convention is fully applied.
Obviously, the sacred right to asylum must not, under any circumstances, be undermined by the measures needed to combat international crime and terrorism. In any event, mass movements of people will be dealt with under a fairer global policy to reduce inequalities and resolve differences using peaceful means.
Mr President, the increase in the number of asylum seekers over the last few years is causing grave problems for Member States, which are having serious difficulty in coping with the situation. As Deputy Mayor of the city of Lyon, I see this problem every day. In my city, the number of conventional asylum seekers has doubled in a little less than a year.
The two Commission communications that we are debating today are certainly an important step forward. However, we must go further and put an end to the current situation, in which some Member States allow in refugees coming from certain countries whereas others do not.
We must ensure that the countries that receive refugees really do have the means to do so. In recent times, however, those means have been reduced. We can no longer receive asylum seekers with dignity. In our cities we have families living under canvas. This is absolutely unacceptable. Winter is approaching and we are heading for a catastrophe. In order to make progress, however, I invite, above all, the governments of Member States and the Council to take the courageous decisions that are necessary. Insisting on maintaining positions which are too national will end up becoming indecent and irresponsible when the lives of thousands of refugees are at stake and when certain districts in our major European cities are at risk of turning into ghettos.
Mr President, ladies and gentlemen, I shall be very brief, because I know that voting time is approaching. First of all, I wish to thank you for all your contributions to this debate, including the critical contributions, and clarify two points of criticism I think are important. First: with regard to the comment by Mr Nassauer, the Commission has not abandoned the principle of the safe third country. It has not abandoned this principle at all and in fact we are working, in Council, on a definition of a safe third country and I am sure that, as Mr Nassauer said, Mr Schilly will continue to be as tough a negotiator on this matter as he always has been. With regard to the second aspect, I should like to remind you that the Commission has given itself the task of reviewing its proposals in light of the international situation that has arisen following the terrorist attacks in the United States of America. The review is now underway. We shall undertake this task with the utmost rigour and the results will be submitted to Parliament. The Commission does not take a positive view, however, of the implication that there is a link between terrorism and immigration.
The Commission has put forward proposals that respect rights and seek to manage migratory flows. There are also proposals on combating illegal immigration. Any attempt to portray the Commission as having no initiatives on fighting illegal immigration is unfair. The proposal for a framework decision against trafficking in human beings adopted by the Council last week is a Commission proposal. The communication on illegal immigration, the communication on repatriation policy and the communication on the joint policing of borders have been on the 'scoreboard' since May 2000 and are part of the Commission' s work programme that was submitted for debate in this Parliament this year. These are not the result of emergency measures arising from the terrorist attacks; they are an integral part of this Commission' s coherent and consistent immigration policy.
Lastly, I wish to thank Parliament for its support. I hope that, with the clear ideas that have emerged from this debate, the Laeken European Council will be able to take a step forwards. These measures provide added value at European level and I thank the European Parliament for its contribution.
(Applause)
Mr President, I feel I must request the floor because I find this situation intolerable and wish to protest at the great number of speeches from large political groups in this Chamber that have sought, this morning, to link terrorism with immigration, asylum seekers and, more than once and in a direct manner, immigration of Islamic origin.
This seems a very irresponsible attitude to me, a time-bomb threatening peaceful coexistence, and I would like to remind you all that many a terrorist with white skin has been born to the world from our own European continent.
Mrs Terrón i Cusí, I am afraid that was not a point of order. I will not permit any further discussion of this.
We shall now proceed to the vote.
VOTE
(Parliament adopted the Commission proposal)
Proposal for a Council regulation on behalf of the Committee on Agriculture and Rural Development amending Regulation (EC) No 3072/95 on the common organisation of the market in rice (COM(2001) 169 - C5-0207/2001 - 2001/0085(CNS))
(Parliament adopted the Commission proposal)
Recommendation without debate (A5-0289/2001) by Mr Harbour on behalf of the Committee on Industry, External Trade, Research and Energy on the proposal for a Council Decision on the position of the European Community on the draft Regulation of the United Nations Economic Commission for Europe concerning the approval of an airbag module for a replacement airbag system, a replacement steering wheel equipped with an airbag module of an approved type and a replacement airbag system other than that installed in a steering wheel (10148/2000 - COM(2000) 25 - C5-0670/2000 - 2000/0029(AVC))
(Parliament adopted the legislative resolution)
Report without debate (A5-0294/2001) by Mrs Hulthén on behalf of the Committee on the Environment, Public Health and Consumer Policy on the proposal for a Council decision concerning the conclusion of the fourth amendment to the Montreal Protocol on substances that deplete the ozone layer (COM(2001) 249 - C5-0251/2001 - 2001/0101(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0287/2001) by Mr Lange on behalf of the Committee on the Environment, Public Health and Consumer Policy on the proposal for a European Parliament and Council directive amending Directive 97/68/EC on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery
(COM(2000) 840 - C5-0472/2000 - 2000/0336(COD))
Before the final vote:
Martínez Martínez (PSE). (ES) Mr President, I was told they would be sending me a technician, but he must be coming from Brussels because still nobody has come to help sort out my problem. I have been trying to vote from the beginning but the card and the device are still not working.
Then I suggest that you make an exception and sit in another seat; perhaps the device there works. I again request the House's services to send a technician to you.
(Parliament adopted the draft legislative resolution)
Report (A5-0303/2001) by Mr Turchi on behalf of the Committee on Budgets on the financial consequences of the expiry of the ECSC Treaty concerning:
1. Amended motion for a Council resolution [COM(2001) 121 - C5-0165/2001 - 2001/0061(CNS)] on the adoption of provisions for the implementation of the Protocol to the Treaty of Nice concerning the financial consequences of the expiry of the ECSC Treaty and concerning the Coal and Steel Research Fund
2. Amended motion for a Council resolution [COM(2001) 121 - C5-0166/2001 - 2000/0363(CNS)] on the adoption of the multiannual financial guidelines for the administration of the assets of the 'ECSC in liquidation' with, following completion of the liquidation, the 'Assets of the Coal and Steel Research Fund'
3. Communication from the Commission to the Council [COM(2000) 518 - C5-0204/2001 - 2001/2095(COS)], the European Parliament, the Advisory Committee of the ECSC, the Committee on Economic and Social and the Committee of the Regions - expiry of the ECSC Treaty: financial activities after 2002
Before the final vote on the first proposal
Mr President, ladies and gentlemen, for the reasons I expressed yesterday and considering the fact that you have adopted my legislative amendments, I call upon you to postpone the vote on the legislative resolutions until the possibility of an agreement with the Commission and the Council increasing Parliament' s role, pursuant to Rule 69 (2) of the Rules of Procedure, can be ascertained. I therefore call upon you to vote on the motion which is not a legislative resolution, to make the political positions of this House on the matter quite clear.
We now come to a proposal, in accordance with Rule 69(2) of the Rules of Procedure, to adjourn the vote, and we shall now proceed to vote on it.
(Parliament adopted the proposal) President. The matter is accordingly referred back for reconsideration to the committee responsible.
Before the final vote on the second proposal:
Mr President, I repeat what I said just now, that is, I call upon you not to vote on the legislative resolution but to vote on the following motion, which is not a legislative resolution.
We now come to a proposal, in accordance with Rule 69(2) of the Rules of Procedure, to adjourn the vote, and we shall now proceed to vote on it.
(Parliament adopted the proposal) President. The matter is accordingly referred back for reconsideration to the committee responsible.
(Parliament adopted the motion for a resolution)
Report (A5-0297/2001) by Mr Linkohr on behalf of the Committee for Industry, External Trade, Research and Energy on the guidelines for the research programme of the Coal and Steel Research Fund on the amended Council motion for a resolution [COM(2001) 121 - C5-0167/2001 - 2000/0364(CNS)] on the adoption of the multiannual technical guidelines for the research programme of the Coal and Steel Research Fund.
Before the vote:
Mr President, in view of the Commission's response to the debate last night and, in particular, to my colleague Mr Mombaur's point on the expiry of the Coal and Steel Treaty, the protocol attached to the Treaty of Nice and the legal uncertainty now surrounding that, I would ask the rapporteur to comment on this point. Would he be in favour of referring it to our own legal services as the Commission is apparently about to do?
Mr Linkohr, as rapporteur, has the floor.
Mr President, as rapporteur I cannot but agree with that. Not being myself a lawyer either, I would be interested to know what the Commission's position would be in the event of Nice not being ratified before the Treaty expires, for then, or so my reasonable human understanding tells me, a legal vacuum results, and that is something we should have looked into. In that respect I would like to support Mrs Ahern in what she has said.
Having already, however, been called to speak, I wanted to point out to you that Amendments Nos 1 to 5 are founded on a misunderstanding. We did not vote on them at all in committee. They may well be substantially included in the Turchi report - there is no need for anybody to worry about that - but I recommend that we should not vote on them today, and, insofar as I am entitled to demand such a thing, I demand that.
I would gladly submit that to this House's decision. I shall call for a vote on Mr Linkohr's motion, but not on Amendments Nos 1 to 5.
(Parliament adopted the motion.) Before the final vote:
In this instance, I ask for a vote on the legislative resolution, in particular because of items 8 and 9, on which we have just voted. In my judgment, it is sufficient if we proceed to examine the Turchi report, but because of items 8 and 9, I would really attach importance to us now actually voting on the resolution. I ask you to vote in favour of it.
(Parliament adopted the draft legislative resolution.)
Explanation of vote - Turchi Report (A5-0303/2001) and Linkohr Report (A5-0297/2001):
. (FR) The two reports on the expiry of the ECSC Treaty state - and deplore the fact - that the Council is asking Parliament to give it discharge regarding activities which it has no means of controlling. In other words, Parliament may vote for what it wants but it will be the Council who decides. That is certainly one way of recognising that Parliament serves only to give the stamp of democracy to decisions which are not democratic.
These two reports also state that the so-called social aspect of the ECSC is to be abandoned, precisely when we are envisaging the accession of countries on which the European Union intends to impose the restructuring of their coal and steel sectors so as to make them profitable, profitable, that is, to possible Western investors.
In spite of this 'social aspect' of the ECSC, the restructuring of coal and steel in Western Europe has resulted in the dismissal of hundreds of thousands of workers, a disaster for many people. Some regions, such as Lorraine, have taken years to recover from the companies that were closed down and the jobs that were lost. We can imagine what it will be like for the workers of Poland, the Czech Republic or Hungary, who will not even have the chance of compensation or early retirement.
Rather than using the balance from the liquidation of the ECSC as a research fund, which will in one form or another profit the bosses, the sums released in this way should be used in their entirety to continue to pay the wages of the workers who will be thrown out onto the street as a result of future restructuring programmes.
We have therefore voted against these two reports.
(The sitting was suspended at 1.24 p.m. and resumed at 3 p.m.)
Arms exports
The next item is the report (A5-0309/2001) by Mr Titley, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Council's Second Annual Report according to Operative Provision 8 of the European Union Code of Conduct on Arms Exports [13177/1/2000 - C5-0111/2001 - 2001/2050(COS)].
Mr President, 11 September showed us that the world we live in is very insecure. We discovered that the world's security, stability and economy are much more fragile than we previously believed. Wherever we look - whether at the fight against terrorism, the horrors of the Balkans, the nightmare of a small town in Switzerland, the virtual anarchy in parts of Africa - one common theme emerges everywhere: the huge number of weapons which are freely available. That is one of the main causes of instability in the world, and we must act before the tidal wave of weaponry overwhelms us all.
The Code of Conduct on Arms Exports was a significant development in controlling this trade. It is clear from the second annual report that there is rapidly growing cooperation between Member States, both in terms of implementing the code and of achieving greater mutual understanding of the interpretation of the code. It is also clear that arms export policy in relation to security is becoming more closely aligned.
There is much greater transparency in arms controls policies. Most EU States, except for Austria, Greece and Luxembourg, now produce their own annual reports, albeit with a huge variance in the quality of information provided. It is worth noting that the NGOs' Safer World holds up the UK's annual report, first introduced by the then Foreign Secretary, Robin Cook, as an example for other countries.
The code's influence goes beyond the EU: all the accession countries, the EEA, EFTA States, Canada and Turkey now subscribe to the code's principles. Member States are also seeking to apply those principles in wider international fora.
It would be a mistake to underestimate the importance of what has been achieved or the considerable mindshift that is taking place among Member States in this field. Nonetheless, there are areas where the code needs to be strengthened. The principles of the code will be constantly undermined if action is not taken to control and license arms brokers. It is beyond belief that in many countries you need a licence to own a shotgun but not to trade in weapons of any type. Some arms brokers are legitimate businesses; many, however, are little more than merchants of death. Action in this field must be an absolute priority. Similarly, controlling the activities of EU armaments companies will inevitably be compromised by the uncontrolled licensing of production outside the EU. We further need a more harmonised system of end-use data provision, certification and enforcement.
Controls of official exports are important, but the illegal trade in arms is our biggest problem. I welcome the work of Member States towards a UN Conference on the Illicit Trade in Small Arms and Light Weapons, reminding Parliament that the definition includes things like shoulder-carried, anti-aircraft missiles.
I very much regret the attitude of the USA to that conference and the influence of its gun lobby. We can only hope that recent events will cause the USA to reflect on the need for global partnerships to remove the causes of insecurity. We must have a global crackdown on this illegal trade.
Greater transparency is the guardian of our security in this field. Despite the rapid advances made, I would like to see all countries producing publicly available annual export reports in a commonly agreed format. The Council's annual report ought to be more detailed, as I have set out in my report. We would naturally encourage greater scrutiny of arms policies by Member State parliaments.
I was delighted that last year Member States agreed a Common List of Military Equipment to which the code applies. We now need a common list of non-military security and police equipment, and I am happy to accept the amendments on that subject. The list, however, has to be meaningful and provide the basis of effective action in this field and not be a statement of general intent.
We will not win the war on terrorism - which we are all talking about at the moment - unless we control arms, the tools of this deadly trade. That is the challenge confronting us now and it is even more important today than it was this time last year when we debated the first annual report.
Mr President, first of all I should like to congratulate Mr Titley on his very sound and constructive report. His efforts, as well as useful contributions by other fellow MEPs, have enabled this Parliament to reach more or less consensus on an otherwise very sensitive issue: the control of the arms trade.
In light of the attacks in America, there is growing awareness of the fact that the vast distribution of arms worldwide leads to unstable countries which form the breeding ground for terrorism. The Titley report rightly points out that the 1998 EU Code is a major step forward towards a more coherent and transparent European policy on arms exports.
At the same time, however, a number of shortcomings and flaws have been flagged, five of which I should like mention.
First of all, the annual reports of the Member States are not harmonised. Some countries, including Great Britain and Ireland, give a detailed account of the permits issued and of the amount and value of exported arms. Other countries, such as Austria and Greece, give no information whatsoever about the licences issued. In that way, an efficient, effective assessment is, of course, difficult. The annual report would, therefore, need to meet a number of standards. Each permit issued should be accompanied by a detailed description of the material, the addressee and end user. For permits refused, the reason for refusal should be explained in more detail.
Secondly, in my opinion, the monitoring procedures concerning the end user of the exported arms should be stepped up. In Africa, Togo and Burkina Faso are officially the end users of arms supplied from Bulgaria, whilst in reality, these are passed on to Liberia and the rebels of Sierra Leone. Embassies of EU Member States could play a more supervisory role in situ. Penal measures should also be introduced for transit countries that violate arms embargos.
Thirdly, I am of the opinion that tighter controls should be in place for the production of military equipment under licence abroad by EU companies or in the framework of industrial joint venture agreements. It is not acceptable for a certain country to be refused a licence for weapons and for arms manufacturers to be able to circumvent that ban by supplying arms components which are then assembled on site.
A fourth shortcoming is that there is no control whatsoever on private arms dealers, the number of which is rising all the time since the end of the cold war. Of the five hundred million light arms in circulation worldwide, forty to sixty percent of these are illegal, according to the UN.
A final serious shortcoming of the EU Code of Conduct is that it is not legally binding. At the moment, it is a no-strings-attached gentlemen' s agreement. Sanctions cannot be imposed on those who breach the Code.
Finally, I should like to express the hope that the EU Code of Conduct will form the basis for a worldwide code on the export of arms. It makes no sense whatsoever for Europe to be committed to controlling the arms trade, while China and Russia continue to export weapons to crisis areas without any restrictions. In that sense, the UN Conference in July was a missed opportunity, and I believe that this topic must remain a permanent feature in the transatlantic dialogue.
Mr President, Mr Titley has lived up to his reputation and has produced an excellent report on the Code of Conduct concerning arms exports, on which we would like to congratulate him. Needless to say, the report receives the full backing of the Group of the Party of European Socialists. That is why I should not so much like to confine myself to the technicalities of the report, but rather to a number of general observations.
On 11 September, the first reports rolled in about the horrific attacks in the United States during the vote of the Titley report in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. The European Union has reacted adequately and coherently. All available means are being deployed right across the pillars.
One would wish for the same promptness of action in other areas too. The EU can do anything if it puts its mind to it. Where the arms export is concerned, we have to make do with a Code of Conduct which is considerably restricted by Article 296 of the EC Treaty which protects national security interests. That is such a vague concept that Member States, if they so wish, can more or less do their own thing. In fact, it has never been clear to me in what way national security interests can be different from those of the European Union.
The arms export agreements are also typified by a large degree of voluntariness, but also, for example, by inconsistent agreements on the end use of exported arms. That is why an EU-wide and effective approach is lacking. Not all relevant information is made available, which obstructs the transparency of the policy. Annual reports are useful, but joint action is preferable, of course.
Mr Titley' s report mentions a few areas which require attention, such as the destabilising distribution of hand-held weapons. That causes great chaos in some parts of the world. The trade in these weapons also sustains phenomena such as child soldiers.
My group would like to turn this into a priority, also in cooperation with the candidate countries, the countries of the Stability Pact and countries such as Ukraine and Russia, for we know that many of the hand-held weapons which are in circulation in the world originate from those countries.
The EU must make every effort, together with those countries, to tackle the often criminal trade in weapons. Here too we require a new international coalition. In the light of 11 September, it is important to tighten the agreements on the export of so-called dual-use goods.
I am curious about the discussions which are undoubtedly already taking place behind the scenes. The citizens would like to know how the export policy will be adopted to prevent the wrong expertise from falling into the wrong hands. I would quote the reports on terrorism and the use of weapons of mass destruction in this connection. Here too, better cooperation with Eastern Europe and the Commonwealth of Independent States is necessary.
What will happen to the export of encryption software? Will new arrangements be made in this connection? The least we can ask from the Council and the Commission is to indicate the role which can improve the organised arms export policy in the fight against terrorism.
As far as I am concerned, the debate on Article 296 can be re-opened. Arms export must form an integral part of the new EU security policy. Only then will it be truly effective.
Mr President, I welcome much of what is in the report, particularly the need for transparency, the issue dealing with the end use of weapons and the illegal trade in arms. As Mr Titley mentioned, the control of small arms is important. It is a major problem, as we have seen from the tragic events in Switzerland.
There needs to be a mechanism to control non-military security and police equipment. But I do not support the idea of a European defence industry and we need to look at getting rid of the defence industry. The recent tragic events in the United States have actually given a shot in the arm to the arms industries. I will mention one in particular because it is relevant to Ireland, and that is Raytheon. This company has seen a 40% jump in share prices as a result of the events of 11 September and thereafter.
We must look at the whole issue of arms production in the first place. I mentioned Raytheon because it is ironic that, in spite of the peace process in Northern Ireland, Nobel peace prize winners stood on a platform welcoming into Derry Raytheon, one of the world's biggest arms manufacturing companies. It is appalling to encourage manufacturers of weapons, or their components, into a place where people are killing each other every day with weapons so that these products can then be transported to other parts of the world to cause havoc and deprivation. We do not want peace here and wars in other parts of the world. We should look at ending the trade in weapons completely and the idea of government support for an industry that is responsible for death and destruction around the world is unacceptable.
As regards torture weapons, we have a situation where these weapons are being sent to certain parts of the world with an EU stamp on them. This is completely unacceptable. In my own country, Ireland, there has in recent times been an increase in the arms industry, mainly involving US-based arms manufacturing. This manufacturing comprises mainly components, but irrespective of whether components or end-use weapons are concerned, we should not accept the production of weapons. There are far more beneficial ways of creating employment for people in a given area than the production of something that is used to kill another human being.
Mr President, in principle our group agrees with the report by Mr Titley, who has done an excellent job in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
There are some aspects of the report that we do not agree with, such as that referring to the defence industry, but, generally speaking, this effort to achieve transparency and for the EU to play a crucial, I would say leading, role in the process of world disarmament and also in achieving peace is positive, and, for this reason, we think that it is a good report.
However, there are various aspects that could be improved, especially following the sad events of 11 September, since when North America has been promoting the indiscriminate sale of arms to all those it considers to be potential allies in the fight against terrorism.
We think that this is an appropriate moment to adopt clearly transparent behaviour that would avoid these double standards, and for this reason we, through our colleague Mr Brie, have tabled several amendments which seek specifically to prevent such problems - such as cases, for example, in which arms are indirectly sold to countries that contravene EU agreements through third countries, as is the case, for example, with Turkey, or Israel, bombing or attacking the Palestinians, or Pakistan. For this reason it would be a good idea to have more control over these sales.
We also think that it is important - as stated by Mr Titley in his speech - to include terrorism as an objective.
Lastly, we also think it imperative, in order to improve transparency, for the Commission itself to draw up a report that clarifies this series of measures so that the role of the EU can be much greater and more decisive in achieving a world at peace and without arms.
Mr President, those who declare that they are dedicated to fighting terrorism need to cleanse themselves of all hypocrisy and must condemn those who carry out the worst acts of bloodletting under the guise of freedom fighters.
In Dublin this weekend, Gerry Adams boasted that the IRA campaign of atrocities were the acts of freedom fighters and not the acts of terrorists. No wonder The Wall Street Journal the other day carried an article with Adams and bin Laden linked together. Actions, not words alone, can cleanse the hands of those nations in Europe which have both armed and furthered the aims of terrorists and have then refused to extradite those criminals for proper trial.
Mr President, until a few weeks ago, the distinction between conventional weaponry such as light and heavy arms, on the one hand and weapons of mass destruction on the other, in other words, nuclear, chemical and biological weapons, seemed relatively clear. Now the very concepts of what constitutes a weapon are in doubt, when a civilian aeroplane can become a missile when guided by a murderous ideal. We may be tempted to adopt an attitude which is at once relativist, with regard to the means, and ultra-safe, with regard to actions.
I would say, however, that there is now a greater need than ever to prevent tendencies that are not firmly anchored in politics. Particularly at a time when, as is becoming obvious, we need to speed up the construction of our common foreign and security policy, which must be given the appropriate resources and be supported by an effective shared commitment. This policy must go ahead on the basis of cohesion, which also means trust between Member States, and of coherence between the ideas that are put forward and practical action.
We are today discussing an issue, arms exports, to which these principles must be applied, today more than ever before. It would, of course, be better if there were no need to discuss weapons, but, unfortunately, the world we live in is not like that. The European Union' s Code of Conduct on arms exports adopted in 1999 is a key instrument for harmonisation and control in this field. With regard to the Council' s second annual report, on implementing this Code of Conduct, the rapporteur himself welcomes the greater transparency and the convergence between Member States arms exports policies and the adoption of common principles by third countries. He also, however, highlights the need to go further, putting an end to illegal sales and exercising greater control over arms dealers' fees and on the destination of arms. I therefore support the thrust of this report, although once again, I wish to emphasise the need for coherence and cohesion in this field.
Mr President, Commissioner, ladies and gentlemen, it is naturally useful to have a report on arms trade. That is also true of a European Code of Conduct. But I hope that the tragic circumstances in which we find ourselves will also galvanise us into action, for example in order to render this Code of Conduct compulsory, as Mr Titley rightly pointed out in his report, and finally to also make progress in supervising the arms trade. For although that is what we intend to do, if we have no control over the end-user certificate, it is impossible to check whether that arms trade is legal or not.
Similarly, the production under licence by EU countries in third countries is another one of such issues. Ultimately, we will need to reach the stage where we have black lists of countries to which we do not under any circumstance supply weapons. This will need to be monitored and sanctions will need to be put in place.
Mr President, I congratulate Mr Titley on his work and acknowledge his endeavours to include the point of view of civil society on arms exports.
I would, however, mention certain negative points: firstly, light weapons. The UN Conference in July was a failure: in my opinion, the EU should commit itself resolutely once more to enforcing a reduction. As regards transparency, I feel that this is still too superficial and that Parliamentary scrutiny should be obligatory for arms exports.
Then there is no reference to the OCCAT Agreement which actually protects industrial cooperation and is the basis for laws such as Italy' s which make it possible to export arms without infringing human rights rules. Then there is an arms exports control policy which must be in line with European common foreign policy.
In short, I consider the Titley report to be important, but I feel - this is my point of view and is not a criticism of the Titley report - that the European Union should, in these tragic times, set itself the target of disarmament, not rearmament.
You will excuse me, Commissioner, for addressing you alone, but the Council benches are empty.
I would like to say that I find the Council report very interesting. This Code of Conduct is also of major importance and this debate is very dignified, although we should ask ourselves how much we are actually achieving. We must have the courage to go deeper into certain complex issues which are still to be resolved.
The first of these issues, which has already been mentioned by all those who have spoken, is the need to make this code law, that is to convert it into a legally binding instrument, seeing as, nowadays, everything depends on the good will of the Member States of the European Union, which are even free to decide whether or not to submit an annual report, which not all the Member States have chosen to do.
Another complex issue which has yet to be resolved is that of a Community system of controlling the end use, the final recipient of the arms exported and the brokers who, in the arms trade, in arms trafficking - the word trafficking may be more appropriate, more to the point - are the real money-makers.
It is a matter of serious concern that all this is not happening, that we do not have such a control facility, bearing in mind, for example, that the Taliban will probably be fighting in Afghanistan with arms supplied by the West, including some of the countries of the European Union.
Lastly, the candidate countries. What guarantees will we have that the candidate countries will be able to respect this Code of Conduct properly?
Mr President, ladies and gentlemen, Commissioner, as regards these questions, there is only one risk, which is engendered by our hypocrisy in disregarding - as has been pointed out - the great difference between a gentleman' s agreement and a law.
I will therefore close by reiterating that, until the Code of Conduct becomes law, we will be at fault, and this report' s due reference to the values of democracy and the protection of human rights is likely to be reduced to a mere, ineffective appeal.
Mr President, the report is more critical on the subject of the export of weapons than any previous report by Mr Titley. Despite this, we must observe that its demands do not reach their target either as regards parliamentary scrutiny or as regards transparency. As far as parliamentary scrutiny is concerned, there is no demand for formal provision for an opinion by the European Parliament, and that is the least we can ask for if we are to have some degree of influence.
I take an even more critical line on what is said about transparency. Here, Mr Titley speaks of transparency in the form of a framework agreement. We know, however, that the framework agreement between six EU States to promote the defence of industry and of a global defence market is precisely the most opaque procedure ever, that it clasps tightly what it used to give: no parliamentary scrutiny and no debate, even on the conclusion and ratification of this agreement. That must be changed.
Mr President, one thing for sure is that the excessive profits reaped by multinationals, especially American multinationals, from manufacturing and selling arms far exceed the profits to be made from drug trafficking or crude oil. Tensions, armed conflict and mutual genocide are being provoked and fomented in order to promote the production and consumption of all sorts of arms and munitions, thereby increasing sales and boosting profits. And governments have no objection; in fact they are doing their utmost here, given that, as we all know, they cream off huge sums of money from manufacturers supplying arms.
Whatever Mr Titley's intentions as rapporteur, in today's general climate of militarisation and warmongering, with a new structure to NATO, with the militarisation of the European Union and, more importantly, with the shameless exploitation of the terrorist attack in the United States, codes like this, even if they do not pull the wool over the people's eyes, are no more than a hypocritical wish list. We believe that strict controls are needed and that the manufacture of all types of equipment - and not just exports as the report suggests - should be denied, if not banned.
In the final analysis, however, this is a matter for the popular front, for the global and national peace movement which, as we have seen recently, is burgeoning - and thank God it is.
Mr President, I wish to thank Mr Titley for another excellent and characteristically intelligent report, which we have read with very great interest. As his report and his speech have made clear, the issue of arms exports is tremendously complex and close collaboration is required by everyone in order to address its many different angles.
There were a number of good speeches in the debate, some of which referred to the relevance of the appalling events of 11 September and their aftermath.
I should like to respond to what Mr Paisley had to say. As he is not in his place, maybe my remarks will be borne to him on angels' wings. I agree with the definitional point he made. It is an enormously important point for us to make. Some of us from Spain or the United Kingdom have personal experience of this; some of us have friends who have been murdered by terrorists. There is no such thing as a good terrorist. There is no distinction between good and bad terrorism. What is a terrorist? A terrorist is a man or woman or, alas, a deluded child who sets out in the morning to murder innocent men, women and children to make a political point - the propaganda of the deed. That is not justified. It is never justified. There are never extenuating circumstances, any more than there are ever extenuating circumstances from extrajudicial killings by a State. So I hope that when we start talking about definitions we will remember what terrorism really is. We will have views about the political roots of terrorism. We will have strong views about the importance of trying to find political solutions to some problems. However, I hope we will not be morally confused about what constitutes a terrorist act.
During the debate on last year's report, I stated that the ultimate responsibility for arms exports belongs to national governments. However, it is also clear that some aspects of the arms trade lie within the remit of the common foreign and security policy, with which the Commission is fully associated. The Commission is making every effort to move forward with the implementation of those recommendations which lie within Community competence and we stand ready to collaborate with Member States where joint responsibilities are involved, for example when one is talking about dual-use goods.
As Parliament is already aware, the associated countries of central and eastern Europe, Cyprus, Turkey, Malta, and our EEA/EFTA partners have issued declarations through which they align themselves with the criteria and the principles contained in the European Union's Code of Conduct on Arms Exports. The Union has continued to assist the candidates in their efforts to bring their legislation and administration fully into line with the provisions of the code. Furthermore, the European Union continues to urge the world's main arms exporters to subscribe to the principles and criteria developed in our code. We would react most favourably to the idea of drafting an international code of conduct on arms transactions, on the condition that it is based on the same principles as the European Union code.
The Commission strongly supports the honourable Member's call for the establishment of common rules for European Union control of the legal trade in small arms and light weapons, as well as effective European Union controls to combat and eradicate trafficking in these arms. In this respect we welcome the agreement reached at the July 2001 UN Conference on the Illicit Trade in Small Arms and Light Weapons. Although the final text falls well short of the Union's initial expectations, it marks an important step forward. It represents a delicate and hard-fought compromise, which would not have been achievable only a couple of years ago. If all parties involved were to adopt a more positive attitude, the agreement would become a more effective tool for addressing the concerns of all participants in the future.
For the first time the international community has set out some principles for national and international measures which might curb the illegal trade in small arms. They aim to establish reliable controls on the production, export and transit of weapons; to apply reliable markings to them in order to trace their origin more successfully; to criminalise their unlicensed production and trade; to regulate the activities of brokers; and to destroy surplus stockpiles and all confiscated weapons.
A new conference will be held no later than 2006 - I suspect that recent events may bring that date forward - and in the intervening period, biennial meetings will consider the progress made on turning the objectives of the conclusions into tangible reality. We will work hard with the Member States to ensure an active and ambitious follow-up.
The European Union's commitment to concrete action in the field of small arms is illustrated by a number of projects currently under way or under consideration in different parts of the world. In Cambodia the European Union gives technical, administrative and financial support to the government and selected NGOs for actions aimed at promoting the collection, control and destruction of weapons. We also support Operation Rachel, a joint South Africa-Mozambique project, to collect and destroy arms left over since the civil war. We provide equipment to the Georgian and Ossetian police forces as part of a programme which consists of the voluntary handover and subsequent destruction of small arms in the region. We also support the UN Regional Centre for Peace, Disarmament and Development in Lima, which works to promote the control of small arms in Latin America and the Caribbean. We are also considering further projects in the Balkans, Africa and South Pacific.
During the past few months Commission services have begun drafting EC legislation on a number of non-military items such as instruments of torture, to which the provisions of the code should, in our view, apply. Work is now near completion, and the Commission intends to submit a proposal to the Council soon. This marks a first step in tackling the issue.
Compilation of a more extended list, which might include items that also have civilian uses - instruments of internal repression such as riot-control equipment, for example - would require the commitment of significant additional resources. If we are going to take on such a task - which involves establishing the eventual end use of the items and, perhaps, the identity of the end user - then we shall need more resources. However we will, of course, pay careful attention to what Parliament has to say on that issue. Progress in that field is conditional on the willingness of Member States and Parliament to make additional resources available for these purposes.
So I repeat our gratitude to the honourable Member, Mr Titley, for an important report. I hope that year by year we can continue to respond constructively to what he has to say.
Anybody who looks at the violence around the world, the violence often associated with the breakdown of States, from Somalia to Sudan, to Sierra Leone, to Afghanistan; anybody who looks at the situation created by the breakdown of States knows how much the trade and small arms is responsible for continuing the violence and making the violence far more lethal. So this report is an important one, and I hope we can respond to it over the coming months and years with appropriately constructive behaviour.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Political and humanitarian situation in Afghanistan
The next item is the Commission statement on the political and humanitarian situation in Afghanistan.
I shall ask Commissioner Patten to take the floor immediately.
I should like to begin the Commission's contribution myself and then at the end of the discussion ask Commissioner Nielson to say something about the humanitarian situation in which he has been actively involved because of his responsibility for ECHO. If I have to leave before the end of the discussion it is not for lack of appreciation of the importance of what we are discussing - I believe this issue is going to dominate the international agenda for the next few months - but because I have to attend an important meeting before the EU-Russia Summit with the Deputy-Premier of the Russian Federation to discuss the modalities for beginning discussions on a common European economic area. We will try to agree the terms of reference of our work this evening before our summit with President Putin tomorrow.
There will be other reports on the Troika visit that I took part in last week with the Foreign Minister of Belgium, which holds the presidency, and with the Foreign Minister of Spain - the next presidency - which demonstrated our commitment to the issues we were discussing. With my friend and colleague Mr Solana we went to Pakistan, Iran, Saudi Arabia, Egypt and Syria, all in the space of four-and-a-half action-packed, sleep-free days and nights.
I should just like to say two or three words about that visit and make two or three points about the political situation in Afghanistan, leaving the humanitarian issues, which are of such compelling importance, to Commissioner Nielson. Then I would like to say a word about a draft regulation which the Commission has today adopted.
The main purposes of the Troika visit were three-fold. First of all, we wanted to make the point clearly to the Islamic countries we were visiting that the campaign against terrorism is not a campaign of the West against Islam. It is not a campaign of Europe and North America against the poorer countries of the globe. It is a campaign of decent governments everywhere against those who would try to make their political point through murder and mayhem. It is a fight, in my judgment, between those who stand up in favour of civilisation, of a number of different religious bases and those who represent the forces which have always been opposed to civilised values. We made that point strongly in every country we went to.
For me, it is very important to recognise that if we are to make the point around the world that human rights are universally valid, including the right not to be murdered by terrorists - if we are to make that point successfully around the world - it is very important for us not to give the impression that we have a monopoly of virtue, that we in Europe are perfect when it comes to talking about these matters. It is also exceptionally important for us not to concede that human rights bear a different weight according to the continent you are in. It feels exactly the same to be tortured, whatever sort of country you are in. It is exactly the same if you are locked up as a journalist or an editor because you disagree with the government, whatever country you are in. Those sort of rights are universally valid. It seems to me that we dilute the integrity of our argument if we give the impression that somehow different civilisations have fundamentally different approaches to human rights.
The second point we were seeking to make is that out of the appalling events, out of the atrocities of 11 September, we must hope that it is possible for some good to come. Adversity sometimes produces an opportunity to be constructive, positive and to build better for the future. One thing we said in Pakistan, Iran and elsewhere is that we have a chance now - taking account of the awful things that have happened - of opening some doors and windows which have been closed for too long.
Thirdly, we say that it is a cliché, a truism when people talk about 11 September to say - rather like the fall of the Berlin Wall - nothing will ever be the same again. But it is actually true. Nothing will ever be quite the same again. One way in which we have to make sure that nothing is ever the same again is to try to ensure this time that multilateralism, that international cooperation, works a great deal more effectively in the wake of those awful events than it perhaps has since the 1940s. That is the challenge to us: to make sure that when we discuss conventions against terrorism in the UN, everybody signs them and everybody implements them. Those are the sort of practical challenges that we are going to face for weeks and months and years in the future when these events are no longer on the front pages of the newspapers.
Those were three points that we - the only four-person Troika in the business - were making insistently at each of our stops.
Concerning the political situation in Afghanistan, which we were able to discuss both in Pakistan and in Iran, there were of course different views of the situation. In Iran, for example, there are very strong views about the Taliban. That is not surprising given the number of Iranian diplomats that were killed three or so years ago by the Taliban in Afghanistan. There is a general agreement that the political situation in Afghanistan remains extremely fluid. There are reports from neighbouring countries that the Taliban are in terminal decline. There are also reports that speak of some Taliban military successes and of a return to what passes for a sort of grim normality in Kabul.
The Taliban continue to show no real sign of being ready to give up Osama bin Laden or forcefully to encourage his voluntary departure from the country. The opposition Northern Alliance has declared itself ready and willing to assist the United States and international coalition efforts.
Following the death of Commander Masood on 8 September - and I know he made an important visit to Parliament not long ago - there is greater uncertainty as to the cohesion of this alliance. What is certain is that no wholly military solution is possible in Afghanistan. In both Pakistan and Iran, where as I said there are very different views of the situation in Afghanistan, there was agreement that only a broad-based government made up of representatives of all factions and ethnic groups in the country, taking account of the security concerns of neighbouring countries, can begin the process of restoring Afghanistan to normality and pave the way for reconstruction. The means of doing this may be through the Loya Jirga or Grand Assembly mechanism. It would be for the Afghan people to decide what kind of Loya Jirga process they want and what role different political personages might play in such a development.
I repeat that there is a shared perception of what the outcome should be: a broad-based government. How you get to that broad-based government is incomparably more difficult to work out, but there is also a shared perception that the world outside - even in the shape of the United Nations - cannot impose a political settlement on Afghanistan. We can and should aim to facilitate a political settlement, and having facilitated it not then walk away. We have to make sure that a better government, which will emerge from that sad, embittered country will be able to count on the long-term support of the international community to rebuild from the ruin of the medieval ferocity which has been unleashed on Afghanistan for the last few years.
I should like to make one other point. We have in the Commission today adopted a draft regulation on specific measures directed against certain persons and entities with a view to combating international terrorism. The draft proposal includes all those individuals and organisations potentially related to the 11 September attack covered by the US Executive Order issued by President Bush last week. But it takes the form of a framework regulation which could serve as the vehicle for a wider campaign against terrorist financing. There is a considerable urgency to this regulation, which is put forward on the basis of Article 308, for reasons which I am sure I do not have to set out for Parliament.
In these circumstances we would be extremely grateful if Parliament could consider an emergency procedure, if possible completing the consultation process during this week's part-session. We would then be able to put the draft regulation to the General Affairs Council next Monday.
I know that the President of the Commission will be writing to you on these lines, Madam President. We understand the difficulties. We do not want in any way to curtail examination of this important measure; but if it could be done very rapidly it would send the right signals. It would be an opportunity to demonstrate that in exceptional circumstances the Community institutions can act with real despatch. Not only would we thereby signal the strength of our determination to rise to the challenges presented by the 11 September attack, but we would show that the EU institutions are able to respond to crisis situations.
I will finish my remarks with that point. So far, in the proposals brought forward by my friend and colleague, Mr Vitorino, a couple of weeks ago, we have demonstrated that though we are sometimes the butt of people's humour about the lack of speed of our reactions, when it really matters we are able to react very rapidly and comprehensively and we are able to demonstrate in practice what multilateralism should mean. If there is any institution in the world, if there is any group of countries in the world that can demonstrate the benefits of multilateralism, of arguing about fish quotas or budgets, rather than murdering one another, it is the European Union. That seems to me to give us a particular responsibility to show leadership in the coming weeks and months and I hope we will be able to do so with this regulation this week.
Madam President, as Mr Patten stated, with four aircraft carriers heading towards the Gulf of Oman and the Persian Gulf, the very least that can be said of the situation in Afghanistan is that it is uncertain.
Even the President of Pakistan - a country where over the last few days there have been huge demonstrations of support for the Taliban regime - has unambiguously stated that the days of the regime are numbered.
The offer to open up the government of three Afghan provinces and the exodus of people fleeing the country to avoid being mobilised against potential intervention by the international alliance clearly suggest that this is true.
If, to this fact we add the decision made yesterday in Rome to create a Supreme Council of National Unity instructed to form a provisional government and name a Head of State, we can truly arrive at the conclusion that the situation in Afghanistan is changing from one day to the next.
So, Madam President, in this context, what attitude should the European Union adopt? Well, in my opinion, the European Union, faced with the crisis situation in this region, should present itself as an element of stability and moderation. The EU should contribute to the establishment of a democratic government in Afghanistan. The EU should encourage the full application in that country of respect for human rights and fundamental liberties, which the Taliban regime refuses to acknowledge, as proposed by the mission led by Commissioner Patten and the Troika.
At the same time, the European Union has to sign up to the international alliance referred to yesterday by the Secretary-General of the United Nations at their General Assembly.
Lastly, Madam President, the European Union should give its support to an enormous humanitarian task. We should not forget that 25% of the 22 million Afghans will survive thanks exclusively to international aid. However, Madam President, it is important that the European Union does not commit a series of errors.
Firstly, that of supporting governments that do not have sufficient popular support, as happened in the first Afghan crisis a decade ago.
Secondly, the European Union should not commit the error of carrying out indiscriminate actions and of not pursuing tangible objectives. For we should not forget, Madam President, that our objective should not be to dominate a country that certainly holds a strategic position, but not to encourage the action of extremist elements that could cause the overthrow of regimes such as those in Saudi Arabia, Pakistan or Egypt that would make Bin Laden a martyr or a political military leader or, something that would be far more serious, a religious or spiritual leader.
I think that in conclusion, Madam President, we need to give our total support to Mr Patten' s proposal and behave with maximum diligence and efficiency to support the Commission' s proposals today.
Madam President, Afghanistan is a country with an average income per inhabitant of USD 800. This statistic makes it the poorest country in Asia and the world' s fifth poorest country. There are some five million people who rely on food programmes. Millions of people live on the Iranian side of the border, millions of others live on the Pakistani side. The borders are now closed, but it is expected that another million people will end up fleeing.
The hands of the WFP and UNHCR are tied, for they cannot work in that country. There are a few other international NGOs which boast sound structures and can offer aid. Over the past few years, the Commission has granted a great deal of aid via the ECHO programme. I should like to hear Commissioner Nielson give us an extensive account on this in a moment. We know that we are extremely limited in what we can do. We, as Europe, must do more. We cannot cross the borders. We can use the structure in the country to some extent. UNHCR and WFP are in the same boat.
I would actually like to echo Mr Lubbers, the High Commissioner of UNHCR who stated that 'in fact, we also need a new coalition which can cope, as it were, with the huge humanitarian tragedy which is unfolding before our eyes' . I am consciously disassociating myself from tomorrow' s debate on security issues that is much broader still.
I should now like to home in on this particular region, however. We will need to take action in Iran. We, together with UNHCR, will also need to take action in Pakistan. We will need to do this as Europe. To date, each of our Member States has failed to earmark sufficient funding. They are dallying and dithering. The European Union has taken sound initiatives in that respect, for which I should like to praise Commissioner Nielson and the Commission, but now is the time to build this coalition. For if we are not able to tackle this humanitarian issue jointly, we will be presented with the political bill in due course. You are dividing the world into two. You are on your own side but not on ours. It is not 'them' or 'they' , but it is our joint responsibility to act in that region. On behalf of the Socialist Group, I hope that the Commission, in close cooperation with all those involved, the international NGOs, UNHCR, WFP, in Iran, in Pakistan, with the political initiatives which Commissioner Patten indicated a moment ago, manages to send out that signal on time: a new coalition for humanitarian aid in the region.
Madam President, Commissioner Patten correctly said that we have no quarrel with Islam. I say that we have a quarrel with those who abuse Islam and who turn the principles of Islam into weapons against the innocent. In the same way, we have no quarrel with the Afghan people. Our quarrel is with bin Laden who shelters in Afghanistan and with the Taliban, they seem to be almost one and the same, and we pity the situation of the Afghan people. They are already one of the poorest nations upon Earth. Two million Afghan refugees are sheltering in the Islamic Republic of Iran and they have been for some years now. It is sad to see how little international help has been given to those refugees or to their hosts, the Iranian government.
These refugees fled acute starvation and utter brutality in Afghanistan to find a haven in Iran and there are huge numbers of new refugees now on the move. The psychological terror that our new alliance has properly caused against terrorism in the region is causing the new flight of so many new millions of refugees. We must ask ourselves, how we can save lives?
We have always supported NGOs. We have perhaps given less interinstitutional support. I plead here to the Commission to look closely at how best to involve our work with that of the United Nations, particularly UNHCR and the World Health Organization, for only the UN, can command the volumes of support that are needed in such a situation, in terms of food, clothing, shelter and the provision of basic needs.
I ask the Commission to assist the refugees who have already fled and are in situ elsewhere. May I also include the 3.5 million Iraqi refugees in the region. We must do all we can to help.
Madam President, with regard to the humanitarian dimension of this disaster, I fully concur with Mr Van den Berg. However, I would like to add one more aspect, which is at the same time a question, a question to the Council, who are not here. I would therefore like to ask the Commissioner a question instead. A special area of concern when granting aid is the protection of the aid workers. It is extremely dangerous to grant the necessary aid. Is the Commission aware of any European countries being prepared to provide those aid workers military back-up?
Next, I should like to turn my attention to the political relationship between the EU and Afghanistan. What is that relationship not? Let us be clear about that too. It does not aim to arm the Northern Alliance. Neither does it aim to overthrow the Taliban by military force or play the role of Florence Nightingale, caring for the wounded and displaced once the American big brother has smashed everything to smithereens. So what is - or what should be - the role of the European Union? Allow me to quote three examples.
Firstly, I believe it would be beneficial if the European Union, as in the past two, three weeks, were to exercise its moderating influence on the United States, so as to prevent any unnecessary civilian victims from being claimed when the Taliban are brought down. This is an extremely important condition for any broad coalition in future.
Secondly, I strongly urge the United States and Europe not to make the same mistake as we did fifteen years ago, when we supported the mujahedin in the fight against the Russian presence in Afghanistan by filling the country with arms and then walking away. That is not acceptable. Mr Joschka Fischer, Germany' s Foreign Affairs Minister, put this across very articulately, in my opinion, when he said that we can no longer afford any black holes on the global map.
Next, I should like to move on to my most important point. In my opinion, any aid, whether it be military, financial, political or economic, now and in future, to the Afghan opposition, whether it be royal or not, should be typified by at least one aspect, namely that this aid should be conditional. It is not acceptable for Afghanistan to be lumbered with another regime which fails to observe democracy and human rights. As far as I am concerned, the lesson we should draw from the cold war is, or should be, that not every enemy of our enemy is our friend. It is friends, in particular, that need to be alerted in an open and critical manner to respecting democracy and human rights. And that should therefore apply to any aid to any Afghan opposition.
Finally, if the Taliban are fought or overthrown in the name of fighting a strange regime which has been repressing human rights for the past five years, for example where women' s rights are concerned, then that is a fair motivation for this fight in my view, but we then also need to be consistent, and this must also apply to other countries in the region. It is unacceptable for a country such as Saudi Arabia to escape our attention, because it now forms part of our coalition, for that country too violates human rights and operates an anti-democratic regime. In my opinion, the real consequences of 11 September can only be drawn if we display the honesty to tackle that country and that region. Only then will we have a truly justifiable argument against the objection which is currently being heard in that region that our anxiety with regard to Afghanistan would be one of selective indignation.
Madam President, I am able, as it were, to take up where my esteemed fellow MEP, Mr Lagendijk left off. Who is it we are cooperating with when we wish to strengthen democracy and combat totalitarian regimes, and what is it we are cooperating about? In the course of the next few days, we shall no doubt become much clearer about what is possible. We still do not know, of course, how the United States will react. We still do not know whether the United States will choose to use violent methods and first and foremost seek revenge, or whether we shall in actual fact be given the opportunity to engage in a radical fight against terrorism following the terrible events of 11 September. With regard, however, to the issue of whom we are to cooperate with, I would urge us to focus upon the very special circumstance that what we have here is a population exposed to violent oppression and that we must be alert to the fact that half of this population is doubly oppressed. I am talking about the female portion of the population.
I should like to emphasise that there are in actual fact women' s organisations which are still attempting, in Afghanistan too, to fight for women' s rights. One of these organisations, RAWA, is trying to create the opportunity for both boys and girls to go to school, and we know of course that illiteracy is very high in Afghanistan - 96% in the case of women and 72% in the case of men - so that this is in itself a useful thing to fight for. They are also attempting to put some documentation together and to do some fact-finding in Afghanistan so that those of us outside the situation have a chance of actually knowing what is going on. When we find out, it is up to us to use that knowledge, and I should like to call upon us to do just that: to use the knowledge that there are courageous women, committed to democracy, and to cooperate with them in our attempt to eradicate the breeding grounds for terrorism in, for example, Afghanistan.
Madam President, ladies and gentlemen, there is no doubt that the response to recent events must be broken down into several different parts, and I will not focus on internal security or military solutions, seeing as I clearly do not have the necessary 'intelligence' , nor will I concentrate on humanitarian responses, for I am sure that the European Union and the international community as a whole will be able to respond generously, effectively and competently, as they have always done in the past.
The problem is not one of humanitarian efficiency or effectiveness, which have been proven for a long time now, but rather of deciding what political response to make to the matter at hand. I am happy to be able to say this here in this Chamber because Parliament and the European Commission have been the only, rare exceptions among the institutions to pay constant attention to the issue of Afghanistan: in recent years, Parliament has been able to present to the Member States and the Council of Ministers a whole range of political and other suggestions. We can only lament the fact that we were never heeded and our suggestions never taken up or even considered.
We have been trying to draw attention to the indisputable problem of the tragic violation of human rights for years and, since 1997, the Commission and the European Parliament have also been reiterating that there is a problem of terrorism and drugs in Afghanistan, that is, a major geopolitical problem. All we can do is lament the indifference shown by the major international institutions.
At the present moment, however, I feel that we have to make a choice: there are moments in history when one has to stop hesitating and take sides, and if we are to do so we must not side with religious fanaticism, dictatorships or some other form of nationalism, but with the liberal democracies - with all their failings and imperfections, admittedly - but also with all their power and their capacity to operate systems which are better equipped to protect human rights in the world.
My concern is the political response. I fear that it would be a mistake to think that our only enemy is terrorism and, in particular, possibly just Osama Bin Laden. The issue is much more complex than that: our current enemy is that explosive mixture of authoritarian regimes and dictatorships based on religious fanaticism. We must make an effort and go deeper into the matter rather than simply believing that if we catch Osama Bin Laden - which would be right and proper and is a legitimate, necessary thing to do - then the problem will be resolved.
A 'holy alliance' to combat terrorism is being formed, made up of a collection of unlikely, not to say dubious allies: there are a number of regimes which are likely to join this alliance, each for its own reasons, each maybe drawing up a list of its own genuine or alleged terrorists with the aim of suppressing its own dissidents, who may well be non-terrorist, democratic individuals. We must be careful not to put everything under the same umbrella indiscriminately.
I wonder whether it would not make more sense and be more useful to create a world organisation of democracy, of liberal democracy as we know it - and, once again, I do not deny any of its shortcomings - for I feel that this is the institution which we should envisage in the medium term.
Today, when we talk about women or violation or female genital mutilation, we have no organisation to turn to for help. This is the great challenge before us: to create, export and promote democracy and freedom.
Madam President, the people in Afghanistan, as well as the entire civilised world, stand to benefit from a drastic end to the Taliban regime. At home, the Taliban keep the country under a reign of mental terror and prefer continuing the civil war to relieving acute famines. Viewed from outside, their prompt departure from the political stage deserves the highest commendation, because the Taliban export terrorism. The handiwork of their guest Osama bin Laden is a case in point, as is the fact that they export narcotics on a large scale.
However, Afghan history and today' s political reality prove that the Taliban can only be driven out by internal opposition forces. That is why we deem the present Afghanistan strategy of the American administration to provide financial and material aid to the broadest possible coalition against the Taliban around the king in exile, Zahir Shah, to be the most plausible foreign contribution to this political and military tour de force. That is why I call on Europe to lend its unconditional support to this strategy.
We are also delighted by the fact that President Bush has earmarked USD 100 million by way of aid for the immense damage incurred to the Afghan refugees. May this gesture of compassion with the suffering Afghan people be the first step towards a Marshall plan for this country that has been completely razed to the ground by sustained armed violence. In that way, the international community can discharge itself from its share of the blame for the present situation in Afghanistan and raise a dam against Muslim terrorism and drugs.
Madam President, Commissioner, as I take the floor in this debate, I would be failing in my duty if I did not pay homage, as you have done Madam President, to the memory of Commander Ahmed Shah Masood. A number of our Members had the opportunity to meet him here just six months ago, at your invitation, and we discovered that not only was he a man of war famous for his tactics and his exceptional charisma, but he could also be a statesman, and a man of peace and reconciliation, the peace and reconciliation for which his country has been waiting for more than thirty years.
My hope today is that this man, my friend, who said that he was prepared to give his life for the sake of the people of Afghanistan, will not have died for nothing. Obviously I regret the fact that he was not listened to sooner when he asked for international aid to rid his country of the iron rule of the Taliban, and when he condemned the development of that totalitarian movement of Islamic fundamentalism flaunting its desire for world domination.
What Mr Patten has just told us about the political situation in Afghanistan confirms my analysis that Commander Masood' s plan for solving the crisis in Afghanistan could be well underway. Now that Pakistan has been obliged to stop giving political and military support to the Taliban regime, that regime should collapse under the pressure of the whole of the Afghan people, as Commander Masood predicted. I think that proof of this has been provided by the agreement that has just been signed in Rome between the opposition forces and the former King Mohammed Zahir Shah, whose prestige is still as great as ever in his home country. I also see proof of this in the statements made by Mullah Omar himself, when he announced yesterday that he might possibly be overthrown, and finally in the news that has just reached us about the defection, with seven hundred of his militia men, of the Taliban governor of the Javan region on the border with Turkmenistan, which has brought the province of Badghis under opposition control. Carried away by the idea of realpolitik, the international community, and with it, I am sorry to say, the European Union, had adopted an attitude towards the Taliban that was at the very least conciliatory, working on the principle that they exercised the real power and that they could not do so without the support of the whole of the Afghan people. At the time I compared this attitude with the attitude that the Western governments thought they ought to adopt towards the Cambodia of the Khmer Rouge before their abominable barbarism became apparent. Thanks to that same blind tolerance, we have allowed this hornets' nest of Islamic terror to develop on Afghan territory. Its evil deeds were denounced by Commander Masood, and it must now be destroyed, something which I hope will happen very soon. However, for the sake of destroying a hornets' next it should not be necessary to burn down the whole house. On the contrary, it is essential that the Afghan people should be spared, and given all the assistance, of whatever kind, that they need in order to establish a stable regime based on national reconciliation.
I have the feeling - and Mr Patten has just reinforced it - that this is the direction in which the Union' s efforts are heading, and I welcome this, but I do not forget the disastrous humanitarian situation that prevails in the region as a whole. I am thinking of the hundreds of thousands of refugees waiting at the border with Pakistan, and also of the people who for months now have been completely without supplies in the northern provinces. I know that the Russians have set up an airlift for emergency humanitarian aid, operating from the airport at Dushanbe in Tajikistan. I would not like to see the European Union conspicuous by its absence in this undertaking, in which its assistance is also desirable. What these people want is, of course, food, but in addition they want medicines, blankets and shelters, and above all they want us to demonstrate our solidarity. In Bosnia, at the height of the crisis, Europe, acting within the Atlantic Alliance, was able to set up a scheme for parachuting supplies into the most isolated enclaves, those that were at greatest risk. This is what the people of Panshir are now expecting. Have we, and have you, Commissioner Nielson, the will and the means to provide it?
Madam President, I am very much in agreement with the majority of what has been said on this matter and I shall, therefore, not repeat what other speakers have said. I do think, however, that all of it should be taken into account, given that the whole world is waiting to see the European Union' s reaction.
It seems to me that, given the condemnation of the situation in Afghanistan that this Parliament has already issued, and given the danger of the reduction in civil liberties, we have to remain united, as Commissioner Patten has said, and present a united front against terrorism.
I am also worried, however, by something else that has already been said: the tragic situation that has arisen since these attacks. On the one hand there is the Afghan population, which is facing a serious crisis, as was very clearly stated by the Joint Committee of the FAO and the World Food Programme (WFP) that recently visited Afghanistan, and which has said that, at this moment in time, the country is suffering widespread starvation due to a serious crisis in agricultural production, that could cause the death of a huge number of people. To this we must add the continuing danger to the farming population posed by the antipersonnel mines scattered throughout the country and the situation of the thousands of refugees in bordering countries - not only in Pakistan and Iran, but also in Uzbekistan and Tajikistan I would like to point out - that have to be dealt with.
However, what also worries me - and it is on this that I would like to focus, Madam President - is the situation of the populations in all the other developing countries, particularly the African countries, who will suffer the worst economic consequences of this crisis.
According to information from the World Bank, the terror attacks condemn ten million more people to poverty, as a result of economic slowdown and, particularly, from the loss of income due to decreased exports, a reduction in tourism, falling prices, etc.
It is true, Madam President, that the European Union and this Parliament now have to form a strong coalition against terrorism. But we should also consider - and this would send a signal to the whole world - an international coalition against the poverty, misery and despair of millions of citizens across the world who very often seek protection from the very fanatics who organise these acts of terrorism.
I would, therefore, ask that, alongside this coalition against terrorism, we also send a signal, chiefly to the peoples of Africa and Asia, stating our desire to build a coalition against misery, poverty and despair.
Madam President, Commissioner, ladies and gentlemen, as Chairman of the delegation of the European Parliament for relations with Central Asia, I should expressly like to draw your attention to what is happening in countries such as Turkmenistan, Uzbekistan, Tajikistan and Kyrgyzstan. These countries have been, and will be, the first to be affected by the refugee problem as a result of what is now happening in Afghanistan and in that part of the world. There is, therefore, an unqualified need for European consultation on the provision of emergency aid, something which Mr Morillon was quite right to point out. Central Asia is a vulnerable and very fragile region. It is a vulnerable region economically speaking, in terms of respect for human rights and in terms of the fabric of the civil society and democratic institutions. It is a region which, for years, has required our support in the fight against fundamentalism and the drugs trade. That is why we need to ensure that we lend sufficient support to that region. And what do we do? In the 2002 budget, we cut back the budgetary resources allocated to that region. I therefore urge the MEPs of the Committee on Budgets, together with the entire plenary session, to rectify that budget and to give Central Asia what it is entitled to.
This is my urgent plea.
Madam President, we are facing a war against terrorism that all freedom-loving people must embrace. As you know, I was born in a country that understands terrorism, with 65 000 dead - please remember that the LTT suicide bombers in Sri Lanka are not Muslims - but the world has so far turned a blind eye on twenty-three years of terrorism.
The tragedy of 11 September has finally focused the attention of those that love democracy and freedom on the cancer that hides within. The cancer of terrorism. A cancer that is fed, not by religion, but by greed, hate, envy and ignorance.
In Afghanistan, the 1963 Constitution as promulgated by King Zahir Shah is an exemplary document. I salute my colleague, Edward McMillan-Scott, for taking the initiative to lead a delegation to Rome to initiate a coalition between the King and the Northern Alliance, which I am happy to say has now been signed, as General Morillon has just mentioned. I want to congratulate General Morillon on inviting Shah Masood here, so that in April we had a chance to meet him.
The 1963 Constitution states that liberty is a natural right of each human being - this right has no limitations except the liberty of others, but freedom of thought and expression is invaluable - that every Afghan has a right to print and publish ideas, that education is a right of every Afghan and shall be provided, free of charge, by the State, and that work is a right of every Afghan who has the capability to do it.
What a far cry this is from the tragedy existing in Afghanistan today, where women are beaten, denied education, kept at home as slaves and with one in eight dying in childbirth. It is a State run by ignorance using the stick of religion, of which they know little, to cower and terrorise their own people. The war against terrorism is a war to free the people of Afghanistan from the twenty-eight years of slavery.
I salute President Bush and the British Prime Minister for their determination - shoulder-to-shoulder with a Democratic Party and Ian Duncan Smith, the leader of the Conservative Party who was here in Parliament today - to defeat and eradicate international terrorism. But this must not be a purely Anglo-Saxon affair. If the EU and this House are to be anything at all, they must have an involvement in ensuring this most basic of human activities; the right to live without being terrorised, the freedom to live without the daily sudden threat of death. We should not think that we in Europe are not targets. We already know of plans to attack Genoa, Paris and elsewhere. When will we learn that is our war too?
Madam President, Commissioner Patten, Commissioner Nielson, I would firstly like to pay tribute to the thousands of innocent victims in New York, Washington and Pennsylvania, victims of an attack on our principles, on our democracy, on our system of freedoms, on our way of understanding peaceful coexistence, on our economy, an attack, at the end of the day, on tolerance between peoples and ideas.
The European response has for once been fast and immediate in the case of this Parliament. The response of the Commission and the Council has also been quick, as Commissioner Patten has just reminded us with regard to the mission by the Troika. This is a response that should be firm, forceful, proportionate and selective, in cooperation with the United Nations, and which requires political, military and police measures by the intelligence, diplomatic, legal and economic services which have, in one form or another, already been or are in the process of being adopted. These must be measures that can be adopted and upheld in the short, medium and long term.
I have to remind you that the magnitude and gravity of events is such that the decisions taken here a few days ago that have still not been implemented have already been superseded by events. I remember several opinions expressed here by various speakers on the occasion of the Watson report on the European Union search and arrest order just three weeks ago. Mr Massoud, who came to visit us a short while ago, has been assassinated and so will not be able to see to fruition the objectives he spoke to us about here in Parliament.
As a member of the Committee on Development and Cooperation I would call for the implementation of a major humanitarian aid programme that must be put in place immediately to help the millions of displaced persons and refugees in Afghanistan, Pakistan and other countries in the region. The humanitarian disaster that is on the horizon could be of a greater scale than any that has taken place in the past as a result of human barbarity.
I shall conclude, Madam President, by stating that the fight against poverty in the world, that we have highlighted on numerous occasions, is now particularly relevant and that we should make it one of our top priorities if we want to solve this problem in the short, medium and long term.
Madam President, the terrible pictures from New York exactly three weeks ago today have entered our souls to stay. The speedy declarations of solidarity by Europe and the NATO allies have not been forgotten. Now that the USA has demonstrated that it is not engaging in cowboy politics, but is giving very serious consideration to every step in the fight against the terrorists, we must not leave it to later to convey our thanks and appreciation across the Atlantic. But what is being done in comparison?
Take us in Germany as an example: we find fault with the USA and make so bold as to set up rules of conduct. We are already distancing ourselves from the USA, and an objectionable anti-Americanism occasionally puts in an appearance. As a German European, I am ashamed of this, bearing in mind also that around 100 Germans were murdered in New York on 11 September. I can understand why the USA, despite the announcement today that this is an issue for the Alliance as a whole, does not want, if possible, to involve its 19 NATO partners in the military counter-attack against the terrorists and their accomplices, with the exception of Great Britain.
You cannot fight and win a campaign with doubters - and I say that as an officer in the Parachute Reservists. This is evidence of Europe's incapacity, all the more so as the wrecked twin towers in New York have their counterparts all over the EU. Afghanistan may well be a target for the USA's counter-attack. The inhabitants of this country battered over decades are leaving their homeland in droves, eking out an existence in refugee camps in Pakistan. These people deserve the complete solidarity of the EU and of our Parliament.
Aid from the EU should be unbureaucratic and be given swiftly, bearing in mind that winter is very hard over there. If we do not help now, it is to be feared that the many young refugees there will be easy prey for one fundamentalist or another. The European Parliament should consider the advisability of sending a delegation of members of this Parliament's Committee on Development and Cooperation to Pakistan as soon as possible. Impressions gained directly from experience are always better than voluminous reports.
Madam President, Afghanistan must be the ultimate example of a tragic and failed State and yet, in spite of this, the will exists for it to remain a unitary State across the ethnic divide. It has now suffered 28 years of communist dictatorship, followed by fanatic Islamic theocracy, turning it into a pariah State as the Taliban harbours terrorists and executes thousands. There are over 2 million refugees outside the country and some 5 million internally displaced persons, many of whom may flee if hostilities break out between the US and its allies and Afghanistan itself. The World Food Programme is hampered by difficult terrain, destroyed infrastructure and Taliban policies which prevent female participation, and which have led to the arbitrary arrest of aid workers on charges of religious proselytising and a ban on communications with the outside world, so essential to an international aid programme. In spite of this, some 218 tonnes of food got through to Kabul last week to avert a crisis. It is clear that the West must now think of what can be done post-Taliban to bring permanent stability to the country.
Last week, with two of my fellow MEPs, I was privileged to meet in Rome, the former King of Afghanistan, who has lived in the European Union for much of his life. We were the first Western elected politicians to visit the royal household since the crisis. He demonstrated a supreme sense of patriotism and duty to his estranged country, and went as far as to say that he would serve Afghanistan in any capacity his people chose through their assembled tribal council, or Loya Jirga, which he has been working on for the last two years. He confirmed that he has now received key support from the opposition United Front/Northern Alliance forces and will facilitate an internal settlement appropriate to his country. He is the only acceptable Afghan figure who can unite all the warring factions and demonstrated the ability, when he ruled his country between 1933 and 1973, to rule constitutionally with tolerance and moderation, even using the English model of sport as a way to unite the disparate ethnic groups.
It was clear to me that Zahir Shah, in spite of his advanced age, was both cogent and fit enough to do the job, after conducting a lengthy one-and-a-half-hour interview with myself and my colleagues. He has also wisely distanced himself from the restoration of the monarchy as an issue, leaving this to his people to decide. I urge this House to support the King's mission in this tricky area.
Madam President, I condemn without reservation terrorism and murder. I agree with my colleagues that there is no reason for it and no-one has a right to carry out such acts. Terrorists choose violence rather than the ballot box, inflicting death and pain on innocent civilians, justifying their actions by flying the banner of religion, race or political sovereignty.
Islam, like other great world religions, such as Judaism and Christianity, is a way of life for over one thousand million people in this world. These millions of Muslims, from Indonesia to Nigeria, from Central Asia to the leafy suburbs of California, knew nothing about Osama bin Laden before 11 September. For these millions and for Islam there is no place for terrorists like him or any others, whoever they are and wherever they come from.
These terrorists have no authority to act on behalf of any people, race or religion. Therefore, we must fight terrorism and act against terrorists, not innocent civilians who pursue their lives peacefully and who should have the freedom to believe in a religion of their choice. Human life is precious and the death of innocent civilians, wherever it occurs, is simply not acceptable. Reason without passion is sterile, passion without reason is heat. Let us be firm and decisive. Let us target terrorism: let us remove the causes that conceive, feed and sustain terrorism.
Madam President, the situation was already bad and now it is worse. I totally agree with what has been said this afternoon on the situation of the people in Afghanistan.
We put Afghanistan on the list of so-called forgotten crises when we fixed ECHO's programme and priorities for 2001. We had a spending level of some EUR 23 million, which would have covered the continuation until New Year of the very last activity that we were funding there. In fact we had 29 European NGOs delivering humanitarian aid inside Afghanistan. They were all there on 11 September. On 11 September I was on my way to a mission to Afghanistan and to Pakistan. I was supposed to meet Dr Masood, the Taliban leadership and to go around the whole country seeing the work of these NGOs that we are funding. I had to cancel the trip. The morning after, we took the train back from London to Brussels but our luggage was already in the aeroplane for Islamabad.
Now, as I said, the situation is worse. Winter is approaching. Winter is such a dominating feature of reality there that even in normal years military fighting more or less stops simply because getting around is so difficult. So humanitarian aid now faces a really scary challenge.
The international staff of the different aid agencies and NGOs have all been withdrawn from the country. However, it is very encouraging to see that the local staff is continuing to distribute food - if the food has not been taken over by the Taliban - and is still running health clinics and providing education where it is possible. Obtaining real, true information is extremely difficult, but we can see that they are trying to keep these activities going even in this situation.
Of course the threat of an outside attack has resulted in large movements of population. This also has the effect that we cannot rely on people accessing the different storage centres for food as they used to, because they have fled into the countryside in their millions and lost the access to food they had in the cities. So the internal situation is extremely bad and the people who make it to the border look even weaker than they did before. Some six million Afghanis are considered to be totally dependent on food supplies from the outside.
If no planting is possible before the winter sets in - and this is most probable - we are in for a very serious threat within less than half a year, even if things work out well in terms of stability. The very logistics of what is needed down the line, even on the basis of the best case scenario, pose a formidable challenge.
We have supported the different UN organisations very actively, and participated at the meeting of the Afghan support group in Berlin on 27 September. The UN has launched a UN-donor alert in support of emergency assistance. The alert calls for some USD 580 million from now until March next year to ensure that delivery of humanitarian assistance and the protection of what is estimated to be around 7.5 million Afghans. USD 120 million is required immediately. Funding of this appeal would, in fact, seem to be less of a problem than the overall question of accessibility to internally displaced people and refugees.
There are conflicting views in the discussion as to whether emphasis should be placed on keeping the additional migratory flows within Afghanistan or on encouraging Pakistan and Iran to open their borders, as the UNHCR intends to do. My personal analysis of this is that we are only able to influence the choice of these people to a very small degree. Things may happen and we will have to be very flexible in order to be able to do what we need to do as things develop.
We have never had to draw up a contingency plan with so few given elements and so many unknowns. The need to keep food aid going was central to the discussion at this Afghan group meeting. Everybody agreed on the urgency, but concurred that the prospects for actually delivering such aid were quite poor. Most participants argued that food-aid distribution without the presence of expatriates could expose Afghan partners to undue risk. My earlier reference to Afghan local staff continuing to do what they did before the expatriates had to leave relates to deliveries of existing food and other stocks.
It is a far more difficult and demanding task to manage the convoys of new supplies coming in, given the internal situation that exists today.
Things are different in the north-eastern part controlled by the Northern Alliance and in the rest of the country. But from the humanitarian point of view it is quite evident that our activities must be targeted at the whole country. That is how it must be.
We are using three financial tools to fund the aid to the Afghan population. First - and this is to set the record straight - over the past ten years we have provided humanitarian aid of more than EUR 400 million to internally displaced persons in Afghanistan and refugees in neighbouring countries: ECHO funds, drought mitigation and response activities like food aid, agricultural rehabilitation, water and sanitation rehabilitation, assistance to internally displaced persons and to refugees in Pakistan, as well as prevention of displacements and support for returnees. So this is more than just food aid. ECHO and the organisations working with our money have managed to build up a portfolio of meaningful activities that they have been able to continue.
I add that one unfortunate international case is not representative of the situation of the 29 organisations that the Commission is funding. It is a difficult situation but it is important to note that the organisations we are funding cannot be accused of the same kind of activity. They were able to work with expatriates until 11 September and to build up a portfolio of activity, which I was very much looking forward to coming to see. I pay tribute also to my predecessor in this job for laying the seeds of this kind of good cooperation with the European humanitarian NGOs.
We have, this year, committed EUR 23 million to ECHO, channelled through NGOs and different UN agencies. As I said, this would have covered a continuation of this level of activity until the end of the year. Then this terrible act of terrorism took place. We reacted immediately with an additional EUR 4 million. This is committed for action through the World Food Programme, UNHCR, and the International Red Cross.
Now our response has to go beyond this. We will approach the budgetary authority in order to get the green light for accessing and using funds from the emergency budget reserve, as in earlier years when ECHO's normal budget did not cover the needs that arose because of terrible events. We announced EUR 25 million a week ago in the Commission. It will form part of this operation and be directed at the immediate situation of the refugees. We will be asking for more money. But this is covered by the normal procedure for accessing additional money.
The second line of support is EC aid to uprooted people. Here we fund activities creating environments conducive to a sustainable resettlement of returnees and activities aimed at persuading people to remain in their villages. This budget line will commit funds from October for a budget of EUR 19 million in Afghanistan, EUR 3 million in Pakistan and EUR 2 million in Iran. Funds are channelled through Afghan NGOs and UN agencies.
The third line is EC food aid and food security. Since the beginning of this year this line has committed 30 000 tonnes of food aid to the World Food Programme and 7 000 tonnes to NGOs. A further EUR 7 million is now being requested by the Commission for the WFP Afghan programme.
Let me address some of the questions that have been asked. Mrs Nicholson mentioned that we should do more through UNHCR and WHO to broaden the broad basis and improve the organisation of this assistance. In relation also to Mr Van den Berg's remarks, from a commercial management point of view, if you will, the operation in Afghanistan is a good case of cooperation between the UN organisations and those very professional and relatively big and specialised NGOs which, for some years now, have formed part of the operation. What we need now are operational plans for concrete action. We hear in the media now about a convoy getting through the Khyber Pass and going north. This is a 'pilot scheme' , so to speak, which may also progress towards Kabul and on, to try to see what is possible. But there is no overall plan in place; this was a response to the UNHCR proposals in the discussion with donors for better planning so as to know what to do and not be burdened down with red tape, as Mr Knolle called it. This is not the problem. I would go as far as to say that in general this is not the problem with our work in the humanitarian aid area. Please keep in mind that the totality of ECHO's budget is used every year and this year we are coming to you asking for more because of this situation. The red tape here is minimal.
Protection was mentioned. Here we are in a terrible dilemma. We cannot push those voluntary organisations that work with our money into doing something that goes beyond what they want to do. On the other hand, we have a problem as a funder, for example if they want to do something very daring that may get them into trouble and we just do what we can on the issue of security, no questions asked. Chechnya is a case in point; the Russians are still denying our NGOs access to radios, and this is a real problem for the safety of the people there. This is a balancing act and the responsibility that we have as the funder of the activity goes far into the issue of security. Again, working with the UN is partly an answer to this, but working to deliver humanitarian aid now to the Taliban-controlled part of Afghanistan under some sort of armed protection is not an option.
There has to be a very open humanitarian mode of operation where suspicion about how one moves around in their country is not a factor. But this is extremely difficult. I agree with what Mrs Frahm and Mrs Bonino said about the situation of women. This is the most extreme version of a denial and violation of human rights apparent to us. It is part of the conflict that they are in the midst of, and one would hope that sanity emerges after what we are about to go through now.
Mr Belder mentioned the export of drugs. It should in all objectivity be noted that the Taliban has made an incredible effort to reduce the production of opium and this may be one of the best cases globally that we have seen where they have done what the international community would like to see done. It reflects a totally different agenda, but has in fact taken place, and so I believed I should mention it.
As regards Mr Morillon's reference to the deceased leader of the Northern Alliance, Ahmed Shah Masood, we have no better answer than the one very well presented by Commissioner Patten as our view of the need for a comprehensive sort of basis for shaping the future of Afghanistan. This is the line to take. Mr Morillon also asked me if I had the determination and the means to do what must be done. We are relying on the international aid organisations to do what needs to be done on the ground. We have not been hesitant in mobilising funds and are actively participating in the region with the people representing ECHO who are permanently stationed there. We are participating in the debate on how to organise things and to understand the situation as much as possible.
In response to Mr Staes, consideration for the countries in the Central Asian region bordering Afghanistan to the north will be part of the package I mentioned and we are discussing resources in addition to the EUR 25 million that we have publicly mentioned. In respect of the dialogue with the budgetary authority, we are not releasing figures other than this EUR 25 million, but this will be an element in that package which we will be coming back to quite soon.
Thank you for your patience. This is an extremely demanding situation. I see this as something that demonstrates to us that, looking back on the history of our own experiment in Europe, we got organised to do what needed to be done in Europe after the Second World War and we did it. The problem we are discussing here today and the challenges it involves tell us that Europe now needs to get organised and find a way of achieving what the world needs to achieve.
Thank you.
The debate is closed.
Guidelines for the trans-European transport network
The next item is the Commission communication on Guidelines for the trans-European transport network.
I now give the floor to Mrs Loyola de Palacio, on behalf of the Commission.
Mr President, ladies and gentlemen, in its meeting today, the College of Commissioners adopted a proposed review of the trans-European transport networks, as well as the review of the Financial Regulation, which allows for a doubling of the Community funding in these projects, up to a level of 20% of those projects.
The trans-European transport network has been the backbone of our internal market since it was introduced by the Treaty of Maastricht and, thanks to the guidelines which we jointly adopted in 1996, the European Union has a structure of networks of European interest which allows the interconnection of our regions and aids the mobility of people and goods.
These trans-European networks are Europe' s first attempt since Roman times to treat its infrastructures in a truly global and integrated fashion.
The review we are proposing today attempts to update the development of this system and add new priority projects which respond to the problems of the challenges which our common transport policy has raised in recent years.
The liberalisation of transport systems and the increase in demand for mobility have caused an imbalance between the different modes of transport and have contributed to the creation of bottlenecks in certain areas of our infrastructures. Both the Gothenburg Summit and the Transport White Paper adopted on 12 September have identified these failings and have demanded that the Commission implement urgent measures to overcome them.
In today' s proposal, the Commission recommends including amongst the priority projects, as well as the so-called Essen projects, eight new rail, combined transport, inland waterways and intelligent transport - specifically the GALILEO project - networks and withdrawing three of the initial projects which have now been completed.
The new projects would be: first, a rail crossing for the Pyrenees which would overcome the natural obstacle which separates the Iberian Peninsula from the rest of the continent.
Second, the high speed train, East-west combined transport, from Paris to Vienna, which will later be extended to Budapest and will complete our network by opening the door to enlargement.
Third, the navigability of the Danube between Straubing and Vilshofen, which will connect the North Sea to the Black Sea, thereby improving the interconnection between the Danube and the Rhine.
Fourth, the GALILEO satellite positioning system, which has been recognised as a priority by successive European Councils and by this House.
Fifth, the road connection between Germany and Denmark via Fehmarn according to the Oresund model, which will improve interconnection between the Nordic countries and the rest of the continent.
Sixth, the high speed rail interoperability of the Iberian network, by adapting it to the track gauge of the rest of the European continent, which will ease sky and land congestion.
Seventh, the extension of the Brenner project from Munich to Verona, as far as Naples, adding the Bologna-Milan line.
Eighth, the extension of the high speed train south as far as Nîmes, which provides a connection between the north and south of Europe.
The necessary global investment for these projects, Mr President, ladies and gentlemen, will amount to more than EUR 66 000 million which must clearly be financed essentially through national, regional, private, public and also, where necessary, Community funds. Geographically, they involve the whole of our territory and they will have a decisive impact on the competitiveness of our economy.
This review also includes in the trans-European networks certain minor technical modifications of existing projects which were left outstanding after the conciliation of the package of guidelines in 1996.
In the Transport White Paper, we committed ourselves to this review, which is the most urgent priority, being followed in 2004 by another which will include in more detail the projects of the new countries of the Union. Ladies and gentlemen, it would be premature to do so now since, despite the preparatory work, which has made good progress, there is a lack of important information which we will only be able to obtain during the final phase of enlargement.
This Parliament will therefore examine the next review and this is a political commitment which I reconfirm to this House.
Mr President, I am very pleased to fulfil through this work the mandates of the Council and the new requirements of our common transport policy. Now that the White Paper and the review of the trans-European networks have been presented, I trust and hope, within the framework of codecision, that this Parliament will make its contributions, the added value of which is evident.
Ladies and gentlemen, I know that, while this has been approved today by the Commission, there are currently other topical realities, specifically the consequences for the airline industry of the events of 11 September, which you will possibly be concerned about. Of course, I will answer any question which you may ask me on this subject.
Mr President, Madam Vice-President, thank you for giving us this interim report now. We are dissatisfied with the Member States, which have practically left you in the lurch over the last eighteen months. The interim report on trans-European transport networks has been overdue since 1999. We thank you for presenting it now.
So, to our first question: in your report, you make it clear that you want to add new elements, but that you also want to insist on existing projects which the Member States are still working on - such as the Brenner Tunnel - now at last being finished. I would therefore ask you how we are together to ensure, even with a possible change to the financial arrangements, that older projects as important as the Brenner Tunnel, but also new ones such as the Franco-Spanish link across the Pyrenees, or the fixed Femarn Belt link between Denmark and Germany actually get built?
Madam Vice-President, you have already alluded to my second question: when are you going to expound to us in committee or in this House what your policy will be on combating new competition in the form of subsidised air travel? Alternatively, the question arises of how the airlines can be helped after the tragic events of 11 September.
Mr President, I think we can agree wholeheartedly with the Commissioner's main remarks. I can endorse what Mr Jarzembowski said. I would, however, like to ask the Commissioner, whether she is able to concur with our view that we can learn from our experiences to date with the Trans-European Networks.
One insight we have gained, for example, is that when the Heads of State and Government decide upon a list, it is not necessarily better than a list of priorities drawn up by Parliament. Might we perhaps put this experience to use? In any case, I find the Commissioner's approach in the White Paper, concentrating on rail and waterways, very much worthy of support. The issue there is whether or not we should check all the financing instruments, not only the money we have for the TEN, with that in mind. For if it is only in the TEN that priority is given to rail and waterways, then the other funds - for example the Cohesion Fund and others - will have to be looked at and checked with a view to their perhaps taking these new priorities into account as well for the sake of consistency. Those are my two questions.
Commissioner, a moment ago, you listed a number of projects which will be followed up, for example the high-speed link from Paris-Vienna-Budapest eastwards, and making the Danube navigable. I wonder whether the latter actually falls within the scope of such a thing as establishing trans-European networks. I can understand why its repair would come under its scope, in a manner of speaking, for there is already a link there at the moment. That was my first question.
Secondly, it has become increasingly clear to me that with regard to links within the candidate countries, requests are mainly made for north-south links, and not only for east-west links from Europe and beyond. My question is therefore whether there are currently any plans to set up more north-south links in the present candidate countries?
Mr President, ladies and gentlemen, thank you for your questions. Firstly, I will reply to Mr Jarzembowski.
It seems to me extremely urgent that we present to Parliament and the Council a new system of charging for infrastructures and, in particular, a modification of the current 'Euro-disc' directive with regard to the funding of road infrastructures.
In this proposed new funding of infrastructures we will undoubtedly consider, amongst other things, that infrastructures should meet not only the costs of their own maintenance or construction, but also the so-called external costs, in accordance with the Costa report which was approved by this Parliament. We are talking about costs such as congestion, accidents and certain environmental costs, which are clearly definable and quantifiable.
Furthermore, in this proposal we will introduce the possibility that in certain cases - I insist, not as a habitual system, but in certain exceptional cases such as the Brenner tunnel or certain large projects which involve very costly work with a significant environmental impact that must be reduced as far as possible - the so-called Swiss model may be applied in the European Union as well, that is to say that tolls, or part of a toll from an existing infrastructure be used to create a fund to finance the construction of an alternative rail infrastructure. This is a fundamental issue. It is by means of these formulae that we hope the most important projects for the structuring of the whole of European territory may be carried out.
Secondly, you are going to analyse the projects that appear here in the codecision procedure. I wish to say that the fact the project appears in the trans-European networks allows the European Union to promote the idea that States - who in the end have to make the great investments - or regions should also plan their large-scale works not on the basis of national interest, but in the interest of trans-European interconnection and hence with a cross-border vision. This is why I said that, since Roman times, the trans-European networks initiative is really the first rational proposal of this type.
It will be made possible by providing co-funding, up to a current maximum of 10%. If the proposals being made here are approved this may go up to 20% for certain particularly important and costly projects, because appearing on these trans-European networks eases access to funding by the European Bank.
Lastly, I will say to Mr Bouwman that, in this new proposal, we incorporate not only the North-south routes, which are the ones that have essentially been included in the other trans-European networks, because they were the most necessary, but also the East-west routes, above all the basic Paris-Stuttgart-Vienna route, which will eventually provide a link with Budapest; we also incorporate the Danube and its best communication with the Rhine, creating a south-east-northeast route which crosses the whole of the Union.
There is no doubt that the 2004 review, when the new countries of the Union will also be integrated, will stress this East-west component even more, without forgetting the North-south, which must always be maintained, in any event.
Exactly, Madam Vice-President, we must not lose sight of the North or of the South. Sometimes, in Spain, we say that we should not lose sight of the North, that is to say we should not lose our way, but, on the other hand, we should neither lose sight of the South.
So that there are no doubts, I will now tell you the order in which you will take the floor. The first group of three will comprise Mr Ripoll, Mr Izquierdo and Mrs Langenhagen; the second, Mr Varela, Mr Savary and Mr Rübig. And following the reply of the Vice-President, we shall pass on to another item.
Mr Ripoll therefore has the floor.
Madam Vice-President, I would like to thank you for being here and ask you two very brief and specific questions.
Firstly, could you confirm that the whole of the Spanish high-speed network is included in the trans-European networks? And secondly, if the answer is yes, what are the scope and consequences of its incorporation for European infrastructure and from a Spanish point of view?
Mr President, Commissioner, the merit of providing information quickly is to achieve an effect of surprise when giving good news. And I must congratulate you on the news you have brought us today, which was directly related to my first budgetary question, which I now have to adapt.
However, I would like to stress the importance I attach to moving from 10% to 20% in the projects.
My question is, 'how have you done it?' . Because this action is of interest to us in terms of future actions and requests by this Parliament. So where did you get that 10% from? Can the same be expected for other modes of transport?
Secondly, the environmental impact. When you appeared before us in 1999, at your hearing as a candidate for Commissioner, you said that you would pay very close attention to the environmental impact. Do you intend to maintain this level of attention in relation to these projects and not be mechanically subject to the will of the States, which normally incorporate truly harmful environmental effects into some of these areas?
Thirdly, we have still not been able to digest the projects which you have just mentioned to us, but I would like to ask you a question with no ill intention, but simply so that we may know your initial opinion: do you think that your proposal tackles the problems of the peripheral regions and is therefore of a cohesive nature?
Mr President, I believe that the terrible experiences in America are causing the European satellite navigation system, GALILEO to be looked at from a new political and economic angle. The Member States have in the past supported this good initiative of theirs only with reluctance. Do you believe that there is now a new readiness on the part of the Member States to implement GALILEO without delay?
Mr President, the whole of the European gauge high speed network of the Iberian Peninsula is, in fact, included in the networks. There is going to be an enormous effort to integrate the Iberian Peninsula with the European rail network and this will bring about such interoperability, thereby making rail transport - for both people and goods - a genuine alternative to other types of transport.
Secondly, what I have just said will clearly serve to integrate the Iberian Peninsula more with the rest of the European Union, just as the Rhine-Rhone project or the Paris-Stuttgart-Linz-Vienna, and, later, Budapest, rail project will serve to integrate the East with the rest of the current European Union.
The same can be said of the link between the Scandinavian Peninsula and the European continent by means of the new alternative connection to the Oresund Bridge, to the Oresund connection, which is also approved in the new plans.
Therefore, Mr Izquierdo Collado, it does serve to integrate the peripheral areas with the centre and, in this respect, it is cohesive.
As for the aforementioned 10% and 20% thresholds, these are financing possibilities. It does not mean that 10% or 20% will be granted. There are times when 5% is granted and is the maximum limit.
Second issue. We will have to see whether the Council and Parliament support it.
Third issue. It works for all modes of transport, because these trans-European networks do not only include the elements I have indicated. Generically, there is the interconnection between ports and their adjacent land area, that is, rail interconnections, land interconnections, the intermodal interconnection not only of the sea ports but also of river ports, the modal interconnections between rail and airport, for interconnection with the air sector, and the interconnection between rail and road, essentially in the freight sector. In other words, there is another series of generic elements that I have not expanded upon, which are also included in these networks.
In particular, we have to solve the problem of bottlenecks. In the case of bottlenecks, with much less action in terms of budget, we can achieve multiplier effects. Ten per cent of the road network and 20% of the rail network is affected by habitual bottlenecks. This does not mean that 20% of the rail network is a bottleneck. But there are problem points within this rail network that eventually effect 20% of the European rail network. Of course, we will try to ensure that funding is at the maximum level in these cases.
In relation to environmental impact, I maintain what has been said before. We have prepared all of this in common agreement with the department of Mrs Wallström and with the Commission' s Directorate-General for the Environment and we have agreed that we will continue to work jointly on its implementation and promotion.
Mrs Langenhagen, we are going to hold a debate in relation to GALILEO. Ladies and gentlemen, you are aware of my personal interest in this project, which I believe to be crucial in terms of European Union strategy.
In my personal opinion - although it is shared by the Services and by the Commission as a whole - what happened on 11 September gives us all the more reason to move ahead with this project. Clearly, not all of the applications that increasingly depend on the American global positioning system can rely on a single system. We need a second system that will complement and strengthen the current system, which is the American one. It is not a question of competing with the Americans. It is a question of participating, together with the Americans, in order to make the whole system more secure.
In any event, you know that Council will have to give its definitive opinion on these issues at its last meeting in December and I hope that on that occasion we will finally clear up any ambiguities and doubts once and for all and we will move ahead with a project which is essential to the future of the European Union.
Mr President, I would like to thank the Commissioner and congratulate her on having appeared so quickly before this House to give us this important information today.
Although she gave a general reply earlier in relation to Spain, I would like, if you will permit me, to ask about a specific aspect which has a lot to do with peripheral regions, or rather the most peripheral of the peripheral regions - the Galician Finisterre. I would like to ask you whether these new guidelines approved by the Commission, in relation to Spain and the high speed railway, include connections with the Autonomous Community of Galicia and, if so, whether you can explain how.
Thank you, Commissioner, for this new information on the trans-European networks. I should like to mention one issue, and at the same time take the opportunity to say that I welcome the fact that it has been included, and that is the crossing of the Pyrenees. It is an issue that has received much less media attention than the Alps, but it is probably a more critical one. Even now, the number of heavyweight vehicles which cross the Pyrenees every day between the Iberian peninsula and France is greater than the number crossing the Alps. We shall therefore be faced with the development of a very critical situation, because infrastructures on the Atlantic side are lagging behind.
As for the actual crossing, or central railway tunnel, I believe that this is a very good thing, but we must not forget that this tunnel will certainly not be constructed in the short term, since the Lyon-Turin tunnel and the Brenner tunnel have to be built first. I would like to make a personal plea - and I would like to hear your opinions on the subject - for emergency structures at either end of the Pyrenees, particular between the Basque Country and the Atlantic coast. It seems to me that it is there, first of all, because that is where the people and the activities are, that we shall free the bottleneck in the road and rail routes leading to the Iberian peninsula.
Mr President, Madam Vice-President, thank you for your initiative. The citizens want enlargement to build visible bridges. The Slovak government seeks a bridge in the form of the joining of Vienna and Bratislava airports into a mega-airport with a 'Transrapid' rail line to improve transport links. This could well be the first stage of the Paris-Vienna route you have mentioned. I believe it would be a very important initiative to take it onward as far as Budapest.
We also have, however, the shipping junction on the Danube, and in the long run this would become a triple junction. Do you think this programme could also facilitate the financing of junctions of this sort?
Mr President, many thanks to Mr Varela. If we are talking about the Galician stretches of the high speed network, yes, they are included, as are the interconnections with Portugal, insofar as, I insist, it involves adapting and modifying these constructions in accordance with the European gauge, whether they be new lines or adaptations of existing lines, and I should like to make this clear. Furthermore, there is another series of projects which affect that part of Europe, such as issues relating to ports and other issues that I will not go into now.
Mr Savary, I fully share your concern about the Pyrenees. When, as the person responsible for transport in the European Union, I look at a map to see what is happening, I see a barrier, a wall, with a pass on the right of the map, on the far eastern side, and another on the left, in the west, and in between there is nothing. There is no railway. It now seems that there is going to be a pass at Canfranc but, for the moment, there are just those two passes. The Commission believes that, between now and 2010, we must provide a pass for a further 100 million tonnes between the Iberian Peninsula and the rest of the European continent.
We must now begin to discuss, prepare and work on a rail project that will create a great Pyrenean pass, not at the western or eastern extremes, but at the most central part; that will go further than the contribution of the possible creation of the Canfranc pass; that will create a truly significant rail route for goods.
We are talking about high figures. As you say, undoubtedly both the Spanish and the French governments will have to consider alternatives, because for that great central Pyrenean pass we are talking in terms of around 2015 to 2020, that is, in 15-20 years time, and this type of project has to be planned that far in advance and they have to be dealt with and initiated within that timescale.
Apart from that, in any event, one of the Essen projects is still under way, which included the Basque 'Y' , which also involves a European gauge link via that entrance to the Iberian Peninsula.
I would like to say to Mr Rübig that the Vienna-Bratislava motorway is included in the projects (I have not mentioned it because it is a lesser issue), which includes the stretch of that motorway within Austrian territory. A rail interconnection is not envisaged at the moment, but I would like to say that all of these aspects will clearly have to be looked at with care for the 2004 review, when enlargement has taken place, at least its first stage, if there are to be more stages.
Thank you very much, Madam Vice-President.
That concludes this item on the agenda.
Question Time (Commission)
The next item is Questions to the Commission (B5-0333/2001).
We are not going to have an hour and a half. We are going to have an hour and a quarter at the most. I would therefore ask Members to cooperate so that we can get through as many questions as possible. Mr Vitorino represents the Commission.
Part I
Question No 27 by (H-0700/01):
Subject: Illegal immigration into the European Union through Morocco What measures will the Commission propose in order to regulate illegal immigration through Morocco, with a view to preventing any recurrence of the kind of tragic events which occurred this summer in Community waters?
Mr President, ladies and gentlemen, Mr Medina Ortega, cooperation with Morocco in the field of immigration is one element of the action plan approved by the Council at the end of 1999. We are the first to emphasise that this cooperation must be underpinned by a broad and comprehensive vision that includes not only issues in the field of justice and home affairs, but also the relationship between external policy, development policy and economic assistance policy.
In the framework of relations between the European Union and Morocco, we have identified three fundamental areas of debate: economic and social cooperation, the management of migratory flows and preventing and combating illegal immigration, including transit immigration from the countries of sub-Saharan Africa. An agreement on these three priorities will be concluded at the meeting scheduled for 9 October of the EU-Morocco Association Agreement Council. In order to implement practical actions we are intending to use the new budget line B-7-6-67, created in 2001, with a budget of EUR 10 million for 2001 which was, to a large extent, designed for practical actions of cooperation with Morocco. The issue of relations with Morocco must be considered in a broader context; that of the revitalisation of the Barcelona process. We acknowledge that only limited progress has been made on this process and we are fully aware that the international situation and our particular relationship with Morocco require the Barcelona process to be revitalised. This is also the stated intention of the forthcoming Spanish Presidency.
The Commission is convinced that, in order to revitalise the Barcelona process, it will be essential to adopt a regional programme in the field of justice and home affairs that will include issues of immigration, but which must also address other issues, such as, for example, improving the Rule of Law, good governance and cooperation in judicial matters.
I am grateful for your explanations, but I wanted to stress the urgency of the issue. Specifically, this summer thirty or forty people, that we know of, have drowned as a result of the operation of these illegal immigration networks.
It is calculated that last year four or five thousand people drowned trying to cross the stretch which separates Morocco from Spain.
I would therefore like to repeat the question, Commissioner, of whether there is any possibility that, without waiting for the result of the Barcelona process and the broader renegotiations on association, we can reach a very practical agreement in terms of policing and control so that the Moroccan authorities may prevent these deaths, which are reaching frightening proportions.
Mr President, I fully agree with Mr Medina' s belief that we are facing a human tragedy, that we cannot expect an ideal solution and that we will have to discover the solution as we progress.
In order to progress, however, the two sides must agree on the mechanisms to be applied. This is something which is yet to reach a point which I consider acceptable. We therefore have great hopes that at the Association Council next week progress can be made on the identification of specific cooperation mechanisms, including police cooperation on border control.
In any event, I would like to stress that in 2001 a very substantial proportion of the budgetary line which I mentioned has been dedicated to actions for cooperation with Morocco, increasing that country' s administrative capacity in the management of illegal immigration, which is not just a human problem: it is a political problem, especially for Spain. But it is also a problem for Morocco, because Morocco is today a transit country in which there are many sub-Saharan illegal immigrants, with very harmful social consequences for Morocco.
I believe that after next week we will have better cooperation perspectives, which I hope will be the result of the meeting of the Association Council.
Question No 28 by (H-0730/01):
Subject: Release of Mr Albin Kurti and other Kosovars still being held hostage by the Belgrade authorities Of some 2000 Kosovars who were kidnapped and held hostage by the military and paramilitary forces belonging to the regime then in place in Belgrade in the days leading up to the international police operation in Kosovo more than 28 months ago, 229 are still being held in Serb prisons. One hundred of them are being held for common law offences, while the remaining 129, including the student leader Arbin Kurti, are being held for their convictions or for 'political' offences. In February 2001 the Serb and Yugoslav parliaments passed an amnesty law allowing the release of 30 000 Serbs and some 400 Kosovars. At the end of April 2001, 143 prisoners were released from Jakova prison. The Serb judicial authorities had stated that the cases of the remaining Kosovar prisoners would be the subject of a rapid judicial review followed by release. Despite these commitments given by the Belgrade authorities, however, and despite the Council and Commission's repeated promises to intervene forcefully in order to put an end to this intolerable situation, the matter has still not been resolved.
Has the Commission decided no longer to consider it a priority to resolve this issue? If not, what initiatives will it take in order finally to bring about the immediate release of Arbin Kurti and the 129 Kosovar hostages and the transfer of the 100 Kosovar prisoners still being held in Serbia for common law offences to the UNMNIK, which is the only competent body in this connection?
The European Commission remains concerned by this issue and I can assure the honourable Member that we are taking every available opportunity to exert appropriate pressure on those in a position to take decisions on this issue.
As the honourable Member recognises, considerable progress has already been made and we welcome this. The remaining prisoners' cases are being reviewed and where convictions cannot be supported by evidence the prisoners are released. Where there are grounds for conviction, appeals are being launched. The ICRC monitors the condition of individual prisoners and maintains contact with their families.
As regards the transfers of prisoners from detention in Serbia to the United Nations' Mission's facilities in Kosovo, this matter is being discussed by the appropriate authorities. Simultaneous reform of the judiciary with the help and advice of international organisations, such as the Council of Europe and the OSCE, which are now both present in Belgrade, is under way.
The rule of law and respect for minority rights are key conditions applying to relations with and assistance for the Former Republic of Yugoslavia and its neighbours.
Mr President, Commissioner, thank you. Having said that, however, I should point out a certain number of things. On numerous occasions, your colleagues at the Commission have talked about priority with regard to the transferring of the Kosovar hostages from Serbia to Kosovo. They did so when the criminal Milosevic was still in power. That was almost a year ago, and there has been a change of regime in Belgrade, so it is even more incomprehensible that these problems have still not been solved.
You talk about grounds for conviction, you talk about appeal procedures, but it has been established and confirmed, by this Parliament itself, that the Belgrade authorities were not competent, that only UNMIK was competent to deal with these cases, that the transfer had therefore already been accomplished, in law, and it was simply a matter of implementing it, and that has been the case for the past two years, Commissioner. Well, that is quite a long time for us, but I think it is an extremely long time for those who are still incarcerated in the gaols of Belgrade. In the case of Mr Arbin Kurti in particular, who was a student leader, I really do not understand what objections or other factors can still be preventing his transfer.
. (FR) On specific cases, I would say that direct responsibility for monitoring trials lies with the ICRC. The Commission raises the question from a general political viewpoint, and I can assure the honourable Member that when speaking to the authorities of the Former Republic of Yugoslavia we have always urged the need for decisions to be taken as quickly as possible. I must emphasise that there are some cases in which crimes have been committed. In those cases, it is up to the law to decide what should be the fate of the accused, to charge them and to launch appeals so that justice will prevail in the end.
As far as political relations are concerned, I can assure the honourable Member that we have never ceased to urge a rapid resolution of all the situations that are being assessed, and I must point out that some progress has been made, but of course, any period of time is too long when one has been charged with an offence, especially when the charge is unjust, and the Commission, for its part, will continue to urge as rapid a solution as possible in those situations which are still being assessed.
Question 29 by (H-0737/01):
Subject: Trials in Kabul The trial began in early September before an Islamic court in Kabul, Afghanistan, of four citizens of a Member State of the Union, Germany, together with two US and two Australian citizens, all of whom are aid workers with Shelter Now International. In accordance with the Islamic law of the country, the prosecutor is demanding the death penalty for conducting Christian missionary activities. At the same time, 16 Afghan citizens have been charged with converting from Islam to the Christian faith, for which the prosecutor is also demanding the death penalty in accordance with the Islamic law of Afghanistan.
What representations has the European Union made to the Taliban regime in Afghanistan to secure respect for the legal rights of all the accused and their protection in the context of the European Union's endeavours to promote religious freedom as an integral part of human rights, as enshrined in the UN Charter, the Council of Europe Convention and the EU Charter of Fundamental Rights?
Mr President, ladies and gentlemen, the German government has specifically requested that the European Union should neither adopt positions nor take action in relation to the eight humanitarian aid organisation workers, specifically from the 'Shelter Now International' non-governmental organisation, who are currently on trial in Kabul, in Afghanistan, accused of attempting to convert Afghan Muslims to the Christian religion.
The governments of the three countries whose nationals are involved in this situation, Germany, Australia and the United States of America, have decided to act jointly at this stage and have stated that they would prefer to find solutions to this problem on a strictly bilateral level. The honourable Member will be aware that the trial of these eight people is under way. Given the current situation and climate, the Commission does not consider it to be appropriate, or even helpful, to make any further comment on this situation, since the decision must fall to the governments of the nationals involved. I can assure you, however, that both the Commission and all of the European Union' s Member States will, of course, continue to follow developments carefully and closely.
Thank you for your answer. Mr Vitorino' s reply made no mention of the sixteen Afghans brought before the courts and accused of having converted from Islam to Christianity. These people are threatened with the death penalty under Islamic law.
My question to Mr Vitorino is: have we in the European Union, in our fight against the death penalty and in support of religious freedom, in any way acted on behalf of these people who are in actual fact threatened by the death penalty? In what way is the European Union taking action against all those Arab and Muslim countries - in practice, almost all of them - in which converting from Islam to Christianity is in actual fact punishable by death?
Irrespective of what happened in the United States on 11 September, we must be tireless in our campaign against the death penalty. My question is: What has happened to these sixteen Afghans who are in danger?
Mr President, I do not think that the honourable Member can doubt my position or that of the Commission on the death penalty or on freedom of religion. If he had the opportunity to hear what I said, for example, in the debates on the European Union' s Charter of Fundamental Rights, he will find the answer there, not only in rhetoric, but also in clear and unequivocal laws. I admit that we do not have any specific information on the situation of the sixteen Afghans to whom he refers. Apparently, however, these sixteen Afghans will be committed to trial at a later date, in other words, not at the same time that the eight citizens of Germany, the United States and Australia are to be tried. We support, of course, the statement by the troika, the 'Afghan Support Group' , a joint contact group, currently chaired by Germany which has issued an unequivocal statement of support for these non-governmental organisation workers, whether they be citizens of the States I have mentioned or Afghans caught up in this situation.
Thank you very much for your presence and participation in this Question Time, Mr Vitorino.
We will move on to the second part. We have twenty minutes per Commissioner, not a minute more. A very good afternoon, Mr Bolkestein.
Part II
Questions to Commissioner Bolkestein
Question No 30 by (H-0707/01):
Subject: Community trade mark courts When is action going to be taken against Member States which have not set up courts and tribunals to deal with matters relating to the Community trade mark?
Mr President, since the honourable Member, Mr Berenguer Fuster, raised a similar question last December, the Commission has addressed a letter of formal notice to Spain, France, Luxembourg, Italy and Greece in which it recalled the need to fulfil obligations regarding the designation of Community Trade mark courts.
The Greek authorities have informed the Commission that the relevant regulation, which designates the courts of justice for Community Trade marks, was approved in September. France has stated that a decree on this matter will be approved before 31 October 2001. The Commission services are currently checking this information.
As regards the three remaining Member States, Spain, Luxembourg and Italy, the Commission does not yet have any information proving that these Member States have adopted the necessary provisions. The Commission is, therefore, considering launching infringement proceedings for failure to comply with Community law according to Article 226 of the EC Treaty.
Thank you for your information, Commissioner. I am obviously referring to the case of Spain, since I clearly do not have sufficient knowledge of the cases of Italy and Luxembourg.
On 13 December 2000 the Commissioner responded to me in saying that, in the case where there was no satisfactory response, the Commission would open an infringement procedure in accordance with Article 226 of the Treaty. Today you have told us that the Commission has no news of these three countries including Spain which, to make matters worse, is the location of the headquarters of the Office for Harmonisation in the Internal Market, having begun any procedure to create what they committed themselves to, and that they have been non-compliant since November 1996.
If this is the case, if it was already taking place a year ago, if there has been no satisfactory response for almost a year, why is the Commission waiting to begin the infringement procedure?
I can well imagine the impatience, or shall I say irritation, of Mr Berenguer Fuster with the fact that the government of his country has not yet taken the desired steps in order to set up this court. Indeed, it is true that this is an infringement. May I point out that the Commission does not hesitate to pursue infringement proceedings, but only, as the Latin expression goes, as an ultimum remedium; in other words, only when all the avenues and possibilities of settling matters in an amicable way have been exhausted does the Commission take that step.
I take Mr Berenguer Fuster's point that his own patience, like that of the Commission, is close to being exhausted. We shall indeed do what he proposes, and what the Commission is also intending to do. Let us make a last effort to convince the Spanish government - particularly in view of the upcoming presidency, when it would not do if the Commission were to open such proceedings - to do so now before the Commission takes that ultimate step.
As they deal with the same subject, Questions No 31 and 32 will be taken together.
Question No 31 by (H-0728/01):
Subject: Letter of notification concerning implementation of Directive 89/48/EEC in Greece In reply to my question E-1336/01 on the recognition of diplomas under Directive 89/48/EEC in Greece, the Commissioner responsible, Mr Bolkestein, stated, among other things that 'A Commission decision on the matter is expected in the coming months, and in any case in autumn, following some supplementary details that may need to be checked with the Greek authorities.' In fact, the press reported on 9 August 2001 that the Commission had sent a letter of notification to Greece which identified a problem with the Presidential Decree transposing Directive 89/48/EEC into Greek law.
What are the legal arguments on which the Commission bases its view that the failure to recognise diplomas awarded by educational establishments of another Member State under 'franchise' agreements in Greece is contrary to the Community Directive, and on which points is the Presidential Decree transposing Directive 89/48/EEC in Greece inconsistent with that Directive? Has the Greek government answered the points set out in the letter of notification or are there any indications as to what its legal arguments might be?
Question No 32 by (H-0750/01):
Subject: Implementation of Directive 89/48/EEC in Greece The Court of Justice of the European Communities has ruled against Greece for its failure to implement Community Directive 89/48/EEC on a general system for the recognition of higher-education diplomas awarded on completion of professional education and training of at least three years' duration. Will the Commission say whether Greece has complied with the judgment of the Court and, if not, what steps it intends to take to bring Greek law into line with Community legislation?
Mr President, in reply to the Oral Question by Mr Alavanos, the letter of formal notice sent to Greece to which the honourable Member refers, concerns a recently initiated infringement procedure regarding the failure of Presidential Decree No 165 of 23 June 2000 to comply with Directive 89/48 in certain areas. On the other hand, the procedure referred to in question E-1336/01 earlier more specifically concerns problems surrounding the misapplication of Directive 89/48 to the psychology profession. The Commission considers that diplomas awarded in Greece by another Member State and the refranchising agreements do not relate to training provided from or by Greece, but to training provided from or by the other Member State, since the Greek establishment in which the training in question has been provided is merely an intermediary without any autonomy.
In other words, it is not the Greek establishment that awards diplomas, but rather the university in the other Member State, and consequently, if those diplomas relate to professional training within the meaning of Directive 89/48, they are covered by that Directive. The purpose of the letter of formal notice is to obtain the Member State's observations on specific questions. Greece has not yet replied to that letter of formal notice and, therefore, no firm grounds for infringement procedings have been established as yet. Consequently, the Commission is not able to reply to that part of the question from the honourable Member.
Given the similarity of the subject matter, I shall now continue, if I may, by answering the question by Mr Hatzidakis. In the judgment to which the honourable Member refers, the Court of Justice of the European Communities condemned Greece for its failure to communicate measures taken to implement Directive 89/48 - the Directive I referred to in my reply to the previous question. The Commission thus initiated a new infringement procedure against Greece with a request for the fixing of penalty payments. This second procedure was closed when Greece complied.
It complied with the Court's judgment by forwarding Presidential Decree No 165 of 23 June 2000 to the Commission. As I pointed out in my reply to the previous Oral Question put by Mr Alavanos, the Commission considers that certain provisions of Directive 89/48 have not been implemented correctly. The Commission has also received complaints from individuals who, even since the implementation of the directive, have not seen their rights respected. The Commission has, therefore, initiated a new infringement procedure, this time for incorrect implementation and application of the directive, and the letter of formal notice to which I referred just now has been sent to Greece. We expect to receive the observations of the Greek authorities very soon. A specific procedure for recognition of the psychology profession is currently being introduced, and that profession, together with a number of others, has been the subject of specific implementing legislation on problems concerning the application of Directive 89/48 that have also been drawn to the Commission's attention in that context. That is my reply to the question put by Mr Hatzidakis.
I should like to make a point of thanking the Commissioner for what was a very detailed reply, including from the technical point of view. All that remains to be seen is what the government's response will be to the Commission's move. As the Commissioner knows, I have raised this matter on numerous occasions, I should just like to inform him that the Minister of Education's public response is that I am asking the wrong questions of the wrong Commissioner and obtaining the wrong replies. So now I am waiting to see what the Greek government's response will be.
However, my question to the Commissioner is this: why confine ourselves solely to the psychology profession and, more to the point, to psychologists who have graduated from French universities when numerous complaints have been lodged with the Commission by other disciplines and by students studying in other faculties and graduating from foreign universities, even though they have taken part of their course in Greece?
I can assure Mr Alavanos that the Commission has looked at this whole issue in the broadest possible sense and has not confined itself to the matter of psychologists.
The basic issue is the question of whether a degree awarded by another Member State, following a course of studies which takes place physically in Greece, is or is not assimilated to a similar degree issued in Greece itself following studies at a Greek university. So it is the equivalence between a purely Greek degree and a degree awarded by a university of another Member State, but where the study has been undertaken at a Greek establishment. That assimilation, that equality is the purpose of Directive 89/48, to which I have referred at various times this afternoon. The Commission is taking that into consideration and has asked Greece to explain why that directive has not been transposed and applied accordingly. The directive does not confine itself to psychologists and, to that extent, I can assure Mr Alavanos that his fears are unfounded.
Commissioner, as I am sure you are aware, the question at issue is not a question which just concerns a few citizens in Greece, it concerns thousands of graduates from European universities whom the Greek State sends abroad to study, because we have what to me is a crazy educational system, and then refuses to recognise their qualifications. This question in fact concerns several thousand young people who are denied a career because of the mindset of the Greek State. This being the case, I should like to say that I welcome your finding that the Court's judgment is not being applied properly and, because the Greek public is listening to what we have to say, to ask you: if the Greek government continues to take this view, what are the legal implications? What will the Commission's next move be? Just so that our citizens know where they stand.
I am very conscious of the fact that the number of young people involved is large. I must confess I have not counted them, but if Mr Hatzidakis says that thousands of young people are affected, then I am certain he is right. That underlines the importance of this issue. Whether the educational system is absurd is a qualification I must leave for Mr Hatzidakis. I am sure he has political friends in his country who can raise this matter in the national parliament of Greece. But we are in the European Parliament. It is quite right that Mr Hatzidakis draws our attention to this untoward state of affairs and I thank him for his contribution to our debate.
As regards the legal instruments, as I said earlier in my reply to Mr Alavanos, the Commission will use all the legal instruments at its disposal. The Commission has no particular desire to take Member States to court but if European law is not respected then it has no alternative.
Therefore I say to both Mr Hatzidakis and Mr Alavanos that, if the Greek government does not apply the rules correctly, as should be the case, the Commission will, in a well-considered and very deliberate manner, make use of the instruments it has and start legal proceedings.
Question No 33 by (H-0738/01):
Subject: Illegal car taxation in Finland In 1998 the Commission asked Finland to amend its system of car and motorcycle taxation. Commission officials have admitted that Finland has in fact failed to remove the discrimination to any significant degree. Most recently, in September 2001, Parliament' s Committee on Petitions received a petition signed by me and 17 000 of my compatriots, demanding an overhaul of the illegal tax regime.
Finland has been an EU Member since 1995; when will the Commission take action to force it to toe the line and start implementing single market rules as interpreted by the European Court of Justice?
Will the Commission take independent legal action, because waiting for new rulings by the Court of Justice will hardly bring any additional clarity especially after the recent ruling on Portugal (C-393/98)?
The tax on removal vehicles also hinders people' s freedom to move within the Community. Will the Commission see to it that this illegality is remedied in the near future?
Questions to Commissioner Verheugen
Mr President, my answer is as follows. The Commission is currently considering initiating a procedure against Finland under Article 226 of the Treaty, which will supplement the one initiated in 1998. This case will be dealt with at a Commission meeting in the near future. The new procedure is also likely to cover problems in implementing Directive 83/183, which deals with the tax exemptions granted when people move house. At the same time, Commission staff have written to all Member States, drawing their attention to the judgment by the Court of Justice to which Mr Vatanen' s question refers, namely the Gomez-Valente Judgment of 22 February 2001, and the Commission shares the honourable Member' s opinion that the judgment in question will have implications outside the context of the dispute in question, and will open up the way to second-hand vehicles being treated in a manner which is more in line with the requirements of the European internal market. However, the Commission wishes to point out that the procedure intended to ensure that the above-mentioned judgment is complied with must remain independent of any other procedure which it has initiated or is intending to initiate.
Mr President, Commissioner, thank you for your efforts. I feel reassured to hear your answer and I would also like to take this opportunity to thank the Commission officials for their work.
Commission officials have admitted that Finland is blatantly violating Community and single-market rules. The Finns are desperately waiting for those EU rights that they are entitled to and which they were promised. Mr Commissioner, I hope you do not find this too heavy, but their hopes are lying on your shoulders. We know we can count on you.
First of all I should like to thank Mr Vatanen for his very kind remarks. I feel the weight of all those motorists in Finland on my shoulders - a very heavy load indeed.
One complicating factor is that this is an area which has not yet been harmonised in the European Union. The Commission's legal basis for its actions is Article 90 of the Treaty on the one hand, which prohibits tax discrimination, and on the other hand two directives adopted in 1983. Article 90 gives the Court of Justice the opportunity for abundant jurisprudence. Since interpretations of the judgments of the Court are not always unanimous, it is time to create a synthesis of all the various interpretations in order to determine clearly our future action.
That need for a synthesis is one of the reasons that led me to include in the Commission's working programme for this year a communication on motor vehicle taxation. It is my intention that this communication, which I hope will appear around the end of this year or the beginning of next year, will cover all the problems in connection with vehicle taxation and vehicle pricing, so that we can take a broader approach to them and settle the problem in Finland to which Mr Vatanen has referred. I hope that will be to his satisfaction.
Thank you very much for your great cooperation with Parliament, Mr Bolkestein.
Question No 34 by Mrs Anne E.M. Van Lancker (H-0765/01) will not be replied to since it is included in the agenda of this part-session.
Question No 35 by (H-0695/01):
Subject: Law on the use of minority languages in Slovakia From an official position paper of the Foreign Ministry of the Slovak Republic, sent to us by the Slovak ambassador in Brussels, we understand that the law of 1999 on the use of minority languages in Slovakia gives minorities certain rights. When 20% or more of the inhabitants of a village speak another language, they can receive official communications in their own language. We have personal experience of how this law operates in practice. In villages where more than 20% of the population is made up Slovaks, the inhabitants can receive all official communications in Slovakian. The law thus appears to work satisfactorily. However, when it transpires that in the same village 75% of the population is Hungarian and they can obtain official documents concerning births, marriages and deaths only in Slovakian and the mayor of the village may not speak Hungarian during public or official functions, then we must have serious doubts about the implementation of a language law which appears satisfactory on paper.
In connection with Slovakia's accession to the EU, is the Commission investigating whether the law is being implemented, how this is being done and what progress is being made?
Mr President, the Commission is paying very careful attention to the use of minority languages in Slovakia. It takes the view that Slovakia has made considerable progress in developing a positive policy on minorities and in drawing up the necessary legislation whilst putting in place and supporting the relevant institutions.
The enacting of the law on the use of minority languages for official business was, in this regard, an important step. It brought domestic law into line with current international standards and complied with the specific recommendations of the Organisation for Security and Cooperation in Europe, the Council of Europe and the Commission.
A further important step was the ratification of the European Charter on regional or minority languages. It should be noted in particular that Slovakia desires to concede the greatest possible freedom to the Hungarian minority in accordance with the flexibility that the Charter makes possible.
The Commission nevertheless observes that considerable efforts are still required for the practical enforcement of all the existing legislation. In some areas, minorities do not avail themselves of the rights guaranteed them by the law on the use of minority languages for official business, above all, it seems, through ignorance of them. This seems to be the case above all in communities with a large proportion of Roma among the population.
The Commission will continue in future to urge Slovakia to continue its efforts to implement the provisions of its laws, improve policy in this area and make the necessary budget funds available. The observations which you, Mrs Maes, have made in person come as no surprise to me. They prove only that the difficulties with implementation, which I have described, continue to prevail. We will be discussing this topic further in the next progress report on Slovakia, which is due to appear in November.
I think you are right, some sections of the population will not be fully aware of the existence of new legal provisions. But we must still ask ourselves whether there is always the necessary goodwill present in order to allow citizens to translate the legal provisions into practice. From that point of view, it would probably be useful if we did not only draw the attention to the very sensitive nature of the subject matter in the reports but also in the contacts with the Slovak authorities. In our opinion, a verdict on the minority policy cannot be a verdict on what has been set down on paper. It should also concern rights and facts.
I cannot but agree, Mrs Maes, with what you have said, and can confirm that we address this issue in all our contacts with the Slovak government. I have, myself, done so repeatedly in conversations with the head of the Slovak government and with the Slovak parliament and press and also on public occasions in Slovakia. The message we are communicating in Slovakia is that we see the way the numerically stronger Slovaks interact with their minorities as an indicator of how strongly democracy and the rule of law have developed in that country.
Question No 36 by , which has been taken over by Mr Miller (H-0714/01):
Subject: Ignalina nuclear power station, Lithuania What is the Commission's current position with regard to the closure of reactor two of the Ignalina nuclear power station in Lithuania?
Mr President, Mr Miller, the Commission's view on this issue is at one with that of the Council and - in so far as I can judge - with that of the European Parliament. The Lithuanian Parliament adopted a national energy strategy in 1999. As part of this, it has decided that Block 1 of the Ignalina nuclear power plant is to be decommissioned by 2005 and that the final decision on the decommissioning date for Block 2 will be taken in 2004 in the context of the national energy strategy review.
The Commission stated at the time that it understood that Block 2 had to be shut down by 2009. This is a matter of logic: if 2005 is the latest date for Block 1 to be shut down, it follows from the envisaged lifetime of the two nuclear power installation units that 2009 is the latest date for the decommissioning of Block 2.
As regards Block 1, the Commission took it into account that Lithuania had commenced extensive preparations for decommissioning and shutting down. I am working on the assumption that the decommissioning is actually to take place before 2005.
As far as Block 2 is concerned, the Commission has stated - as I have already said - that the decommissioning is to take place by 2009 at the latest. Over and above that, the Commission and the Member States believe that the timetable for the decision on decommissioning should be compatible with the timetable for Lithuania's accession to the European Union. I spoke about this in depth only a few days ago with the new Lithuanian government in Vilna - it was actually the main topic of conversation in Vilnius - and I got the impression that the Lithuanian parliament and government had well understood the message that they now have to think about how the timetable for the decisions about Ignalina Block 2 has to be revised with a view to their own timetable for joining the European Union.
Let me take this opportunity to point out that it is precisely with regard to Ignalina that the Commission views compromises as impossible. Ignalina is a nuclear power plant of the same type as Chernobyl, one that experts are generally convinced is not retrofittable and cannot be brought up to acceptable safety standards. It is our firm conviction that this Chernobyl-type nuclear power plant is a source of real danger to human beings, and we will therefore be unable to withdraw our demand.
I thank the Commissioner for his answer. I especially liked what he said about there being no room for compromises. Is the EU position absolutely fixed, with no likelihood of it being altered in the near future?
I should also like to raise the point about international funding for decommissioning. Is that to come from the Commission's own budget? What happens if there is insufficient money for that decommissioning?
Mr Miller, I can answer your first question with a definite 'no' , which seems to be what you desire. The European Union's stance on this issue will not change.
The situation as regards the second question is as follows: an international fund for the decommissioning of Block 1 of the plant was created. The fund is managed by the European Bank for Reconstruction and Development and, to date, EUR 220 million have been made available for it. These EUR 220 million I mentioned were the result of an international conference of donors which I convened jointly with the Lithuanian Prime Minister last year in Vilnius. I must however add - and this clouds the picture a little - that EUR 165 million of this sum comes from our own budget, so that the amount that the international community was prepared to raise in addition looks modest in comparison. Nonetheless, the funds available suffice to start on the shutting-down process as planned and to finance all the tasks connected with it.
I must draw it to your attention that the shutdown of such a nuclear power plant is a project lasting decades and the financial obligations resulting from it for us will last for the same period of time.
The situation with regard to the plant's Block II is rather more complicated because the Lithuanian parliament has not to date fixed a definite date for it to be shut down. During the discussions I have mentioned, I have however informed the Lithuanian government that the Commission is of course prepared to provide the necessary help in this aspect too, and is moreover willing to organise international aid. A country like Lithuania can quite clearly not manage the huge task of shutting down a power plant like this one by its own resources alone. It would, by the way, also be quite unfair to demand that of them, for it was not Lithuania that wanted the plant. On the contrary, the Lithuanians even resisted it at the time. It was the former Soviet Union that built this plant on the spot where it stands today, and certainly not in order to provide Lithuania with electricity, but, in the main - we believe - for military purposes. It is, then, part of the legacy of the former Soviet Union, burdening a poor country like Lithuania. It is in our interest that this legacy should disappear.
Mr President, does the Commission intend to issue a common safety standard for nuclear power plants which will be binding on the EU's Member States and applicant States, or, alternatively, to start drafting lists of power plants in the area of the Union on the 'name and shame' principle?
Mrs Korhola, you will be aware that the Commission is not competent in matters of nuclear safety. There are no EU norms for the safety of reactors, which I myself greatly regret, but it has not to date been possible to change this situation. The Council has worked intensively on this issue, precisely because the Commission has no competence in reactor safety issues. The Council's working party on nuclear issues has applied itself to the safety situation in Eastern European nuclear power plants and presented a report just before the summer recess, which is no doubt available to Parliament.
I recommend that you study this report, which does not of course state that we have laid down European norms, but from which it is clear that the European Union, as regards the safety of Eastern European nuclear power installations, makes demands that it believes to be justified. A list of nuclear power stations, such as you have proposed, resulted from investigations carried out much earlier, at the beginning of the nineties to be precise. These installations, which in the view of the European Union are not capable of a retrofit - that is, they cannot be made safe - are situated in Lithuania, Slovakia and Bulgaria. We have, as you know, made it a condition for the commencement of accession negotiations that the issue of the shutting-down of these nuclear power stations should be finalised.
Question No 37 by (H-0743/01):
Subject: Alleged statement According to media reports in June and July 2001, EU Commissioner Verheugen is alleged to have stated privately that if former Czech Prime Minister and current Chairman of the Czech Chamber of Deputies, Mr Vaclav Klaus, became premier again, the Czech Republic' s EU entry chances would be harmed.
Does the Commission stand by or does it repudiate this alleged statement and does it not consider that such statements are inappropriate and do little to build confidence between the EU and the applicant countries at a time when understanding and support is needed during the integration process?
Questions to Commissioner De Palacio
Mr Crowley, the event to which you refer is of purely domestic political significance in the Czech Republic; it is an expression of an internal political dispute between government and opposition. In such instances, the Commission can do no other than refrain from taking up any position, because it strictly refuses to be drawn into internal political disputes, whether in Member States or in acceding countries.
Mr President, first of all the Commissioner is being very facetious with his answers. The quote is directly from him. It is not an internal matter, it is something that he got involved in when he admittedly, privately, that if Mr Vaclav Klaus became premier again, the Czech Republic's EU entry chances would be harmed. The Czech Prime Minister said on a radio interview shortly afterwards, and I quote directly from what he said, 'I again repeat those words were not uttered publicly, nevertheless they have not been embargoed.'
Commissioner, do you deny that you made such a statement? Also, on matters exclusively for the Czech people - electing their leader, what stance they should take with regard to negotiations with their accession to the European Union, and particularly at a time when confidence building is required both within the EU and within the accession countries - do you think it is right that you as an official and a Member of the College of Commissioners should be interfering with the democratic wishes of the Czech people, or indeed the people of any country?
We would all like to see certain outcomes from elections because of our own political beliefs, but some of us have to temper our language and our thoughts because of the positions we hold. Therefore I would ask you, once again, to specifically either deny or admit that you made the statement and also to explain why you interfered in such a way?
Mr Crowley, I had always believed that a gentleman would not wish to know what two other gentlemen had discussed privately. If you want to change that, then that's up to you. I will neither confirm nor deny anything in this matter. Stony silence is the only way the Commission can avoid being involved in internal political disputes.
I will, however, quite gladly say something about the actual substance of your question. The president of the Czech parliament and I have for many years been able to talk intimately and in confidence with one another. The most recent, and, I might add, entirely private, in-depth conversation took place only a few days ago. The president of the Czech parliament did not mention in this conversation the event that you have taken as the basis for your question. But it means much to me that Mr Klaus, in the many, many conversations we have had, has always made it clear that he, himself, and his political friends desire and support the Czech Republic's accession to the European Union. That he occasionally expresses other views, views differing from those shared by the majority in Europe, is well known, but he is quite entitled to do so, and we, as democrats, must accept that.
My final point must be that it goes without saying that the European Union has the right to tell candidate countries what it accepts and what it does not; to point out that certain criteria are required to be met for accession negotiations to begin and to be concluded, and that the most important of them is the political criterion according to which a country must guarantee that it is a democracy under the rule of law, respecting human rights, protecting minorities and sharing the values and objectives of the European Union.
It has come about that a country seeking membership has been told, on the basis of this assessment: 'We cannot start negotiating with you about accession, because you do not meet these political requirements.' The question you have asked, whether political intervention of this sort occurs, must therefore be answered very clearly in the affirmative. It is precisely what the Copenhagen criteria require.
Thank you very much, Commissioner.
Mr Crowley has the floor for a brief point of order.
Mr President, on a point of order. The Commissioner did not answer my question, because he said he would not reveal what took place between two gentlemen. He went on afterwards to reveal what took place between two gentlemen - himself and Mr Klaus. Therefore he has failed to honour and respect this House by giving a direct answer to a direct question. It is a disgrace.
We have heard the point of order, or rather the statement, by Mr Crowley.
As the time allotted to questions to Commissioner Verheugen has elapsed, Questions Nos 38, 39 and 40 will be replied to in writing.
President. As the authors are not present, Question Nos 41 and 42 lapse.
Question No 43 by (H-0710/01):
Subject: Alpine Convention - the environmentally sensitive Pan-Alpine region In its sections on the environment and transport, the Alpine Convention provides a definition of the environmentally sensitive Pan-Alpine region.
In the Commission's estimation, does that definition - and the transport policy objectives thereby pursued - also form part of EU transport policy for this environmentally sensitive region?
Mr President, the Commission is aware of the importance of a suitable definition of the concept of sensitive areas, especially in the case of the environmental integration of transport flows in the Alpine region.
At the moment, there is a series of definitions of sensitive areas created, in particular, by the United Nations and the Alpine Convention, and also by the Community legislation on the protection of the environment.
The Commission believes that sensitive mountain areas, especially the Alpine region, as they are normally classified, are clearly priority areas in terms of the application of Community measures intended to reduce the environmental effects of transport and remove the link between increases in transport flows and economic growth.
Therefore, the White Paper on the European transport policy with a view to 2010, approved on 12 September, pays particular attention to the sensitive areas, especially the mountain regions, within the framework of the policy on charging and funding for infrastructures and the policy on the trans-European transport network.
The approach largely conforms to the guidelines expressed in the Alpine Convention and its Protocol on transport.
Commissioner, I wish to put a short supplementary question. I was not entirely satisfied with the reply. Above all, I am concerned about what we are doing now. Are we to wait for technological innovations, for example the fuel cell, to at least partially solve some of the problems we have with traffic across the Alps or should we not now use the truth about the cost as an instrument to force heavy traffic, in the Alps at least, off some of the roads and onto the railways?
Mr President, in accordance with what was said in the White Paper on transport policy for the coming years, the Commission hopes, possibly within a year, and perhaps even before next summer, to present to Parliament and the Council of Ministers a new system of charging, specifically a modification of the 'Euro-disc' Directive, which will deal with just this type of issue, in accordance with the Costa report approved by this House a few months ago. It will include, in the charges, concepts such as external costs, including certain perfectly quantifiable environmental costs.
Also cross-subsidisation, that is to say that part of the toll currently charged for existing infrastructures may be used to create a fund to finance alternative infrastructures, especially in the region of the Alps, in projects such as the Brenner tunnel or the Lyon-Turin connection.
As the authors are not present, Question Nos 44, 45 and 46 lapse.
Question No 47 by (H-0746/01):
Subject: Mont Blanc tunnel and operational guarantees The Mont Blanc tunnel is due to reopen within the next few months. In the light of the disaster which led to its closure, what technical guarantees has the Commission obtained as regards the 'new' tunnel's compliance with the relevant European legislation, in terms of environmental standards and sustainable transport?
How does the Commission view the new Italian-French management arrangements for the tunnel?
Mr President, the Commission does not have the power to give the green light to the reopening of the Mont Blanc tunnel. This matter does not come within our competence.
The task of assessing whether the safety level is sufficient falls to the operators and the national authorities, in accordance with their competences in France. On that basis, it is for them to decide whether all the safety conditions are met.
According to the information available to the Commission, tests should be carried out in October to check that the security elements are operating correctly, such as the ventilation system or the electronic control centre, and the degree of training of the staff in charge of operation and emergency services. In this respect, one of the main measures to be implemented relates to the distance between vehicles when using the tunnel. Furthermore, this measure will contribute to restricting the circulation of lorries via that route.
With regard to organisational aspects, an important element is the creation by the two original companies, the French ATMB and the Italian SITMB, of a single company to take charge of managing the tunnel.
With regard to sustainable mobility and the great number of operators who are impatiently awaiting the reopening of the Mont Blanc tunnel, given the serious disruption caused by its closure and the saturation of the routes which have been used as diversions, it should be pointed out that, in the short term, the reopening of the tunnel is going to be very positive from the point of view of sustainable mobility, the environment and safety. I insist, however, that the safety measures must be in place as a prior condition for its reopening.
In the longer term, the absolute priority is to maintain control of the flow of land transport in the Alpine region, without hindering freedom of movement and economic development and, specifically, access from the Italian Peninsula to the rest of Europe will be based on the elements which I mentioned a moment ago, that is, by providing the Alps with major rail crossings which will carry a large proportion of the rail transport burden.
Commissioner, I reiterate that European legislation does exist on this matter and it must be respected, that the specifications of the new tunnel are practically the same as those of the previous tunnel, that 97% of the community of Chamonix have declared that they are against the reopening of the tunnel - which will inevitably damage all the private businesses, polluting all the typical, customary economic activities of these communities now and in future - and that the Italian government is preparing to reduce the night-time toll, thus increasing the pollution. What guarantees does the European legislation protecting the environment offer these communities?
Mr President, with regard to safety standards, I refer back to what I just said. According to the information available to me, the conditions for ensuring the control and safety of the tunnel have improved and tests are being done, and when all the requirements are met and the reliability of the instruments and systems is verified, the tunnel will be opened. This is what I can tell you in relation to safety regulations.
I must insist, however, that Italy and France are the competent administrations. And no doubt within Italy and France, in accordance with their internal institutional organisation, there are probably certain other regional or local administrations which also have a role to play.
Having said that, I would like to say to the Member that the Community' s fundamental freedoms are the freedom of movement of goods and of persons. We must guarantee the interconnection between Italy and the rest of the European continent; which clearly means a better distribution of traffic between the Alpine crossings and between the various modes of transport.
At this moment, thanks to the agreement with Switzerland, there are other types of possible access for North-south traffic and for traffic between Italy and the rest of the continent.
The Mont Blanc tunnel is one of the elements, but it is not the only one, and the traffic which has been diverted from the Mont Blanc tunnel is undoubtedly causing an overload in other areas - and I could mention other tunnels which you know even better than me. In any event, the important thing is to carry out the work on the Lyon-Turin route and the Brenner tunnel, which are key and definitive elements, but which are going to take some time.
Mr President, Commissioner, ladies and gentlemen, I understand your arguments in favour of crossing the Alps. However, I should like to tell you that at the present time, as I am sure you are aware, the public debate on the opening of the Mont-Blanc tunnel is in full swing, and the citizens of Europe, French and Italian, are appealing to us precisely in order to plead for a different cause, for a real sustainable transport system, which is not transport by road.
Do you really think - and I am asking because you have presented road transport to us as being a sustainable form of transport - do you really think, on the basis of the studies that have been carried out, that the opening of this Mont-Blanc tunnel will be strictly in line, first of all, with requirements, and secondly, with the obligations that we have entered into, in particular with regard to Kyoto?
Very briefly, ladies and gentlemen, I understand that the people most directly affected address themselves to you, but I can talk about other people who are asking just the opposite; that the Mont Blanc tunnel be opened as soon as possible. As on so many other occasions, there are sometimes contradictory interests.
With regard to the issue of safety, I will insist on what I said before. It is not the Commission which has to make the assessment. We have neither the competence nor the capacity to carry out that type of task.
Thirdly, sustainable mobility. That is the objective of the White Paper I have presented and which the Commission approved on 12 September. However, that objective will clearly not be achieved through a statement of will and an approval by the Commission, but it must be approved by this House and by the Council of Ministers and then put into practice. It will be efforts of all types over a number of years which will allow us to make progress. But we must consider that transport sometimes resolves problems created by other types of decisions. Decisions which relate to urban policy, to development policy, to forms of production, to a series of policies on territorial balance and other things, where transport simply offers facilities at a certain moment, resolves problems and makes its contribution. In many cases the origins go beyond transport policy.
Question No 48 by (H-0747/01):
Subject: Mont Blanc tunnel and 'piggyback traffic' The Mont Blanc tunnel is due to reopen within the next few months. In the meantime, road traffic is causing local communities to incur extremely high public health, economic and environmental costs, especially in the mountains, where pollution levels are three to six times as high as in other environments. What specific measures are being taken to obtain an accurate assessment of the road transport costs, including social, economic and environmental costs? What steps have been taken to introduce a special tax (as has happened in Switzerland and Austria) aimed at protecting against and making good the social and environmental damage caused and making rail transport, which has considerable potential for further development, competitive in economic terms?
Mr President, in the Commission' s deliberations on the Alpine regions, stress is always placed on the high environmental cost of transport in those regions.
Considerable work has been done by means of a series of Commission studies and the Fourth and Fifth Framework Research Programmes, which have examined transport expenses in the Alpine regions and other regions, including the project relating to the information systems on Alpine transport and the European strategic multimodal model and the Alp-net project which is currently under way. The problem was also dealt with in the reports of the high-level group, which Parliament approved by means of its resolution, contained in the Costa report on charging for the use of infrastructures, which I referred to earlier.
The new Commission White Paper on common policy not only offers current estimates of the costs of road transport, but also treats as a priority the resolution of the transport problems in the Alpine regions by means of a wide range of measures which I referred to earlier. In that context, we are studying the possibility of creating a system for testing charging in sensitive mountain regions such as the Alps as soon as possible.
Those initiatives should not only have a possible effect on the current volume of traffic, but above all promote the use of less polluting vehicles and thereby contribute to reducing the negative effects of traffic, both on human health and on the flora and fauna of the regions in question and also allow for cross-subsidisation, which I also referred to a moment ago.
Mr President, as I have said repeatedly, we believe that the modal rebalancing of transport in Europe is a key element not only for the quality of life of our citizens, for the protection of the environment, but also for economic development because, without that modal rebalancing, we will face a situation of gridlock of our road networks and our transport routes.
Thank you very much, Commissioner. I imagine that the Member' s question has been answered.
Since the time allotted to Questions to the Commission has elapsed, Questions Nos 49 to 82 will be replied to in writing.
That concludes Question Time.
Mr Staes has the floor for a point of order.
Mr President, I have here in front of me a magazine, or at least a newspaper article, which reads as follows : 'I do not approve of the Anti-Slavery Conference in Durban. It promotes the feeling of victimisation in people who already have the sense that they are victims. I do not feel happy about the entire Conference in Durban, irrespective of the way in which the Middle East was presented there. The fact that someone like Castro was cheered, is proof that this was an anti-Western meeting' . These are not my words but the words of a Member of the European Commission. In a moment, we will be listening to a statement by the European Commission and by the Council on Durban. I would invite the Commission to tell us whether it backs the statements by Mr Bolkestein in the Volkskrant in the Netherlands or not, as the case may be.
We appreciate the Members' imagination in introducing their issues into the debate, but we are really obliged to follow the agenda.
Conclusions of the UN Conference on Racism
The next item is the statements by the Council and the Commission on the conclusions of the United Nations Conference on racism.
Mr Michel, President-in-Office of the Council, has the floor.
Mr President, ladies and gentlemen, I am pleased to have the opportunity today to let you have an initial account of the results achieved at the Third United Nations World Conference against Racism, Racial Discrimination, Xenophobia and Related Intolerance, a conference which was held in Durban from 31 August to 7 September.
The Durban Conference can be described as a success on several counts, despite the difficult political context in which the negotiations took place, and despite the fact that this conference had been described as a failure before it even began.
Firstly, in terms of practical results, this is the first United Nations conference devoted to the task of combating racism which has ended with the adoption, by consensus, of a policy declaration and a programme of action. The Durban Conference was, above all, an opportunity to reinforce this essential task of combating racist tendencies, tendencies towards the discrimination and intolerance that constitute a feature of everyday life for millions of human beings, who are all too often the silent victims of outrages against their dignity.
Even if in the adopted texts, which form the very essence of what we are talking about, little progress was made, the theoretical contemplation of the fight against racism clearly shows a strong, political will to banish racism. A call is also made for taking an impressive number of specific measures which aim to fight this scourge globally. As such, the lion' s share of the 220 articles of the action programme consist of preventive, educational and protective measures which aim to eradicate racism at all levels, as well as strategies which endeavour to attain out-and-out equality of all people worldwide.
By way of example, I will list a few measures which should strengthen the national and regional institutions in their fight against racism, and which must encourage them to step up their mutual cooperation. Other measures aim to educate people to respect human rights, change their mentality and to grant non-discriminating access to education. Still other measures place the role of the political parties in the foreground, allowing them to develop internal codes of conduct which will prohibit their members from making public speeches which incite racism.
In addition, there are also measures which must help in the fight against racism in the workplace. The action programme also contains a number of statutory, judicial, regulatory and administrative measures which must prevent racism and must offer protection against this plague. The time was too short to bring all negotiations to a good end. That is why it was impossible to complete the discussions on certain important points, such as the caste system or race discrimination in combination with the death penalty.
However, the European Union did manage to have important themes included in all definitive texts. These themes include the gender issue, better child protection and the fight against the trafficking in human beings, especially women and children. Here too, I would like to emphasise the difficulties arising from the use of the concept of 'race' . Today, it is a fact that each theory which supports the existence of different human races is scientifically flawed. The European Union would like the use of language to follow this trend.
(NL) The EU is of the opinion that the use of terms which acknowledge the existence of different races needs to be avoided. It is not our intention here to deny the diversity of the human race, but we do want to emphasise its unity, and, as such, fight the present forms of racism which are often based on these kinds of claims. But due to strong opposition from certain States, we have been unable to make much progress in this field. The European Union insisted on explaining its fundamental viewpoint on this matter in a last speech, which will also be included in the Conference' s report.
As far as the strategies are concerned, the States are urged to draft a policy and action plan to fight racism, and to implement the Durban action programme. They are also urged to continue to cooperate in a statutory international framework, especially with the Committee on the Elimination of All Forms of Racial Discrimination and the UN Office of the High Commissioner for Human Rights which is responsible for the follow-up of the implementation of the texts that were adopted in Durban.
(FR) I think I can also safely say that the political scope of the compromise achieved on the causes and origins of racism is another important successful result of the Durban Conference.
Like you, I have read some of the comments. I certainly do not want to start a controversial debate on this subject, but I will say, on the subject of the forgiveness and excuses which those who negotiated at Durban seem to have been accused of - I was there and I know I had quite a struggle to obtain this text - that of course people of our generation, like those of the previous generation, are not and were not involved in what was all too often misguided colonisation, or in slavery, but I would ask those people the following question. How can we be satisfied with such a banal, factual observation as that, at the same time refusing, by default, to give justice to those people who, even today, still bear the badly healed scars of colonisation and slavery? I should like to reply to what I have been reading in the press by saying that we are not engaged, here, in sanctimoniously and naively cultivating a sentiment of injustice. On the contrary, we have to recognise, on behalf of our forebears, that the evil deeds that were committed were morally debatable, if not downright reprehensible. We must also tell the victims, past and present, that we know that our history has not always been glorious and that by admitting as much, obviously on behalf of others, we are showing our intention of recognising their right to extenuating circumstances and, having said that, we must propose a true partnership, based on mutual respect, and far removed from the humiliating paternalism and miserly gestures of a self-satisfied and satiated lady of the manor.
I should therefore like, for a moment, to come back to the result. I believe that the result obtained at Durban opens up positive prospects for the continuation of the dialogue between North and South. The European Union has recognised and condemned the immense suffering caused by past and present forms of slavery and trafficking, wherever they took or take place, as well as the most blameworthy aspects of colonialism. It has recognised that slavery and trafficking were crimes against humanity and should always have been crimes against humanity. Durban was therefore an opportunity to look our common past in the face. Some people saw that as an act of regret, others as an act of remorse, and still others as an act of excuse. The important thing, it seems to me, is, above all else, the willingness to close the darkest chapters of our common history so as to be able to construct a new relationship, based on mutual respect, solidarity and partnership. An appeal has been launched so that more funds can be authorised for initiatives taken by developing countries, in particular the new African initiative.
There is another element which I would not like to pass over in silence. In the final analysis, Durban was a success because, throughout this difficult negotiating process, the Member States of the European Union remained united. Intensive coordination was implemented with the support of the Council Secretariat and the Associated States were kept constantly informed. It was this close cooperation which enabled the Presidency, duly mandated by its European partners, to negotiate delicate compromises with the representatives of the geographical groups concerned, and with the President and Secretary-General of the Conference, Mrs Zuma and Mrs Robinson respectively.
Regular coordination with the Western Group has also borne fruit. The European Union and its external and common security policy have emerged strengthened from the Durban Conference. Durban was the proof that the European Union is capable of speaking with a single voice on the difficult question - but one that is vital to the future of humanity - of the fight against racism and for respect for human dignity. The European Union asserted itself as an incorruptible negotiating partner and mediator. It presented an image of unity and consistency, and it supported the use of firmness, depending on the circumstances. As a result, its credibility was reinforced, as was its position at international level. The proof of this lies in the extreme flexibility and spirit of openness that the European Union showed in the discussions on the Middle East. The burden of those negotiations really did rest mainly on the European Union following the departure of the United States and Israel.
The re-launching of the Middle East peace process is one of the European Union' s priorities. However, it believed that the Durban Conference, based as it was on the fight against racism, was not the appropriate forum for dealing with that question Since, however, the Arab and Moslem countries were insistent that the issue should be discussed at Durban, the European Union agreed to take an active role in formulating a draft consensus which was presented by the South African Presidency. In that draft, the European Union was able to retain the principles which it believed to be essential, namely a balanced text with a strong call for negotiations to be resumed and for violence to be brought to an end, while at the same time expressing concern about the increase in anti-Semitism and Islamophobia in the world. A reference to the Holocaust was retained, whereas the equation 'Zionism equals racism' disappeared, as these were among the conditions and prerequisites.
That was what was achieved at Durban. We must now look to the future and put into practice those commitments to which we universally subscribed in South Africa. I must emphasise that everyone should be informed of the positive coverage of this conference. Each of us, and Member States in particular, must now redouble our efforts so as to ensure that we make the most of the exemplary success achieved by the European Union at the Durban Conference. I believe, therefore, that we can be reasonably satisfied with the outcome.
I would simply like to say that you get an even better idea of how successful the conference was if you imagine for a moment what it would have represented, in terms of a message or a negative signal, if Durban had not been a success. I believe that in the context that we are experiencing now, that would certainly not have helped. I think, therefore, that we did our duty, we did exactly what we ought to have done, it seems to me, in extremely difficult conditions. I am very pleased to have succeeded, on behalf of the European Union, with the support of the Commission, with the support of the Council, and with the support of the fifteen Member States, but also - which is very important - with the support of the thirteen candidate countries, to have succeeded, in fact, in saving this conference. If we had not succeeded in saving this conference, I believe it would have had relatively damaging consequences in the longer term.
Mr President, Minister, ladies and gentlemen, the Durban Conference represents a major step forward in the endeavour to bring about global understanding, global political agreement on questions of racial discrimination, racism, xenophobia and intolerance. I must start by congratulating the Belgian Presidency and because, after all, they do all have names, by offering my special congratulations to the deputy prime minister, Mr Michel, who took centre stage at the Conference and managed to maintain internal cohesion between the Member States throughout and, at the same time, to shoulder the main burden of negotiations at global level.
I should like to thank the European Parliament and the mission for their extremely important contribution to the Conference and for the important part which they played throughout the negotiations and to say that the Commission is satisfied with its contribution and its efforts to support the presidency.
I should like to explain to Parliament and to apologise for being unable to appear in person one and three days before the Conference but health problems at home made it impossible for me to travel.
The Conference was exciting and difficult, with a heavy workload. The early departure of the United States left the European Union in the position of main speaker and basically left it to shoulder the main burden of the negotiations. I think that the European Union's profile at this Conference was upgraded to a global profile, given that it managed, in a totally hostile environment, to bring important negotiations to a conclusion while maintaining cohesion between the Member States and maintaining excellent relations and cooperation with the candidate countries. Of course, we see this Conference as a success, especially if you compare it with previous attempts in 1978 and 1983. A global message was sent out and specific, globally agreed proposals were tabled.
One comment which could be made is that, throughout consultations over the eight days of the Conference, the wrong agenda prevailed. The main aim of the Conference was to find a modern definition for racism and to decide on measures to combat it at worldwide level and that would have been a huge success by helping us to deal with the problems of racism today. These two issues were way down, if not off the bottom of the agenda.
On the contrary, the issues which dominated were the Middle East and past wrongdoings. Of course, we cannot forget the past. We need a thorough knowledge of the past if we are to learn from it and avoid repeating it. However, when it poisons relations, cooperation, agreement and future progress, then it really is an enormous obstacle. A hostile climate prevailed at the Conference, both at government level and at the level of non-government organisations. And it must be said, texts appeared couched in terms of hatred which do absolutely nothing to foster reconciliation, build bridges between nations or build a bridge between the future and the past and should be avoided at all costs, especially at international conferences attended by every country in the world.
I should like to refer briefly to the question of non-governmental organisations. The European Commission has consistently supported the participation of non-governmental organisations at the Conference. We value their help in formulating and applying policy. A large sum of money, EUR 3.7 million to be precise, has been earmarked to support the United Nations and, more specifically, the office of the High Commissioner for Human Rights, in order to help fund the participation of non-governmental organisations, especially from countries which cannot meet their expenses. We have to admit that there is some scepticism as to what their participation achieved and, I think, there was some disappointment about the final communiqué, the final declaration by the forum of non-governmental organisations which Mary Robinson refused to present because it contained inflammatory remarks.
Of course, it is important not to put all our eggs in one basket. I have to say that the main, important non-governmental organisations working on racism, such as Amnesty International, Human Rights Watch and many other non-governmental organisations failed to agree and publicly fell out in an exchange of inflammatory and awkward remarks. Because, unfortunately, the forum was overpowered by very specific and special issues. I already understand that certain Member States are re-examining how funding is provided and, of course, the Commission intends to undertake a similar re-examination.
Mr President, ladies and gentlemen, despite the fact that numerous countries, for reasons best known to themselves, were unable to make an in-depth and positive contribution to the Durban Conference, we have to say that an agreement was reached which lays the foundations for further cooperation at global level. It sends out a clear message, as the Minister explained, about combating racism at worldwide level and, of course, every country made a commitment to national action plans, national action plans on legislation, the bases of political parties, education, employment and social and cultural life.
However, we must not rest on our laurels. Recent events after 11 September have shown how easily and often how thoughtlessly racism and xenophobia can be revived. If we learned anything from Durban, it was that we must avoid stigmatising groups, nationalities, societies or religious minorities. We cannot ascribe collective crimes to collective people, but we can condemn specific political or other leaders responsible for political mistakes.
The Commission will continue to put its efforts into combating racism by cooperating with the Member States and by keeping its eye on a very ambitious agenda; that means all Member States implementing and incorporating the package against discrimination decided last year by 2003, it means implementing the special programme against discrimination, which is already under way, and it means mobilising and guaranteeing the efficient involvement in this issue of the Racism and Xenophobia Monitoring Centre in Vienna.
Mr President, Commissioner, Minister, there are many people who actually wondered about the usefulness of the Durban Conference. Yet the international community must exist, and it must come together to discuss the issues, even if such discussions sometimes reveal contradictory interests, and I do not believe that walking out is necessarily a solution. At least the Durban Conference had the advantage of bringing together the international community on an issue which is undeniably a subject of common concern to all countries, because racism is a scourge of worldwide proportions, and no country is free from racism or discrimination in one form or another. This conference therefore provided an opportunity to take stock, to make a diagnosis, and what would be the point of such a diagnosis, if there were no treatment?
What could we expect from the Durban Conference? I do not yet know, Mr Michel, whether it will constitute a success in the long term. What we do know is how it failed, in other words the fact that there was no final declaration, no confirmation of a worldwide willingness to combat racism and to find adequate means of doing so. The objective of the Durban Conference was to compile a whole series of worldwide instruments, to draw up a road map, to work out new strategies for combating racism, and action programmes - which you, Minister, have described - which states can exploit, subject to the subsidiarity which is the key to the issue of combating racism and discrimination.
What lessons can we learn from this? It seems to me that we have been able to avoid falling into three traps.
The first, which you have already mentioned, is the issue of the Middle East. Any reasonable person knows that the problems of the Middle East would never have been solved at Durban. Attempts were made to turn this into a major issue, but I think that this trap was, fortunately, avoided.
The second trap is the issue of reparations. Some people would have liked reparations to be the main subject of the debate. This was sheer perverseness, if not perversion, because it meant that there was a risk that development aid would be reduced to a form of reparations. As Mr Michel has quite rightly emphasised, we are all aware of the burden of history borne by certain parties. We must work towards solidarity between human beings rather than perpetual culpability, which in financial terms would have to come to an end one day, because any reparations expressed in terms of money would, of course, be finally paid off sooner or later.
Finally, the third trap that was avoided was the victim list. Some people wanted a list to be drawn up. In our case that would have included the Roma, Sintis and Dalits. If one draws up a list of victims, of course, there is a risk that the next thing that will be drawn up is a hierarchy of victims, and some may be regarded as being more victims than others, which seems to me to be completely unproductive as far as racism and discrimination are concerned.
In effect, therefore, the declaration is acceptable and I would like to thank Mr Michel, officially, for the essential role that he played as mediator, intercessor and - if I can risk a neologism - explainer. As you have emphasised so well, Mr Michel, Europe was able to make its full influence felt - and I do not believe that it did so only after the departure of the United States - because you showed great personal commitment, and because Europe consisted not only of fifteen countries, but of thirteen others as well. In other words a large part of the human race was giving its mind to this subject.
As the Commissioner has said, some of the NGOs made themselves look ridiculous. This raises the issue of how representative they actually are. Fortunately, essential partners such as Amnesty International and Human Rights Watch disassociated themselves from the final declaration, but perhaps it will be necessary to sort out the assistance that we are able to give to the NGOs, many of which, over there, have lost all sense of responsibility to say the least.
We are very mindful, Minister, of the practical side. The European Union is perhaps not at the bottom of the league table when it comes to combating racism and discrimination, but there is still a great deal to be done. Let us therefore exploit those 225 articles to find means of action that we can put into practice.
Finally, and I should like to end on this point, I would simply draw attention to the inadequacy of our Parliament' s representation. This point will feature in the joint resolution. Briefly, the European Union is represented by the President-in-Office of the Council. The European Community is represented, as an observer, by both the Commission and Parliament. That is undoubtedly something to think about if we want the European Parliament to play a better role at international conferences, a role other than that of joint observer together with the Commission. Anyway, this point raises the issue of the renegotiation of the Institutional Agreement of 5 July 2000. You will find this proposal again in the joint resolution which will very shortly be put to the vote in this House.
Mr President, at the heart of my political group's approach to the Durban conference is a renewed determination to tackle racism and to discover what was positive about this conference. I say renewed because racism in its many forms has reared its head again, with the tragic events in New York and Washington. We have now a danger that a renewed wave of Islamophobia and anti-Semitism will come if we do not tackle racism and its root causes.
That illustrated the tragedy of this conference, because I felt I attended two conferences. One was a historic conference where delegations, like our own European Union delegation, were determined to register that racism is a major human rights issue. We were determined to define for the first time racism in its many international forms, whether caste, a contemporary slavery, or whether discrimination against minorities within our own European Union and indeed the candidate countries. We were determined to do something about racism, to show that with Article 13 we in the European Union had something to say to the rest of the world about how we were approaching our own problems.
Yet there was a second conference that I attended, full of confusion, of individual national agendas, a determination not to define racism in different countries because of an embarrassment as to what racism represented in those countries. The confusion arose over the much misunderstood issue of reparations, and indeed the very destructive issue of Zionism and the problems in the Middle East, overshadowed our conference.
We have to be determined that the first conference, with the ideals we as a delegation defined for it, are renewed in this House today. That requires a united front. It requires us not to just say that Durban was chaotic, therefore we will leave it that way for history. Instead, we as a European Union united, the Commission, the Belgian Presidency - which did an excellent job - those who attended the conference and all of us within this House who want to tackle racism must unite to go back to the original agenda. That original agenda is one which may embarrass some individual countries, but the action programme is now there. It is there for us to exploit and it is there for us to do something about. The issue is not whether this is a failure or not, it is about whether we can now make it a success by renewed determination within this House to get back to the action programme and make progress.
I agree with the President-in-Office and the Commissioner that the conference can be described as a qualified success. It did get a bad press - in some respects deservedly - but those who say an international conference on racism was not worth holding are wrong. For the first time in 25 years of trying, international standards were set on the human rights of those vulnerable to racial discrimination. That is something to celebrate. We have a basis on which to build in order to tackle one of the great threats to freedom, justice and security in the world, including Europe.
Admittedly, however, the conference did start badly. Firstly, there was the NGO forum. Although many of the forum sessions were very worthwhile and indeed inspiring, the NGO voice was hijacked by the proponents of reparations for slavery and those pursuing the line that Zionism is racism. These themes also dominated or sought to hijack the intergovernmental conference. There was gross anti-Semitic abuse with, for example, cartoons circulating that could have figured in Julius Streicher's publications from the 1930s. The document produced by the NGO forum was so bad that the Secretary-General, Mary Robinson, was unable to recommend it to the governments. Some NGOs, including Amnesty International, had to disassociate themselves from it. This was a great shame, because so many people had travelled to Durban with the serious intent to tell the world of real daily suffering. I particularly remember a woman talking about the problems of internal migrants in China. There were also individuals from many groups who suffer individual persecution such as Roma and Dalits, sometimes known as untouchables.
Admittedly there was a degree of cynical hypocrisy shown by some states in hiding behind the demonisation of Israel and America, including some African countries with appalling records of ethnic discrimination or human rights violations, and Arab countries unwilling to come clean about their own role in the slave trade. This lack of honesty detracted from the conference.
Opinions can differ about whether the US and Israel did the right thing in staying away. One can say that the position of Israel, at least, was impossible. But certainly the absence of the US pushed the European Union into the front line. One can ask if the EU was fully prepared for that. But, admirably led by Mr Michel, as has been said, it rose to the challenge. I have to give Mr Michel particular credit, even if he is my Liberal political colleague. He came for two days and stayed for a week. He displayed great personal commitment to ensure that the European Union spoke with one voice and a determination - even if sometimes a grim determination - to reach agreement. That success was realised.
On the Middle East the language agreed was, on the whole, balanced. I also believe personally that the language on slavery struck the right tone in speaking of it now as being a crime against humanity.
Clearly reparations were not the right means of redress to talk about. The irony of the situation would be that African Americans would seek to claim, not Africans, who were not subject to slave trading.
Finally, one of my disappointments at Durban was that with the spotlight on international diplomacy rather than domestic records, the European Union struggled to find the space to highlight its own growing and increasingly solid record in tackling racism. It is a pity that the EU as such is not represented in the UN system, so that the Commission and Parliament are only observers, although the President-in-Office did a very good job. Clearly it was a pity that the Commissioner was prevented from attending for family reasons. We have to find a way of strengthening the ability of all the European institutions to carry on taking a leading role in international human rights and anti-discrimination work.
Mr President, ladies and gentlemen, participation in the World Conference in Durban was important, as a solemn proclamation of the renewal of an alliance against discrimination and the rejection of respect for human rights, and above all as an opportunity for reconciliation, the only way to reconstruct the future and future peace. As the Minister has already said, the objective of this conference was obvious, its scope was complex, and it was necessary in order to construct the future. At the same time, the NGO forum was held. Although the final declaration appears to be excessive, it merely reveals, not a split, but a great deal of diversity among the NGOs. Noticeable, in fact, is the absence of the worldwide NGOs, and the virtual absence of the NGOs involved in immigration in Europe. The only NGOs featured in the declaration are the antiracist NGOs and the solidarity NGOs. On the other hand, the dynamism of the international NGOs is also noticeable, in the way they challenge power, assert principles, or, then again, consolidate a power already in place, hence in some cases their lobbying activities and their nickname of VGOs (Voluntary Government Organisations). Yet within this diversity there is a certain amount of logic, the logic of powerful people. On the one hand there is the logic emanating from the rich, developed countries, the former colonisers, and then there is the logic of the poor countries, the ones who were formerly colonised, where power remains to this day hardly what one could call democratic, yet all too often still enjoys the North' s approval.
Words have meaning. We have to find the right words to provide a solution. The essential question is that of defining the terminology: slavery, colonialism, racism, genocide, apartheid or military occupation. All these words tell of daily crises, the consequences, moreover, of discrimination.
We find that the final text talks of remorse and regrets, but refuses to give any excuses, and still less to envisage the prospect of reparations, or to reaffirm people' s right to live in peace and equality, without having to have recourse to international law. Finally, it is perhaps regrettable that the final declaration is a minimalist declaration which seeks to satisfy everyone by preserving a certain amount of equilibrium. This declaration not only calls into question the credibility and effectiveness of major international meetings, but also raises the question of direct democracy, because in effect it raises the issue of how representative the limits of participative democracy really are.
I should like to make one final reference to this so-called hijacking of the conference. Who was hijacking whom? Why? For what purpose? Remember that the United States did not want to take part in this meeting, and that they often threatened to withdraw. The NGOs' declaration, however hard it might have been, was a good pretext for avoiding any issues with a bearing on the major interests which it was not thought desirable to offend, as well as the issue of reparations. Several countries, including European countries, were secretly relieved to see the conference focus on the Middle East question, which allowed them to dodge the issue of excuses and to put off dealing with the colonial debt. Do not forget that the rich countries of the North built their prosperity on the negro slave trade and on colonial conquest, and they are not all willing to recognise this fully or to make reparation for their past crimes.
Moreover, these issues of discrimination against women, children, homosexuals and migrants, and the continued existence of modern slavery, still affect a number of countries which pursue a policy of repression and refuse to allow themselves to be put in the dock. Those powers are still, all too often, supported, and they too prefer to focus on an issue such as that of the Middle East, where they can make a good impression, rather than be called to account for the human rights situation in their own countries.
Finally, the essential objective of this conference was achieved, but we must now hope that there will be real follow-up action enabling projects, guidelines and action programmes to be set up and put into practice, with a view to preventing and abolishing those situations in which discrimination occurs, thereby ensuring that our fine words are finally translated into reality.
Commissioner, Mr President, the final declaration and action programme adopted in Durban was only possible due to the constructive and essential role played by the European Union. It was also due to the Belgian Foreign Affairs Minister, Mr Louis Michel' s diplomacy and ability to draw together many points of view, not to mention his natural gift for reconciling the views of all sides. I sincerely believe that the European Union fulfilled its role perfectly, and we can only welcome the work that has been done. I deplore the fact, however, despite Mrs De Palacio' s apologies, which I accept, that the European Commission was not present. I think that at least one commissioner could have represented you at Durban. I also regret the fact that few industrialised countries were represented, and I believe that many countries interpreted this as a lack of interest in the conference. Had they been there, it might have prevented the American and Israeli delegations from leaving. This is even more of a shame because racist violence and support for the populist and xenophobic vote have increased in Europe over recent years; the Freedom Party (FPÖ) led by Jörg Haider in Austria is only one illustration of this. Other political forces masquerading as NGOs have rushed into the void that has been left. Since, although the overwhelming majority of NGOs played a decisive role in preparing for the conference, and made several proposals formulating demands, I still do not agree with Mrs Boumediene-Thiery who tries to play down what happened. This is because a small number of NGOs have been busy trying to equate Zionism with racism, and, even worse, have distributed texts and writings, examples of which I have shown to Mr Michel, in which they patently extolled the merits of the Holocaust. And this is something that Parliament cannot play down. These NGOs, or so-called NGOs, these pseudo-NGOs, were not at Durban to defend the Palestinians, they were not there to defend the anti-racists, they were not even there in favour of peace between Israelis and Palestinians. In my view, it is a positive sign that the final declaration acknowledges the right of Palestinians to their own land and that, at the same time, we reject any equation of Zionists with racists, in the same way as in Durban.
I must therefore ask, as you did, Commissioner, that we know exactly who these NGOs are, what their purpose is and how they are funded before we hold another conference. The over-representation of some delegations leads me to question how they are funded. But this conference provided, above all, an opportunity to weigh up the importance of some demands. And in relation to this, I strongly challenge what my fellow Members, Mr Cornillet and Baroness Ludford said. I think that acknowledging slavery and the slave trade as crimes against humanity was one of the key aims of the conference, and this is a good thing, and we are merely doing justice by acknowledging that 350 years of deprivation, raids, deportations and humiliations are crimes against humanity. This is the least we could have done at this conference. And I hope that all countries and former colonial powers follow the example of France acknowledge slavery and the slave trade, or are made to acknowledge it by their national parliaments, as a crime against humanity. Personally speaking, I am still dubious about financial reparations, as Mr Michel said, I believe. Especially when we know that there are powerful lobbies of American lawyers hiding behind the African Americans' legitimate demand. On the contrary, there is in fact a consensus that the continent that suffered most from slavery and colonisation, should be helped with the cancellation of its debt, and by urgently and proactively pursuing policies to combat AIDS and illiteracy. We owe at least this to the African continent. In addition, we have - and Mr Michel pointed this out - valuable counterparts in Africa, who are committed, through the New African Initiative, to good governance. This is, therefore, the time to seize their demand to respond with practical measures and start talking.
Lastly, I regret that there was no mention of the death penalty in the United States, and part of the reason the United States delegation left was because it did not want to talk about racism in its own country. I regret that discrimination on the ground of sexual orientation was not discussed. I regret that the concept of castes was not discussed, and I regret that the statement has no binding character.
The European Union' s task is, first of all, to carefully monitor the use of new technologies, such as the Internet, which can be used to incite racial hatred; to speed up the implementation of Article 13; to explain the annihilation of the American Indians, slavery, colonialism and the Holocaust in our textbooks and history books, and also the Sabra and Chatila massacres. I believe that racism and anti-Semitism have one aspect in common with terrorism. On the one hand, there are those who carry out the act itself and, on the other hand, there are those who supply them with the ideological weapons. We must also combat the group made up of the Vlaams Blok, the National Front, the FPÖ and other parties, which supply ideological weapons to those carrying out the act itself and who themselves end up attacking the physical integrity of individuals. We have a responsibility to do this as well.
Mr President, the resolution of the World Conference against Racism held in Durban is not exactly what many would have hoped for. I regret the withdrawal of the American delegation. This certainly did not do it a particular service in view of its own record on racism in its own country. This compromise resolution makes it very clear that much more needs to be done, especially in relation to our understanding of other cultures and religions. Islam, I have said many times, has in many ways been demonised, mostly by people who know nothing about it.
Durban was not a failure, nor was it indeed a great success; but it re-emphasised the imperative to make racism a crime, something I have called for many times in this House. It helped refocus governments' attention on issues of racism, which is based largely on ignorance and a fear of the unknown. European governments have a responsibility to show leadership in the area of racism and xenophobia and politicians and civic leaders are failing to address the issue of racism in their own communities. They are showing cowardice and a lack of courage in dealing with this particular issue. We have a long way to go in the European Union, but at least we have made a reasonable beginning in Durban. Those who participated in Durban deserve great credit.
The resolution refers to action against Islamophobia, which I support without reservation. I want to state yet again, here in this House, that I am a friend of Islam. Muslims around the world have unreservedly condemned these terrorist attacks. We must all ensure that under no circumstances is there any sort of backlash whatsoever against the Muslim communities within our Union. These terrorists acts were not carried out in the name of Islam. They were plainly brutal terrorist acts of a premeditated and determined nature. Just let me remind the House that no religion - or political movement for that matter - is without its fundamentalists.
Mr President, I too would like, first of all, to congratulate Mr Michel, the President-in-Office of the Council, for I feel that the tenacity and determination with which it was attempted to avoid the shameful outcome towards which the Conference was headed are, above all, due to him.
I feel that the United States and Israeli delegations did well to withdraw from the work of the Conference, just as I feel that you did well, President-in-Office of the Council, to stay on to achieve a result, for, in actual fact, the two things are not incompatible.
The choice made by Israel and the United States served to show the world public what was in danger of happening, that a group of countries, mostly non-democratic with total contempt for their own people, was attempting to exploit the Conference in order to take sides in international politics.
This is why I support most of what has been asserted by my fellow Members, namely that, in present times, the most dangerous and widespread form of racism in the Member States of the European Union and elsewhere is the conviction that democracy and the rule of law are institutions which are only beneficial for Europe, the West and the United States, and not for some of the other communities in our world, and that they must not be exported and strictly respected in other countries as well.
The image of dictatorships which oppress their own people, their own race and their own flesh and blood, of dictators and their representatives who have the gall to preach antiracist sermons at the United Nations, is an effective illustration of the obstacles facing the international community.
None of this can be tolerated, and I feel that the decision taken by the United States and Israeli delegations and the determination of Mr Michel, in particular, and the Council as a whole as well, have served to make this very clear.
I would like to end by associating myself with those who are calling for a detailed inquiry at this juncture into where, within the non-governmental organisations, responsibility for what happened lies - clearly, as always, we must avoid putting everything under the same umbrella - for there is no doubt that responsibility does lie somewhere and it must be ascertained where, not least in view of the generosity displayed by the European Union and the European Commission towards non-governmental organisations.
Mr President, the World Conference against Racism, in conjunction with the United Nations-sponsored International Decade of the World's Indigenous People, has been a unique opportunity to consider the challenges and dangers faced by these peoples and all Stateless nations.
Unfortunately, I cannot agree with the optimistic view expounded by Mr Michel, though I recognise willingly the very important role played by him. I was in Durban on that special occasion, and so I can give evidence to this House of a very insidious threat to indigenous peoples running through the provisional agenda of the Durban Summit, paragraph 27 of which states: "The use of the term 'indigenous people' in the World Conference against Racism... cannot be construed as having any implications as to rights under international law". Through that paragraph the United Nations Summit tried to exclude all these peoples from the right to self-determination recognised by the United Nations itself and international covenants. In response to such inadmissible discrimination and intolerance, the NGO forum in Durban denounced very strongly the new expression of neo-colonialists that will, in the long run, provoke the decimation of the cultures and civilisations of these vulnerable peoples. This insidious action was prepared at the Conference against Racism with a view to the future. It looks to the future, not to the past.
As the NGO final declaration clearly suggests, structural racism in the past, current manifestations of neo-colonialism and the denial of the fundamental right to self-determination lie at the root of indigenous suffering.
Mr President, seldom has a UN Conference been so well-intended and so badly understood as Durban. In my view, this is partly due to poor preparation. Diplomats and officials should have made more of an effort to reach consensus before the Conference. That would have saved the world community a great deal of money, time and embarrassing moments. Particularly unfortunate was the fact that a number of delegations ran off, for however well-founded their reasons may have been, those who run away are always in the wrong. Against this background, it was all the more surprising that, despite the obstinacy of Louis Michel, for that is how we have all come to know him in Belgium, and now also in the rest of the world, a sound final declaration was obtained after all.
This final declaration contains a number of important provisions which, if applied, could drastically change the lives of hundreds of thousands, even millions of people. Governments are encouraged to allow minorities to speak their own language, acknowledge their own culture and profess their own religion, to stand up to police services who display racist behaviour and are also encouraged to adjust their legal systems so that they do not discriminate against certain groups. Roma and gypsy children must be given the same education as other children. In the field of migration policy, race discrimination must be banished. I also welcome the sound and balanced provisions on the Middle East, which emphasise the right to an independent State for the Palestinians as well as Israel' s safety. And finally, two centuries after the events, Europe has apologised for the slave trade. After all, we should not forget that at least ten million Africans were transported to America in what is known as forced migration on the largest-scale in the history of mankind. Millions more lost their lives during the slave hunt or one of the infamous cargo ships.
The statements Commissioner Bolkestein made in a Dutch newspaper last weekend are therefore completely misplaced. 'I am not satisfied with the excuses of the UN Conference in Durban.' He said: 'I myself have never had a slave, so why should I apologise?' That kind of statement bears witness to a Western arrogance which overlooks the fact that American prosperity is partly built on the labour of slaves, and European prosperity is partly built on the raw materials from former colonies.
Can this serve as an excuse for governments in developing countries to shirk their responsibility and shift all the blame to the past? No, certainly not. But rather than giving other people lessons in civilisation, we should have the intellectual integrity to describe this chapter in our history as it was: A crime against humanity.
The United Nations Conference on Racism is of particular relevance in these turbulent times, when there is bloodthirsty talk and behaviour in the name of a confrontation between civilisations. We are witnessing armed conflicts which originate in and are sustained by racial or ethnic conflicts and we are astonished to hear statements whose content and origin are unacceptable, on the superiority of certain civilisations over others.
I would therefore like to congratulate the President-in-Office of the Council of Ministers, Mr Louis Michel, in particular, on his efforts which led to the final success of the Durban Conference, in which I participated on behalf of this Parliament. His actions clearly demonstrated the European Union' s firm position in relation to racism and xenophobic attitudes.
Without ignoring the social, political and economic problems which lead to racial discrimination in Europe, I would like to focus on one aspect - the development perspective - which has been somewhat forgotten in the stagnation of recent events and also during the Conference, in relation to the Middle East conflict and the seriousness of the events taking place there, and to the recognition of the suffering caused by Europe' s history and the perversity of slavery and slave trading, the practice of which we today see as a crime against humanity.
The majority of ethnic conflicts which involve thousands of victims and regrettable human situations take place in developing countries, mainly in Africa. I therefore believe that the success of this Conference will depend on whether we are today capable of realising everything that was contained in its final declaration.
In this resolution, we ask the Commission for financial support for the administrations of the developing countries for the implementation of national action plans to eliminate all kinds of discrimination, as was agreed at Durban. Forums and observatories must be created, observatories in Africa, provincial observatories, regional observatories.
We also ask for support for the United Nations so that it can carry out the monitoring of the results of Durban, so that the fight against racism may remain on the international agenda until it is eradicated.
I believe that we must continue working so that the contents of the declaration may be implemented.
Of course, the United States should not have abandoned the Conference, but it was not the first time that they have abandoned it, since they had abandoned it on other occasions; this was therefore not important. The important thing is that we in the European Parliament are able to clearly repeat our message with one voice, to journalists, to the media, against racism and in favour of equality and integration.
The President, acting President-in-Office of the Council, and the Commissioner will have to excuse me, for one minute of speaking time leaves one very little time to say much at all. But great efforts do not necessarily lead to great results. A lack of effort, however, can lead to disaster.
That is why I should like to congratulate the President-in-Office of the Council for his efforts in Durban. Sometimes, it seems as if our Commissioners are looking at a different Conference from the one Mr Bolkestein is talking about, when he states that such a conference promotes a sense of victimisation in people who already have the feeling of being victims. That is regrettable, of course.
Mrs Diamantopoulou, you state that there was actually a hostile atmosphere at that Conference. It is all the more important then that we are very aware of the fact that we always carry a level of latent racism and latent hostility around with us, and that we are very careful that people keep track of their sense of identity - and I know what I am talking about, for that is a very important theme in our groups.
From the moment that identity leads to a sense of more worth than, and underestimation, of others, and that that sense is instilled in an entire group and transferred across to other groups, ethnic and racist tension ensues, which can lead to major conflicts. It is unfortunate, but we cannot say that that is not true for Europe. This is borne out by the success of racist parties in some of our countries, the conflicts in the Balkans, or the tension in the candidate countries.
We must employ a great deal of patience and determination to make a difference. Durban may be a start. It was certainly not the end, for the bulk of the work will need to be done in our own communities.
Mr President, Commissioner, Mr President-in-Office of the Council, I find it a very positive indicator that this conference was held in Durban; that there were wide-ranging discussions; that a resolution was drafted; and that there has been a conclusion. I find that this discussion, in some respects, looks too little to the future and considers too few definite and preventative measures to combat racism so that, if possible, it does not even come into being. I would like to call at this point for the European Union itself to take the lead by good example, and I wish now to refer to two areas of current significance in which we can do something tangible, namely asylum policy and immigration policy.
If we succeed in what we have set ourselves, that is, in implementing a unified asylum policy with minimum standards and rapid and reliable decision-making, we will no longer have the situation that faces us now, with asylum seekers waiting for years in ghettos, constrained to work outside the law and becoming marginalised. Rapid decisions lead to help being made available quickly and to recognised refugees being speedily integrated; it prevents the marginalisation that at present occurs. This would amount to the prevention of racism!
I seek progress in immigration policy as well. If Member States, as far as they are able and presupposing that work, accommodation and educational opportunities are available, accept citizens from outside States and offer help with integration, then that is another step taken against exclusion and discrimination and in favour of integration, and I believe we should grasp these practical tools in order to be really successful in preventing racism and discrimination. This is an opportunity for our European Union.
Mr President, Commissioner, Minister, the World Conference on Racism in Durban was overshadowed from the outset by a political strategy of discrimination. Arab States attempted to impute racism to Israel, with the intention of making the Arab world out to be victims of Israeli racism, which was then to be condemned by the conference. This was a perfidious strategy. They attempted to make use of this important conference for their own purposes. Like the conference as a whole, any attempt to seriously get to grips with this strategy was sunk by the terrible events on 11 September.
We now have a situation in which the entire Arab world is in danger of itself being pilloried in a racist way. All people of Arab origin or from an Islamic cultural background are in danger of having the deeds of a small terrorist group laid at their door. There are, unfortunately, already examples of how this can happen openly and violently. It can also, however, happen surreptitiously through concealed mistrust. Either way, it is a creeping venom seeping into our open society and becoming a burden on it.
This would represent a victory for the terrorists. So let us not allow it to happen! Let us not follow the bad example that cast a pall over the Durban Conference. We Members of Europe's Parliament, above all people, must be wary of rashly pigeonholing people by nationality and religion. Let us be an example. Let us continue to be open and tolerant. But the terrorists must be in no doubt: they will be pursued with rigour, with no regard to race and religion. We here can do something against racism. Let us act accordingly and give an example. That will be worth more than all the conferences in the world, something that will be demonstrated when we take this debate to its post-Durban conclusion.
Mr President, the European Union bears a particular responsibility in the fight against racism and racial discrimination. The action plan adopted on 8 September in Durban is an important message and a contribution to creating awareness in the fight against racism and xenophobia. The conference's eventual agreement on a joint declaration is to be welcomed.
Although many, but not all, NGO's and also many States strenuously attempted to convert the Conference into a unilateral forum of condemnation of Israel and to make the issue of slavery and colonialism an opportunity for demanding compensation payments, it can be counted a success that the Final Document did not take up extreme positions of this sort and that it came into being at all.
With hindsight, however, we must ask ourselves whether the European Union's generous support for the NGOs, which I consider justified in principle and which amounted to EUR 3.7 million, always found its way to the right destinations, all the more so as agitprop arguments to the effect that, for example, Zionism is equivalent to racism, are very much part of the political vocabulary of many States, Syria being one example.
The biggest terrorist attack to date against the civilised world took place three days after the Durban Conference. None other than President Mubarak of Egypt has pointed out that human rights issues are often misused by terrorist organisations in order to build up their international networks. Mark well, though, that human rights and the fight against racial discrimination and xenophobia are indivisible and of global significance. Nobody is immune, as demonstrated by the ethnic conflicts in the Balkans and the most recent tragic events in Northern Ireland.
The Durban Action Plan is an important document for every State, but also for the European Union as a whole, which bears great responsibility in this respect, above all in the framework of the United Nations. I wish the EU's role were more visible there as well.
Mr President, the debate on the outcome of the UN Conference on Racism is particularly topical following the tragic events on 11 September. Unfortunately, the global coalition against terrorism appears to exist alongside a xenophobic revival, as Mrs Diamantopoulou said earlier, and a tendency to demonise whole groups of people, mainly Muslims and Arabs. According to the international press, the majority of the public in Holland, 62% to be precise, in a country with a long tradition of democracy, considers that the terrorist attacks in New York and Washington will seriously impede the social integration of Muslims in Holland. At the same time, there is support in Germany for reviewing the legislative framework governing religious organisations. A few days ago in Britain, a nineteen-year-old Muslim girl and a taxi driver were the victims of an unprovoked attack. During this morning' s debate on asylum and immigration, several members in the House expressed anti-Islamic views.
These developments are most worrying. Europe' s experiences from the horrendous wars of the twentieth century highlight the danger to peace and democracy and to human dignity of racism, xenophobia and nationalism. In the light of recent events, the European Union and the Member States need to strengthen their legal mechanisms for fighting racism and to take initiatives at global level to reduce the gap between countries and to ostracise violence as a means of resolving differences. Fighting terrorism and dispensing justice should never call our democratic achievements and respect for fundamental freedoms and human rights into question.
Finally, I should like to thank the President-in-Office, Mr Michel, and the European delegation as a whole for helping to make the UN Conference in Durban a success.
Mr President, racism is one matter on which there exists a great cultural unanimity: that it is wrong. Nobody wants to be accused of racism; it is one of those strong and highly-charged words which can easily be used not only to struggle against injustice but also to attack and to brand people.
The shadow declaration which preceded the NGO Conference on Racism, in which Israel was accused of racism - without any simultaneous condemnation of anti-semitism - created a distorted starting point for the UN conference. We Members of the European Parliament, too, have seen with our own eyes how anti-semitism appears in the form of naked racism in Palestinian textbooks. The tone of debate was unfair to Israel when account is taken of its past and the obvious desire of hostile States to deny Israel's very right to exist. I certainly do not deny the problems of the Palestinians; these need to be rectified. But no solution will be generated by obfuscating facts in one way or the other.
It is tragicomic that, while condemning discrimination, one is guilty of that very thing oneself. This unfairness unfortunately harmed the credibility of the NGOs and damaged the prestige of the Conference on Racism. As a friend of the civic society and of NGOs I particularly regret this: by its lack of consideration, this body has weakened its own credibility and future operating prospects. I very much appreciate the way in which the most respected human rights organisations such as Amnesty International and Human Rights Watch immediately dissociated themselves from the text of the NGO conference. Similarly, I wish to thank the representative of the presiding State, Belgium, whose intervention on behalf of the EU justifiably stressed that the conflict in the Middle East is a political one and should not be treated in a conference on racism at all.
What, then, should have been discussed? What did all this political talk crowd out? According to Amnesty International, many critical matters such as the treatment of refugees, human trafficking, persecution based on the caste system, and the rights of gypsies threatened to remain unnoticed. And, unfortunately, this is what happened. The Indian untouchables, for example, made strong efforts to bring up their own plight in the NGO forum on racism. Discrimination against untouchables is, according to them, a hidden form of apartheid.
Mr President, the Durban Conference provided an important opportunity to condemn the phenomenon of racism and xenophobia, sending out a clear and powerful message, the need for and importance of which remain highly relevant today. The twentieth century bore witness to the most horrendous crimes committed in the name of racist doctrines which, we should bear in mind, took place in Europe, whose civilisation was the birthplace of the great declarations on rights.
The Durban Conference, however, was much more than an exercise in the duty of remembrance. Durban reminded us that the modern world has proved itself incapable of eradicating racism and xenophobia from its societies and these, even in Europe, continue to create victims and underlie violent conflicts. Unfortunately, some people have succumbed to the Manichean philosophy, lacking in any historical rigour, that gives Europe a disproportionate and over-simplified responsibility for all the evils and oppression associated with racism, such as the use of slavery.
Europe does not reject its history, neither the enlightened times nor its darker moments, but nor must it allow it to be crassly manipulated. Europe must not allow its history to become a mere settling of accounts, with the past being placed in the dock in order to exonerate the present time and conceal modern responsibilities for the persistence of the abject and anachronistic phenomenon of slavery and, more generally, of the systematic violation of fundamental rights.
Judging history with the eyes of the present is a pernicious exercise in populism that simplifies the complex and, consequently, offends the truth. Manicheism seeks to segregate fanaticism and use the whole gamut of crusades that interpret history as an endless struggle between Good and Evil. A fanatic, by definition, has no interlocutors, only enemies. History is not merely the balancing of criminal offences and civil compensation laid down in current legislation. We reject this pointless exercise.
The European Union' s political responsibility for affirming the universal values inherent to human dignity is both domestic and international because it is inherent to the most intimate raison d' être of our common project. Our collective European responsibility is expressed in the unreserved confirmation of our place in the front line of combat, by the universal affirmation of human rights and rights protecting against racism and xenophobia and in the determination to pursue and extend its constructive role on the international stage, by liberating humanity from all discrimination based on hatred, prejudice and ignorance.
Mr President, ladies and gentlemen, I would nonetheless like to briefly respond to the speakers with some considerations, and perhaps with some more detailed information.
First of all, I agree to an extent, as Mr Van Hecke said, I agree to an extent with him in believing we must ensure that we prepare very thoroughly for a conference of this kind. I think that, essentially, we have, to a certain degree, paid a heavy price for the fact that a number of shortfalls were perceived in the preparations for this conference. I believe, to use a term that you are familiar with, that there were still far too many 'leftovers' at Durban, which obviously made the task at hand much more complicated. I therefore think that this preparation is obviously extremely important.
My second comment in relation to this type of conference: I am not sure whether to want to draw up a document that provides a comprehensive list of every situation would not be a mistake, and whether or not, at the end of the day, this would adversely affect the substance of the final document. By this I mean that, if we had a more concise text, with a specific number of principles that can be generally applied, I feel that we would probably be able to produce a stronger text. And we can even question whether or not the European Union could perhaps at some point contemplate doing this, in other words, glean from the Durban Conference a basic framework, which would facilitate the roll-out of the Durban achievements in each Member State.
I have heard many people ask the question, 'So, that was Durban - what comes next?' Ladies and gentlemen, I must tell you that what happens next depends in the main on the Member States. I believe that it was Mrs Boumediene-Thiery who said that if a State wants to apologise, present or express remorse or regret, at the end of the day, it is up to that State to know how far it can go.
Secondly, I think that each State can very easily put the finishing touches to or devise its own specific action programme to combat racism, based on what was done at Durban, drawing its inspiration from these principles and from what was agreed at Durban. I also listened earlier to the Commissioner very clearly saying that the Commission was also planning to take some very specific measures. I think that the Commission has already been working on this matter for some time. I therefore feel that there will be a follow-up, that there will be another conference after Durban if that is what we want. In fact, this comes down to the usual question of political will.
Naturally, I would also like to take advantage of this opportunity to thank all the speakers who have expressed their appreciation of my work, which is much too generous. I believe that I had the support of some extremely competent people from the Commission, Council, and of course from my own delegation. I was also able to count on all those representing the various European countries. I feel that it was logical to do the work that we did. I think that it was perfectly natural.
I would like to perhaps respond to a number of comments about what is lacking in the documents. Yes, they naturally lack a number of points. For example, why is there no mention at all of the caste system in the documents adopted at Durban? This is a particularly important subject for the European Union, I am aware of this, and what is more, I share this concern. As you know, the European Union is concerned about situations involving discrimination throughout the world; therefore it was natural that we also express this concern. We closely followed developments regarding this problem and we supported a paragraph put forward by Switzerland, discussing this problem. The text makes references to discrimination based on ancestry and occupation, which clearly describes types of discrimination, the helpless victims of which live in several countries around the world. Unfortunately, despite all the efforts of the European Union and other countries, particularly South America, it was not possible to reach an agreement with India on this paragraph. Since this conference was based on consensus, as you know, the text was therefore withdrawn, and this is something I regret. However, we must also remain realistic and realise that we cannot achieve everything.
One speaker quite rightly mentioned the problem of the death penalty. This is a subject that is of particular personal concern to me. As you know, the abolition of the death penalty is one of the European Union' s priorities. I believe that we are right to reiterate this, and we are endeavouring to use every possible opportunity we are given at international level to push forward the debate on this issue. This was the case at the Durban conference. The European Union supported a paragraph of the action programme referring to racial discrimination in the application of the death penalty. The United States strongly opposed this paragraph during the preparatory process, however, and several countries, particularly those in Asia, also rejected it and, without consensus, it was not possible to retain this text either. I am obviously giving these examples in order to convince you that your concerns were relayed and were expressed in Durban, but unfortunately we could not achieve everything.
I would like to briefly mention the behaviour of the NGOs throughout the conference. As stressed in the documents adopted at Durban, civil society, and NGOs therefore, have an important role to play in the fight against racism. That is why the NGO forum organised prior to the Intergovernmental Conference was particularly important for the European Union. In my view, this is also the reason why the European Commission funded most of those taking part in the forum. Unfortunately, although the forum provoked some interesting debates, I, myself, took part in a debate that I found extremely interesting, the forum followed a process that was, at times, dubious and, at others, totally undemocratic. Extremist organisations seem to have monopolised the discussion, which forced Member States to disregard the conclusions of the forum. Some NGOs, such as Amnesty International, Human Rights Watch and FIDH, also disassociated themselves from the forum' s outcome. Moreover, we must admit that the aggressive approach and disgraceful verbal abuse from some NGOs raises the question as to why the European Union and its Member States as well - my own country included - give their unconditional support to these organisations. I think that we must also discuss with the NGOs such issues as their accountability, their representativeness and the confines of their responsibilities.
As I have already said, I enjoyed a very good relationship with most of the NGOs, and I also acknowledge that they have a specific role to play. Earlier, I heard Mrs Boumediene-Thiery use a rather subversive term - which is a great credit to you, Mrs Boumediene-Thiery - but we could have a fundamental difference of opinions. Personally speaking, as a democratically elected politician, I am not willing to give up my prerogative to assume political responsibility on behalf of the people. I have been elected, the people can therefore reject me, which is what I call responsibility, and I must also be accountable to the people - these are, essentially, my two duties. I am not therefore willing to let this prerogative be taken away from me because, when this system of political responsibility ceases to exist, we would no longer have a democracy, in other words. And that is something that I cannot accept.
I did want to bring up one particular subject - which Mr Sylla mentioned, I believe - that of discrimination on the basis of sexual preference, which is one of many forms of discrimination. The European Union was in favour of highlighting the many forms of discrimination that affect some classes of people. This concept is certainly present in the texts.
However, when it came to defining potential sources of these many forms of discrimination, it was not possible to include concepts that the European Union considers to be important, such as discrimination based on sexual orientation. This idea was firmly opposed by some countries, as you suspected. The only aspects that everyone found acceptable were the sources of discrimination listed in the Universal Declaration on Human Rights, in other words, race, colour, sex, language, religion, political belief or any other belief, national or social origin, wealth, birth or any other situation.
What are we doing in terms of following up this conference? I shall conclude by reiterating my earlier point that it would be the task of each Member State to follow up the Durban Conference, but it has already been decided that the Office of the High Commissioner on Human Rights will primarily be responsible for providing this follow-up. Several measures must be implemented, particularly the creation of an anti-discrimination unit within the Office of the High Commissioner and the appointment of five highly-regarded independent experts, who will be responsible for monitoring the implementation of the provisions contained in the action programme and the political declaration. These experts will be appointed by the United Nations Secretary-General.
Naturally, I wanted to provide you with this clarification, first of all because I was also keen to congratulate those speakers who made such relevant comments, and I wanted to tell them that their strong convictions have served as a significant driving force and support enabling us to defend the points of view that we expressed on your behalf in Durban.
In accordance with Rule 37(2) of the Rules of Procedure, I have received six motions for resolutions to end the debate.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was suspended at 8.20 p.m. and resumed at 9.00 p.m.)
Vehicles designed to carry more than eight passengers
The next item is the report (A5-0312/2001) by Mr Miller, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive relating to special provisions for vehicles used for the carriage of passengers comprising more than eight seats in addition to the driver' s seat, and amending Directives 70/156/EEC and 97/27/EC (C5-0278/2001 - 1997/0176(COD)).
Madam President, I welcome everybody here again tonight. I see a good number of familiar faces. I wish to pay tribute to my shadow rapporteur, Mr Harbour, who again is attending a late-night sitting with me. We probably spend more nights together than we do with our respective wives.
I should also like to pay tribute to a number of people who have worked on this report, not just within the Committee on Legal Affairs and the Internal Market but also within the Commission and the Council. It was not a difficult conciliation but it was successful and I was very pleased at the outcome. I should also like to give the thanks of probably about a third of the population of the European Union to Parliament, for I am anticipating that the vote tomorrow will go the right way.
There are something like 35 million registered disabled people within the European Union; we have 120 million elderly people. The two groups are obviously not mutually exclusive, but they make up about a third of the population of the European Union. The outcome of tomorrow's vote will very largely decide what their quality of life in the future will be. For years now people with disabilities have not been able to get around the towns and cities of the European Union as they should; they have been trapped for too long in their own houses. If this directive is adopted tomorrow, it will open up that door. It will be one small step towards freeing a lot of people who, as I said earlier, have been trapped. I would like to convey their thanks to Parliament.
I realise that some of my colleagues on the right of this House have had difficulties with this directive, mainly because of its technical nature. I fully understand and appreciate that. However, I would ask them at this late stage to consider what we are doing, because if this directive is adopted tomorrow, it is something that everybody in Parliament could be proud of, because we would be improving the lives of the citizens of the European Union. For once we would be making a difference. Too often we stand up in this Chamber and talk about various great plans, schemes and motions, etc. and they do not impact on people's lives. Here is a small thing that does impact on the lives of the European citizen and it is something we should all be proud of.
I understand my colleagues on the right will be abstaining tomorrow. That is unfortunate but it is, at least, an improvement on voting against in the second reading. I would ask them, however, to look at this again and cast their votes in favour, because all along I have tried to leave out the technicalities and have concentrated purely on the policy and philosophy of getting people with disabilities mobile again. That is an aim and objective I think we would all agree with.
In that respect, I have really not much more to say, because this has been discussed at length. The Commissioner is well aware of the contents of the report and probably could recite them as well as I could.
Finally, I should like to thank very much all those who have helped draft this report and who tomorrow will help to adopt it.
Madam President, once again it is a genuine pleasure to be working with my friend Mr Miller. I want to pay tribute to him for his persistence in working through this, and particularly for the masterly way in which he handled the conciliation process. This is the first time I have been involved in a trialogue, so I have been able to study the process at work. Indeed, as he says, we have reached a very satisfactory outcome. I fully supported the final compromise and, indeed, the benefits that it will deliver. It is important that we finally, after five long years, bring this to a close.
In a moment I shall refer to some of the issues involved. However, it is important to add that, in delivering the sort of benefits that Mr Miller was talking about, we need to reflect the fact that a lot of other improvements to the infrastructure associated with public transport will also be needed. The buses are only part of it. That is something that we have not been able to tackle but that other committees will wish to look at.
What about the principles? He quite rightly said - I tipped him off beforehand - that we will be abstaining on this. It will go through tomorrow. We certainly do not wish to obstruct it or vote against the conciliation procedure, but we feel, on this side of the House, that the principles that led us to vote against this last time - and my colleague, Mr Rübig, who will speak later, is a veteran of the previous process - are entirely consistent. So we will not be obstructing it. It will go on its way with our qualified support.
Mr Miller has played the role of the man riding the last dinosaur, if I may put it that way. Commissioner Liikanen told us at second reading in the debate that he does not envisage bringing a regulation of this complexity before Parliament again. That is absolutely the right approach.
I want to take the opportunity to say to the House tonight that I, on behalf of the Committee on Industry, External Trade, Research and Energy, have made a proposal to other committees and to the Commission on ways in which Parliament can exercise its political role in scrutinising and putting forward ideas for motor vehicle regulation. We have suggested that the Commission should bring to us on an annual basis a comprehensive report on its plans for future motor vehicle regulation, specifying where it is going to use the Economic Commission for Europe proposals and, indeed, covering some of the voluntary regulation process that we have talked about.
That will allow this Parliament, through all its various committees, to take a serious look at the political content of regulation and not ever again become immersed for five years in this sort of complex, technical regulation - a process that we finally sign off this evening.
Mr President, one of the objectives of the directive is to improve access to public transport for persons of reduced mobility. The European Parliament and the Council seriously disagreed on this point. The European Parliament' s insistence on provisions to facilitate access for persons of reduced mobility, especially wheelchair users, was vindicated, as was the rapporteur, Mr Miller. The agreement reached in the Conciliation Committee, which is in line with the position taken by the European Parliament, proves yet again how important issues such as the quality of life can only be promoted through courageous policies which are free from technocrats' reservations and financial considerations.
The proposed directive introduces a broader definition of the term 'persons of reduced mobility' , stipulating that it includes all people who experience some difficulty when using public transport, especially the elderly and the disabled. Reduced mobility does not necessary depend on some form of medical complaint. This is an important innovation which could be used as the starting point for similar adjustments to give substance to policy on the quality of life. To be specific, disability may take different forms, including not just physical mobility but also intellectual and sensory impairment. Therefore, it also includes people who merely have limb impairments, are of small stature, pregnant women etc. It also states that all sloping areas in vehicles must have a non-slip surface. It is also worth pointing out that it does not limit itself to vehicle specifications; in order to ensure passengers can board safely, it also makes provision for easier access through local infrastructure planning. This should guarantee safe, pavement-level boarding by all persons of reduced mobility. I would like to believe that the spirit of agreement achieved here will prevail over other similar endeavours.
Madam President, Commissioner, ladies and gentlemen, the debate about this directive is above all a dispute about principles, about whether we, in the European Union of the future, want the principle of harmonisation, that of mutual recognition or the 'third version' - where do we need the one and where the other? We have achieved only a small partial success with this directive on the EC procedure for approving vehicle types because, of course, national procedures for type approval still apply concurrently with, and in addition to, the directive which is now being laid down. What we want matters here, and I would like to express my thanks to Mr Miller for working so hard to ensure that what we want prevails.
This is, of course, not true of national procedures for type approval, which prevail at present and will continue to prevail in future. The success is a very modest one, and we will therefore be abstaining tomorrow, because it does not go far enough for us, because we would actually have liked a general regulation for all buses.
I must also say that the Commission's proposal was a very, very good one in terms of content and from the points of view of engineering and technology, but must be rejected absolutely on the grounds of logic. At first reading, we had 160 pages of detailed Commission proposals on the table, Members worked out another 110 amendments to them, and I think this House and, at the end of the day, Europe as a whole, is overburdened with this sort of detail.
The state of affairs we will be deciding on tomorrow is such that we have now even fixed the curvature of the rear panel of a bus at a normative maximum of 150 mm. Even compared with the European standard cucumber, that is a sensational success!
Madam President, I wish to congratulate Parliament and, in particular, its Conciliation Committee and the rapporteur, Mr Miller, on their success in reaching an agreement with the Council on this very important directive.
I should like to stress that, with this directive, the European Community will be setting the pace and enabling the industry to compete under common rules to produce safe and more accessible buses and coaches for the benefit of all European public transport users.
This directive makes significant progress in three areas, namely the internal market, the transport policy and the social policy of the Community. The access provisions for buses and coaches as regards boarding by persons with reduced mobility will ensure that a larger proportion of our citizens use public transport.
I should like to reply to the question by Mr Harbour. I received the letter based on his proposal from the chairman of the committee, Mr Westendorp y Cabeza, and I have sent him a detailed reply, which supports this initiative.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 12 noon on Wednesday.
GALILEO
The next item is the report (A5-0288/2001) by Mrs Langenhagen, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission communication to the European Parliament and the Council on GALILEO (COM(2000) 750 - C5-0110/2001 - 2001/2059(COS)).
Madam President, Commissioner, we are latecomers; time is running away from us and, above all, from the GALILEO project. The longer the European Union hesitates in getting the European satellite navigation system underway, the more both industry and the people will react to it with apathy. The ultimate danger is that GALILEO will one day be buried. My anxieties increase when I recall some of the statements made to me over the years when I worked on the European satellite navigation project.
The position Parliament has taken with regard to the Commission's communication does not, admittedly, possess any legislative character, but points in an important direction. I hope that it will be by a large majority that Parliament will adopt my report tomorrow and thus support the position that Europe urgently needs a satellite navigation system of its own, not least in view of the special situation in which Europe and the rest of the world find themselves since 11 September. The Council also holds this fundamental view, as again confirmed by the final conclusions from Stockholm.
How, though, may we clear away the doubts that surface again and again, even in the amendments before us? The fundamental issue is now as it was before: why do we need a European satellite navigation system of our own, when the Americans have already supplied a working model in the form of GPS?
Let me quote some of the main arguments. The first is that the American system is conceived on military lines, with resultant disadvantages as regards continuity of availability, precision, and also legal certainty. What concerns us here is reliability, which must be guaranteed even in a crisis. It must be clear to all of us that Europe's sovereignty and security would be gravely imperilled if the navigation systems were to be taken out of European control. We quite evidently need our own civilian system which, however, must be available to all - and I emphasise all - potential users. I regret therefore that I am unable to support the amendments newly reintroduced by the GUE/NGL Group, which demand a purely civilian use.
Secondly: we are pressing for free competition not only within the EU, but also worldwide. It can, then, be only a cause for amazement if we readily accept a monopoly from a foreign State and expose our users to the risk of provision being less than optimal. We must commit ourselves to the best interests of our citizens and users.
Thirdly: if the European Union were to do without its own system, it would fall back massively in the high technology sector. That can surely not be the intention. On the contrary, we want to see Europe at the top, and for that we need GALILEO.
Fourthly: GALILEO creates employment in Europe. The jobs created are for the highly qualified and in a sector with a future, namely high technology. The building-up of the infrastructure and the many potential applications could create up to 100 000 jobs in the next few years and result in high earnings in the market.
Why, then, is GALILEO vital for Europe? In my report, I have described at length the advantages and positive aspects for the various fields of application. These advantages become all the more convincing if we succeed in involving other countries in the project. For example, China expressed interest only recently, at the Brussels Summit. Europe is capable of developing its own system. We are not going to keep GALILEO, like a confection, for our own enjoyment, but will offer it to those of our partners who are willing to have it, and we will let those partners share in the great benefits.
As we want to offer the best service possible, we set great store on compatibility with other systems from the outset. Industry is showing an interest, as demonstrated by the EUR 200 million pledged to the Commission as a statement of intent, but we must not make excessive demands on Europe's industry. The wheels of industry will not start rolling without a clear and definite political signal, a green light given by us. The preparatory work done by the Commission and the European Space Agency deserves high praise. Now, though, I await expectantly the Commission's financial and administrative framework, as called for in the report. This framework will be a further building block and a weight-bearing pillar for developing our own satellite navigation system.
GALILEO is a Community project - incidentally, the first in this field, which makes it a vision for the future! Let us now, then, get to grips with it, instead of putting it off forever and a day, for GALILEO will revolutionise transport and mobility, just as the Internet has done. Success stories - of which we in Europe can already claim a few - require careful thought, courage and decisiveness. Let us make good use of this historic moment when we vote tomorrow!
Madam President, ladies and gentlemen, as draftsman of the opinion of the Committee on Budgets on the Commission communication on GALILEO, I will confine myself in this speech to the financial side of the project.
At the current stage, GALILEO does not comply with the statement on financial programming, which was adopted by the three institutions on 20 July 2000. According to this statement, 'the budgetary authority must have accurate information about the financial consequences of each new proposal presented by the Commission, in order to be able to assess the impact of the proposal on the ceilings of the financial perspective (...)' .
Furthermore, at a meeting of EU transport ministers in April 2001, it became clear that the Union had major problems finding the extra EUR 1.5 billion required from private sources for the deployment phase (2006-2007) of GALILEO.
On the other hand, the Commission states that when it issued a call for an expression of interest in order to establish the conditions needed in order to set up a public-private partnership, several European industrial consortia responded to this, without reference to any further problems.
I would like to make it clear that I support the Commission' s approach in principle. Nevertheless, I would warn that GALILEO may have a much bigger impact on the general budget than initially expected.
I consider that the budgetary authority should have a clear picture of GALILEO' s source of funding before it can commit appropriations to the project. The identification of the sources and amounts of private funding should be concurrent with the identification of public funding. Financing needs should be met by 2002.
Then, Parliament should demand prior consultation of the budgetary authority in the event that the expenditure to be financed from the general budget is to be revised. This would ensure that no restrictions are placed on other activities financed under heading 3 if GALILEO does not attract the investments foreseen by the Commission.
However, following my approach, in a situation of crisis, the European Union would have the possibility to use the satellite navigation services provided by GALILEO without having to rely on other (primarily military) satellite systems operated by the United States and Russia such as GPS and GLONASS, although it would still be compatible with them.
Madam President, ladies and gentlemen, we would like to give our opinion on the GALILEO programme, taking into account the decisions made, namely by the Stockholm European Council on 23 March 2001. At this Council meeting, great emphasis was placed on the need to launch this satellite navigation programme immediately. Our Committee acknowledges the benefits of such a programme, the main feature of which is that it is European as well as civilian in nature, and is therefore independent of systems developed by the military, such as the American GPS and Russian GLONASS systems, and that is reliable and has greater precision than these two existing systems.
We are proposing, however, that the following points be implemented during the development and validation phase from 2001 to 2005, the deployment phase from 2006 to 2007, and the operation phase, which begins in 2008, essentially under the aegis of the European Space Agency and the Commission.
First of all, we must accurately monitor the funding, initially estimated to be in the region of EUR three billion, as well as the partners chosen, particularly private industries, and their involvement. We must also carry out an in-depth analysis of the cost-effectiveness and the implications for the economy and employment. We are demanding the greatest level of transparency in this matter and to receive regular information from Parliament.
Secondly, we stress the fact that the structures established during the development of the programme should be used solely for civilian purposes, and we point out that it is vital, in this case, to develop the use of space for purposes related to the general interest and public service.
Thirdly, the GALILEO programme must not be applied in such a way that will jeopardise the right to or the protection of privacy and it must not under any circumstances be used for the surveillance of citizens. It must, in particular, be developed in order to protect and safeguard the environment, to protect the lives of citizens and natural resources, and ensure early detection and even prevention of natural or man-made disasters. It must also contribute to progress in European research, when drawing up the future Sixth Framework Programme.
Lastly, we are proposing - and this is important - to set up an advisory ethics committee, whose task would be to ensure respect for the aforementioned requirements and which would assist the Commission and the European Space Agency in their decision-making duties. I want to emphasise - and I call on Mrs De Palacio to give us her point of view - the fact that it will be civilian organisations that set up the system. Of course, we cannot say that, 'we will not vote in favour of GALILEO if it is used by the military in the future' , because, when we set up transport and communication systems, for instance, anyone can use them. What matters is that Europe is independent and that it is not dependent on the USSR or the US.
We believe that these various provisions are realistic conditions, which must accompany and justify GALILEO, and we would also hope to hear Mrs De Palacio' s point of view on setting up the ethics committee.
Madam President, Madam Vice-President of the Commission, ladies and gentlemen, competition stimulates business, as the example of the motor industry over the last 100 years has shown. The fact that there were at least three major production centres, the USA, Europe and Asia, was extremely good for business all round.
Airbus is another good example of what can be achieved by exposure to international competition, if we are not simply content for other people to make a good product that we can buy or even use free of charge like the GPS. It will be no different with what we are discussing today - the GALILEO satellite navigation system. Of course it is no bad thing that GPS exists. Of course it is no bad thing, it may even be a good thing, that in many cases it is available to users free of charge. But that there is, to all intents and purposes, only an American system is not good at all. The Russian GLONASS is probably not entirely in the same category. We Europeans have no real rights of access. The examples there have been in the past have shown that we are suddenly bereft of navigation in one case or another.
Almost more important and quite central from my point of view as a university teacher is that we have no real involvement in technological innovation if we are not engaged in development ourselves, if we do not carry out research ourselves and if we do not ourselves take research to the applications stage so that it can also go into industrial production. We need both, we need access and we need technological development. We cannot talk about a society of knowledge and learning without taking the next logical step. Above all, too, we also need the many potential applications in transport. I believe that requires no further explanation. Admittedly there are also problems when it comes to GALILEO. The problems of finance have still not really been resolved. Industry is still biding its time, waiting for public funding, while the public authorities in turn plead Maastricht criteria, empty pockets and the like. Hopefully there will sooner or later be a genuine public and private partnership in this matter.
A last word on the tricky subject of double use or only civilian use. I cannot understand the naivety of many of the tabled amendments. There is not only good in the world. The events of 11 September were a cruel demonstration of that.
Finally a word of thanks and appreciation to the two ladies who have made such a big contribution to this evening' s report, the rapporteur Brigitte Langenhagen and the Transport Commissioner Loyola de Palacio. Neither of them lost their bearings in dealing with this topic.
Madam President, first of all, I would like to congratulate our rapporteur, Mrs Langenhagen on her excellent work, which also received a notably favourable vote in the Committee on Regional Policy, Transport and Tourism. I hope that the same will happen tomorrow when the House votes on the report, since this is a particularly important, even historic text for the European Union. The European Union is a major power. Europe is a major player in the aviation and space industries, but the European Union does not have aviation and space power, since it has never had a policy in this area until now and, as Mrs Langenhagen said, GALILEO is a historic beginning for us, our first Community programme. The GALILEO programme is all the more important because it guarantees that the high technology and the activity of our industries will be maintained in the future, since 150 000 jobs will be created.
GALILEO represents the political independence of the European Union, since, as you are aware, we had no frequency access during the Kosovo war due to the American GPS system, and as things stand at the moment, we cannot count on the American system being completely reliable in the coming years. I therefore believe that it is crucial that we consider the success of GALILEO as vital in ensuring the EU' s credibility over the next few years in an area where competition in the aviation and space industries is increasingly marked, particularly when faced with new competition, for instance from China or Japan.
We are also concerned about how this operation is funded, about the delays in its implementation and that it has been postponed on numerous occasions. Let us be clear about one thing - in the space industry, as in all the other transport industries, nothing can be achieved without State funding and without a boost from the government, whether this is direct State funding or so-called co-funding, along the lines of the American model, where the military sector funds the civilian. We must be aware of this situation. With regard to infrastructure, it is very difficult to find private sector investment, therefore we must be prepared, the Commission is not only responsible for this, Member States are responsible as well. The Council must certainly be made aware of this. This is why the Group of the Party of European Socialists did not want to increase the number of obstacles. We shall not vote in favour of the amendments tabled by the Confederal Group of the European United Left - Nordic Green Left or the amendment by the Group of the European Liberal, Democrat and Reform Party on the funding method, whereby the GALILEO programme must be halted if private sector investment is not sufficient. This is because we believe GALILEO is a crucial programme for the future of the European Union and for the future of European space policy.
Madam President, first of all, I should like to say a word of thanks to Mrs Langenhagen for the huge amount of work she has carried out on this topic. It has been a long haul, with obstacles and unruliness along the way, and the end is certainly not yet in sight. However, we are taking an important decision tomorrow, which will bring us one step closer to our goal. International developments underline the importance of having a system of our own, but at the same time, of establishing sound international cooperation, so that interoperability of the system can be achieved.
I should like to mention three other points which the ELDR Group considers important. First of all, the management structure. To the ELDR Group, it is important that the management is transparent, and we are already glad of a major step forward by the Council, namely the proposal to set up a single administrative structure in agreement with Article 171 of the Treaty.
The second point I should like to raise is the financial concern. We are still not entirely convinced that that is going in the right direction. We accept that at the beginning, public money must be invested, but industry must contribute too. There must be a balance. There is still no binding agreement with the private sector and there is still uncertainty in that area. That is why we have tabled an amendment for which I should ask your support, so that the European Union does not become a safety net. And given the high cost, we expect a contribution towards the cost of the use.
Improved geographical access and reliability must be factors in favour of which industry must choose and in which they must display willingness to invest. That is exactly what makes the system first-rate.
Madam President, Commissioner, a great deal of work has been done. A report has been drawn up. That too took up a lot of time. However, a whole host of arguments are being put forward, with which - let there be no mistake - I entirely disagree. The wrong arguments are being used in order to sell a project.
Let me start with the technology. Some people claim that superior technology is being used here. That is absolutely not the case. GPS is a similar system. Our system is slightly better because it uses ground stations. As a result, it is slightly more reliable and communication is possible. But the subsequent generations of GPS II - did you think the Americans were mad? - and GPS III are just as capable. No problem whatsoever.
If we consider the levels concerned, the first level is an open access system, which is free. It is similar to GPS with matching criteria: same height, same accuracy in terms of horizontality, etc. The subsequent systems CAS I and CAS II are commercial and intended for the government, while the latter system is also used for military purposes. To quote another point on which people appear to be misinformed: it is also possible for CAS II to be switched off at regional level if it is used for military purposes. You may not have been aware of this, but that is the case.
All in all: GALILEO is not more accurate, and it cannot be switched off. In summary, all those technological features which have been listed, also for transport, are also very much part of the current system.
Where military use is concerned, we are agreed that we do not want this in any event. I will not enter into the detail of the arguments, but at this moment in time, in the light of 11 September, I do not find it necessary to highlight the need of such a system once again. It is somewhat inappropriate, in my opinion. It is clear that the Committee on Industry, External Trade, Research and Energy has agreed to the wording for civil use, and the Committee on Regional Policy, Transport and Tourism has not. It will be interesting to see what tomorrow brings when the amendments are tabled.
As for the funding, the Council has launched an enquiry. It appears that there are actually no business partners. One and a half billion must be coughed up. Two hundred million is being freed up indirectly and it is suggested that that funding is now available. The problem in this connection is that it is the same people who have freed up tens of billions for UMTS. When I listen to Mrs Langenhagen' s opening words, I have a feeling that GALILEO will be laid to rest in the not too distant future.
Madam President, Commissioner, Mrs Langenhagen, the GALILEO project is technologically interesting and already has a lot of potential applications. Up until now we have had the similar Russian and American systems, but these were designed and developed and are also operated from a military perspective. The American system does in fact hold the real danger that in times when the USA is using it for military purposes the Europeans and all civilian users will be switched off, as actually happened during the Gulf war!
The GALILEO project is now being presented as a civilian project that will make the European Union independent from the USA in an important field of technology. In my group, too, opinions on the GALILEO project differ widely. But we are united on one point: we want it to be used for purely civilian purposes. We have tabled amendments that are designed to ensure its exclusively civilian use. Mr Rack, I am neither naïve nor do I believe there are only good people in the world. But if we do not do this, we will have the same problem as with the American system, namely that when it is being used by the military it will be switched off for civilians. You are not solving the problem you are claiming to want to solve.
Secondly, I also have concerns about finance. A total of EUR 1 730 000 000 of European taxpayers' money is to be spent on development, validation and construction. Industry wants to join in the construction phase, contributing EUR 1.5 billion, but so far only EUR 200 million have been committed. That is 13%. From a business point of view, no company could afford to develop something with such a poor equity position. I think it an impertinence that you want to pay for this out of public funds!
Thirdly, there is another aspect to this GALILEO project. The Americans allow the GPS to be used free of charge. You want future users to pay for the European system. Where do you think that will land you with your much-vaunted competition? Competition works like this: if I am being asked to pay for something that I can get free somewhere else, I am not going to pay, and you won' t get any users. Then you will have thrown all that taxpayers' money away! Mrs Langenhagen, you described this so beautifully as a confection, and Mr Savary used the word historic! This historic confection will cost a total of EUR 3.2 billion. I think that is much too expensive for the present time and at this stage!
Madam President, Commissioner, ladies and gentlemen, the development of a European satellite radio navigation programme raises various questions that warrant our consideration. This is a project of global scale, that uses cutting-edge technology and involves vast amounts of public and private financial resources. The strategic importance of political decisions which must be taken for the project to a large extent explain the hesitation that the Council has shown, despite the commitment and enthusiasm that both the Commission and the European Parliament have demonstrated in their statements and in the documents they have drafted.
In fact, the problem is not insignificant. First of all, because a project of this scale requires close international cooperation. This cooperation is fundamental, not only because of the future installation in various parts of the world of control centres and communication equipment to support the around thirty satellites that will also have to be sent into space, but also because the success of a project of this nature clearly depends on its interoperability with other, existing systems: the North American GPS and, to a lesser extent, the Russian GLONASS.
It therefore makes no sense to base the argument and the need for a system such as GALILEO on a vague feeling of suspicion in Europe and amongst Europeans towards the United States due to the situation of near total monopoly that that country currently enjoys. And which could cause it unilaterally and for no plausible reason, in other words irresponsibly, to stop data transmission via satellite, or to introduce unacceptable levels of signal degradation affecting the accuracy of this data for civilian users. The GPS system and the radio navigation by satellite that this allows have been used successfully by the whole world, particularly in Europe. It should be added that reception of GPS signals has been completely free to users and any member of the public can access the necessary sectors at an affordable price.
The reasons that the European Union must use in its definition 'Development, installation and use' of a system of this type are, of course, quite different. They chiefly concern the boost that GALILEO would give to the European high-tech industry and providers of related services, thereby introducing an element of healthy economic competition in this sector of activity, which is crucial to its development. This system would also provide enormous assistance to the development of European technological potential and to improving the associated academic and applied research. We must also emphasise the invaluable contribution that a project of this scale would make to the creation of new jobs - more than one hundred thousand - and we are talking about highly qualified posts. And, lastly, the installation and use of the system would enable the development of a public or private partnership of enormous strategic value to support sectors as important as transport (maritime, air or terrestrial), air traffic management, search and rescue, meteorology, mobile telephony and so many others. It is for all of these reasons, which I have briefly summarised, that we give our support to the GALILEO project, in the hope of thereby contributing to the construction of a genuine Europe of the future.
Madam President, Mrs Langenhagen predicts a rosy future for the GALILEO satellite system. This is understandable, based on her line of thinking. However, I, coming from a critical stance, can see major drawbacks to this project.
The calculated costs of this project are more than considerable, especially now that the contribution of the private sector is not clearly marked and secured at all. Despite the fact that, according to the Commission, only 150 km of high-speed link can be built for the funding initially required, any amount is too high if it does not yield clear advantages. In this case, the advantages should mainly be in the field of reliability and price.
As things stand at the moment, it is very likely that GALILEO will become a facsimile of the existing system, at least in terms of functionalities. Despite the civil line of approach, the system will also boast a military component in time. I have no doubts about that.
This brings to an end the advantage which GALILEO would have compared to existing systems, namely to be independent from military use and more reliable as a result. What remains is a situation in which we obtain the same services at higher costs.
However, the most important aspect to us is that the system could play an unwelcome role in the relations between the European Union and the United States of America. Especially in a military context, it has appeared more than once that the European Union produces little without the United States. Not only does stirring up trouble in the relationship with the United States not make any sense, it is also very dangerous. That is why I am in favour of accepting the existing offer and not deluding potential users with illusions. For it is very much the question whether the use of satellite signals will be better and more efficient than it is at present.
Mr President, have you noticed that, not just the Commissioner, but the president and the rapporteur are also women, a coincidence which I think augurs well for the future of GALILEO, even if he was a man.
So, having congratulated the rapporteur, Mrs Langenhagen, I should like to make a point of repeating the view that, at every stage in the design, implementation or application of the system, the political decisions will need to be discussed and taken at European Union level and at that level only, although the role of the candidate countries will, of course, also need to be determined. It is equally obvious that international collaboration with the United States and Russia is essential, not just in order to reduce the huge costs but also because the question of frequencies can be regulated so as to guarantee reliability by ensuring that enough frequencies are available for GALILEO to provide a broad range of services.
Of course, we need more information on the organisation, administration and funding of the implementing agency, with integrated, realistic proposals, mainly as regards private investment. At least, from the information available to date, there appears to be no particular drive to attract private investment, given that we have not yet clarified if the system will provide services in return for a fee, which it will need to do if there is to be private investment, or free of charge, so that it can compete with GPS, which provides its services free of charge.
Finally, is there any chance of Member States being called upon to pay large sums of money from their national budgets so that the initial appropriations are not lost? I think the Commission should give a prompt response here. Similarly, we must push ahead and resolve outstanding issues, by which I mean technical issues, such as incorporating EGNOS and the corresponding financial analysis and lawyers, both at Community and national level so that we can make any deliberate interference in or distortion of the system a crime and set up an authority to decide when to impose sanctions. We trust that, one way or the other, GALILEO will progress more quickly now.
Madam President, Commissioner, I want to begin by thanking the rapporteur, Mrs Langenhagen, for her work on the report. I am taking the floor today because I feel we need technical systems that offer environmental benefits. Technical progress is ever more rapid. Personal computers and mobile telephones have drastically altered our working lives and our everyday life. We have also seen how technology is changing all the time and creating new aids and how companies are forever developing new products to be used within different areas of society.
A European satellite navigation system can, in fact, mean major opportunities for developing the transport sector, especially when it comes to combined transport, dovetailing different types of transport. For aviation and shipping, too, as well as for transport by road and rail, the new technology can be used to make transport more efficient and environmentally friendly.
I do agree with the rapporteur that GALILEO will enable Europe to be involved in developing a new technology-based industry and to be in the vanguard of this. There is a space industry in various parts of Europe today, for example in northernmost Sweden, and I think it important that we should use existing infrastructure to keep down the future costs of this project.
Major technical breakthroughs have more often than not taken place following development using research supported by the public sector, often with a view to the research' s being used for military purposes. The money and resources needed for developing completely new technologies often do not exist in private companies. This particularly applies to the GALILEO project which is based upon joint financing by the EU countries but to which the private sector too has to contribute.
What is unique about GALILEO, unlike the GPS system, is that it is being developed for civil rather than military purposes. I consider this to be an absolute prerequisite for the European Parliament' s supporting the project.
Madam President, ladies and gentlemen, I would firstly like to thank you once again for the European Parliament' s constant and determined majority support for the GALILEO satellite navigation programme.
The resolution contained in Mrs Langenhagen' s excellent report is testimony to this and I thank her for her work.
Please allow me to make some comments on the motion for a resolution based on the Commission' s communication of November 2000.
At the end of June, the Commission sent to Parliament and the Council the proposed regulation on the statute of the GALILEO joint undertaking. I would like to insist on the importance of this proposal which is intended to establish a single management structure for the programme at the beginning of 2002. Given that the timetable is so tight, it is essential that Parliament can issue its opinion on this proposal before the end of the year.
In accordance with the conclusions of the Transport Council of last April, we have implemented a study of the services which GALILEO may offer, the income it may generate and the methods for collecting it. This study must be finished in the coming weeks so that the Transport Council in December may take the decisions necessary for the programme to move ahead.
Of course we will send the results of this study to this House and I hope that those of you who have expressed more reservations about the programme will find that it provides better explanation and greater confidence and that we will therefore have greater support - I know that it is supported by the majority of this House, but also that some of you have expressed significant reticence, if not opposition.
As the motion for a resolution clearly states, international cooperation is essential to the GALILEO programme. Its objective is to guarantee the interoperability of GALILEO with the existing radio-navigation systems, such as the American GPS or those in preparation, such as the Russian GLONASS. In this respect - and some of you have wondered whether or not it is necessary - I would like to say that the idea is that they are compatible and that they benefit each other mutually.
Ladies and gentlemen, after what happened last month, the need for a second system which reinforces the existing system and which provides greater security and is, when the time comes, not only a complement, but also an alternative in the event of possible unwanted situations - when we are seeing a huge increase in the applications which affect all the areas of our lives relating to GALILEO - is absolutely essential, not only for Europe, but for the whole world, including the users in the United States.
It is also important that we have the support of third countries so that we might have the necessary frequencies, principally within the framework of world radio communications conferences - the next one being in 2003. As you know, the allocation of frequencies is due to be consolidated in 2003. When this happens, it should aid participation in the development of the GALILEO programme.
With regard to the data issued by GALILEO, the international and Community instruments intended for its protection will clearly be applied. As Mrs Langenhagen' s report stresses, we believe - and this is one of its special features compared to the GPS system - that GALILEO must supply a public signal, that is, a robust and precise signal which cannot be interrupted as a result of military issues, as happens in the case of GPS, and sensitive applications, whether they be public - customs, judicial investigation and so on - or private - such as banking transmissions.
Finally, allow me to sum up the next stages of the programme. At the end of the year, after receiving Parliament' s opinion, the Council must adopt the statutes of the GALILEO joint undertaking and decide how the programme must continue to be developed by the said joint undertaking in close cooperation with the European Space Agency. As some of you have said, the green light must be given to the GALILEO project once and for all. The development phase, which should last from 2002 until the end of 2005, should allow the launch of the first satellites with a view to testing the system in reality and allow the receivers sector to bring those receivers into line.
As you can see, there is still much to do. Your support is absolutely essential and, in any event, we will keep this House fully informed of all the steps we take in relation to this project.
Thank you, Mrs De Palacio.
The debate is closed.
The vote will take place at 12 noon on Wednesday.
Energy efficiency labelling for office equipment
The next item is the recommendation for second reading (A5-0298/2001), by Mrs McNally, on the Council common position for adopting a European Parliament and Council regulation on a Community Energy Efficiency Labelling Programme for Office and Communication Technology Equipment (6760/1/2001 - C5-0246/2001 - 2000/0033(COD)).
Madam President, I am very pleased to present my recommendation for second reading on the Energy Star agreement. As you will know, in a rather complex procedure, Parliament has already been consulted on the agreement itself. This is now the codecision procedure on the regulation which implements that agreement.
I wish to thank the Commission, the Council and my colleagues, in particular the shadow rapporteurs, for their help in steering through this rather complex procedure. I would like to thank in particular the Swedish Presidency, which went out of its way to be helpful.
The Council common position takes on board most of the points made by Parliament at first reading. We shall have an earlier review than was expected; we shall have an update on new technological advances in this area of energy efficiency; we shall have a report to Parliament. Furthermore, the United States' authorities are absolutely clear that Parliament is involved in discussions on the Energy Star programme from the Commission's point of view. This has been done through a side letter added to the agreement, at Parliament's request, which meets our wishes for them to know how we operate in the European Union.
This clearly is not the only measure which is to be taken in the area of energy efficiency. I understand there is an update to the common position because of the new Eco-Label award scheme. I am prepared, as rapporteur, to accept that slight modification which has been made necessary.
Even though I am pleased that it looks as though this agreement is coming into force, I do not want to exaggerate its importance. It is a useful tool, but it is a relatively modest proposal; it is a voluntary scheme based on a United States model. I know many colleagues agree with me that in future we should work as a European Union and have European Community schemes rather than attempting to latch on to schemes developed elsewhere, in the United States for example.
Nevertheless, although it is relatively modest, it is welcome. Computer equipment is sold worldwide and the educative, awareness-raising aspects of seeing the Energy Star logo on computers is worthwhile. We know that one of the tasks in increasing energy efficiency is to improve public awareness.
It is a small part of what is needed. Everyone in this Chamber knows that energy efficiency is the most important component of energy policy. It is the fifth fuel - coal, gas, renewables, nuclear - the fifth fuel, with a 30% potential, is energy efficiency.
If someone from another planet saw us acting as if we had known that, they would think we were stupid. We are not stupid, we are intelligent and that is why intelligent energy - a phrase with which I hope everyone is becoming familiar - and certainly Mr Wijkman, Mr Turmes, Mrs Van der Laan and I are doing our best to make it a very familiar phrase - and energy-intelligent Europe depends on energy efficiency.
We look to the Commissioner to bring in a package of measures well beyond Energy Star. They are demand-side management and two important directives: one on household appliances and one on office equipment - not made in the USA. I hope that during this autumn, under the Belgian Presidency, we will see both of those draft directives adopted.
We have been very cooperative on the Energy Star programme. There is only one amendment, which could be withdrawn. If the Commissioner is able to give us tonight an appropriate assurance and accept the spirit of that amendment, which asks her to take further action on the withdrawal of inefficient equipment, it is quite possible that we can approve the common position unamended.
Madam President, Madam Vice-President of the Commission, ladies and gentlemen, I would like to begin by thanking the rapporteur, Mrs McNally, on behalf of my group for undertaking this technically difficult task and for the tough way she negotiated with the Council, because Parliament' s rights were at stake. She was in a way having to negotiate a precedent and she showed great commitment and was very successful on Parliament' s behalf.
I would also like to thank the Vice-President of the Commission, who over all has worked very energetically for a European contribution to solving our energy problems. I think we are all agreed that the more efficient use of energy is a very important contribution to solving our energy problems. Modern technology offers us ways of saving energy and using it more efficiently. If we do that correctly, it is actually to everyone' s advantage. The costs of such technical innovations are small enough to be written off within months or a few years at the most, which means it is to the consumer' s overall advantage and it also gives industry an opportunity to bring its innovations on to the market.
Here we are looking at one way, namely the Label. It is an important step because it gives us influence over world standards since the Energy Star is used not only in the USA and in Europe, but in other countries besides. When I took on the task of being my group's shadow rapporteur, I asked firms in my constituency that are concerned with the subject, those that sell or make computers, for example, what they thought about it. They said the Label alone would probably not achieve much because, when consumers buy computers and similar goods, unfortunately they do not pay attention to energy consumption so much as to various other criteria. So we should perhaps talk about finding other ways of promoting energy-efficient equipment and gradually removing the big energy wasters from the market.
The amendment in front of us says, after all, that one such way forward might be a voluntary agreement with industry. We should only think about legislation if that fails to work. I believe that to be very, very important because, as the rapporteur has said, we are debating here about an agreement with the USA and about a Label, but the solution to the problem does not lie in this Label alone. I am therefore asking the Commissioner to make very clear in her speech that the Commission is thinking of going further and also to say when we can expect other proposals. I don' t believe any of us would gain from having to engage in a lengthy conciliation procedure because of an amendment being tabled. If we achieve a good outcome this evening, we can avoid the conciliation procedure. Otherwise conciliation would be necessary and I am sure we all want to avoid that.
Madam President, on 11 September the world changed, at any rate the world as we knew it. Suddenly a regulation that has occupied us here in this House for quite some time has become a small pebble in the mosaic of this changed world. We know that 11% of electricity consumption - between 10 and 15% in other countries - in private households and public sectors - if we add those as well - contributes to power stations being operated completely unnecessarily because there would be other ways of doing it in standby mode. On a European scale that means between six and ten large power stations, and they could be nuclear power stations.
When at this very moment the first bombers could already be flying towards Afghanistan and people are wondering what form a possible counterattack might take, we can see that such a mundane thing as this regulation could bring us greater security here in Europe, greater security, too - if we think of the consequences of 11 September - in relation to the probable rise in the price of oil. From this point of view I therefore very much welcome the work that Eryl McNally has done.
The second aspect that should now again be given particular consideration is that we could provide a stimulus to the economy to which the Commission pays particular attention in the amendment to which the previous speaker has already referred - by finding a way not only to label good equipment but also to remove bad equipment from the market as quickly as possible.
Madam President, I should like to start by congratulating Mrs McNally for her persistence in keeping this report on Parliament's agenda and bringing it to fruition.
I welcome the approach adopted in this proposal for a voluntary code. That is a more pragmatic approach towards achieving improvements. Unlike Mrs McNally I see no harm in adopting measures that are in place in the United States. It is one of our aims in Europe to achieve common standards in the internal market. In that regard, why should we not seek to extend those common standards to our major trading partner across the Atlantic? Just because it was invented in the United States does not mean it is all bad. It is very important that we should assist people making choices about purchasing equipment in knowing what the energy efficiency is. In my own experience, labelling materially affects one's decision. It certainly affected my decision this summer when I was buying a fridge and a freezer for my home. The old ones were getting very noisy and very expensive. It may be that my motive was also concern to stop using so much electricity supplied by a company owned by a French utility, but that is another issue.
I should like to close by supporting the comments about the amendment, namely, that we all look to the Commission to give us an assurance on the issue of the further voluntary code. This is a healthy and sensible approach.
Madam President, ladies and gentlemen, I would firstly like to thank the rapporteur, Mrs McNally, for her work in relation to this Regulation. I am aware that she has worked intensively with Parliament and the Council in order to reach the position we are in today. I also hope that we manage to reach an agreement on the text which is acceptable to all of us. I am sure that none of us want to go to conciliation if we can solve the problem in a more appropriate way, given that our positions are very similar.
This proposal is integrated into the Commission' s action plan to improve the energy efficiency of the European Union. Office communication equipment represents a high proportion of the electrical consumption of the tertiary sector and we all agree that the use of efficient and ecological office equipment can contribute to the sustainable development strategy decided at the European Council in Gothenburg.
The proposed programme for coordination of labelling, the Energy Star programme, will lead to significant reductions in electricity consumption and CO2 emissions, and is therefore very viable. As Mrs McNally has very rightly said - and I would like to stress that I am in full agreement with her - energy efficiency is key. The key thing is to use energy well. That is where we have the greatest margins and we stated this in the Green Paper on the European Union' s energy supply.
After a long period of negotiation, in December 2000 the agreement was finally signed with the United States on coordination of programmes for energy efficiency labelling on office equipment. Now we need this Regulation so that we can appropriately implement what was signed with the United States.
This programme has already been a success in the United States and has led to considerable participation by manufacturers, the large majority of which have introduced energy-saving devices into their products. It has also increased consumer awareness of wastage resulting from office equipment in standby mode.
On the basis of the positive experience on the other side of the Atlantic, the Commission is convinced that the Energy Star labelling programme will naturally lead to the gradual elimination of inefficient equipment on the Community market.
We perfectly understand the European Parliament' s concerns in relation to the effectiveness of the proposed Regulation on this specific point. These concerns are reflected in the amendment which Mrs McNally is still maintaining. There is no doubt that in other circumstances I would say that I agree with her. However, on this occasion I would ask Parliament to reject it or, even better, that Mrs McNally withdraw it. Because, although I agree with its content, I do not believe that this is the right instrument in which to include this type of measure. The Energy Star programme is not exactly the right place to include this incitement to renovation, modernisation and withdrawal of least efficient equipment.
Madam President, ladies and gentlemen, I would like to tell the House that we are preparing a framework directive on minimum efficiency requirements in the office communication equipment sector, amongst others, a directive which I hope will be presented to this House and the Council during next year.
I have taken this opportunity to explain the Commission' s position and I hope that Mrs McNally can withdraw her amendment and that we can therefore approve this report on the Energy Star programme today without having to go to the conciliation procedure.
Thank you, Mrs De Palacio.
The debate is closed.
The vote will take place at 12 noon on Wednesday.
Innovation in a knowledge-driven economy
The next item is the report (A5-0234/2001) by Mr Rübig, on behalf of the Committee on Industry, External Trade, Research and Energy, on the communication from the Commission to the Council and the European Parliament on Innovation in a knowledge-driven economy (COM(2000) 567 - C5-0740/2000 - 2000/2336(COS)).
Madam President, Commissioner, ladies and gentlemen, why is innovation so important for the European Union? We can all see that we are having slight problems with the economy at the moment. If we want the economic situation to improve again, we must take initiatives to get employment rising again, take initiatives to get unemployment to fall, and take initiatives to ensure our continuing prosperity in the future.
I believe we also need to be able to assess that objectively. That is why we should use benchmarking. I am very grateful to the Commissioner for putting the innovation scoreboard very much to the fore here, too, because it enables us to see very clearly how the various countries are performing. And, of course, the method of best practice: to see where among our neighbours of the Fifteen in Europe they are working better than in our own countries. That is how it always was for me at school: you can learn from your better classmates. And we shouldn' t just stick to Europe, but we should also be looking in particular at the countries that aspire to join us, to see what they are already doing better than we do. There is an enormous amount of knowledge, a great deal of capacity for innovation, in the technical departments of our universities, as there is of course also in America, Japan, India and many other countries, from which we could benefit.
Innovation must not take place only in the economy, but also in the social, cultural and above all the political fields. We would very much like to see publicly sponsored research corrected to make it in future even more geared to the market or, it would perhaps be better to say, to the citizen. Where in future will we find services or products that the citizen would like, that he needs? Such market research will be very important for us in future if we are to see where our innovation policy needs to be focused.
Innovation also means repeatedly taking risks, however. We therefore need to ensure that the necessary venture capital is available. It is especially when times are getting hard that funding runs short. We all know that Basle II will perhaps bring a further restriction here, too, especially for smaller firms. Nevertheless - and I would like to correct the text here - we have 18 million SMEs in Europe with fewer than 250 workers. We need to pay particular attention to them, since after all they generate 80% of the tax yield and employ two thirds of the workforce. Innovation must start in the small units. We need subjective innovation; that means combining familiar techniques and technologies, extending them, rethinking where they can be used and where they can be improved.
One of the central points is of course life-long on-going and vocational training. Continuing training schemes are becoming increasingly important, and we should therefore also concentrate on the best ways of passing on knowledge. By e-learning - to use the general term - but much more, I believe, by e-entertainment. Learning should be fun, learning should be interesting, learning should make you curious, but learning should also be an adventure. We ought in future to provide an experience primarily with a European content, putting our European values, our European knowledge at centre stage on the Internet and in our education and learning programmes as well as being ready to engage in international competition.
We also need new systems in schools, however. We need new methods of quality management for teachers and pupils. ISO 9000 is already taken for granted in firms. It seems to me that these new procedural techniques could also be used to make appreciable progress in schools. But enterprises also need easier access to funding. We need people to start new businesses and the mentality to start new businesses, and we need to make it easier for businesses to pass from one generation to the next. Tax concessions need to be offered and venture capital made available, because the life cycle of a business goes: founded, handed over and finally closed. We need to give thought to all three phases in future.
Madam President, I should like to congratulate Mr Rübig for approaching his report with such an open mind and, of course, to agree that innovation concerns entrepreneurship and employment. However, we need it not just to serve the economy, the knowledge-driven economy in today's society, we also need it to serve the knowledge-driven and cultural society. Because innovation is not just an economic and business factor, it is also an educational and cultural factor. More to the point, it is the result of mutual and complex actions and reactions between education, research, the administration and the public.
Innovative procedures presuppose a dynamic social model which is receptive to change. In fact, innovation does not depend solely or exclusively on technological factors, it also depends on organisational factors. A propitious environment is the main requirement, so that new initiatives, new discoveries and scientific applications can be developed, which is why we need social components working together, we need close cooperation between businesses and scientific institutions, as well as schools and universities, and we also need the help of the media if an innovative culture is to mature in our society as a whole. Innovation must be the property of every member of society. That is how our society will work in new directions, opening up new paths.
Europe needs an approach to innovation which will directly serve society as a whole. However, we know that there are quite a few negative structural factors which prevent us from progressing as far as we should. We are quite a way behind and I think that this is a bitter but honest admission, which is why we need the measures proposed in the report, together with suitable educational systems that nurture innovation. Innovation is a process of analysis and synthesis and young people - mainly students - need therefore to play a part. We must take care to ensure that we do not just inflict talk and chalk on young people and that they take an active part in the innovative process during their studies and both inside and outside school.
We must cultivate this approach at all levels of education. It is important to have cross-disciplinary syllabuses in tertiary education. We must bring the exact and the theoretical sciences close together, however difficult that may seem. We must also understand that we need better penetration of university research institutes and of scientific libraries via the Internet. I should like to highlight this sector in particular, because we are still a long way from having the really efficient network of libraries in Europe that is an absolute must.
Finally, we should take steps to provide better protection for intellectual property because this is what can invigorate and foster the incentive for our scientists to innovate. That is why it is also extremely important for us to promote the application of European patent law.
Madam President, at last spring' s Lisbon Summit the Heads of State and Government set themselves an ambitious target. The European Union was to become the most dynamic and the most competitive economic area in the world. Innovation is the key to this. It is the subject of an excellent report by Mr Rübig, whom I would expressly like to congratulate on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats. His report is thorough and precise; it is creative and full of insights.
Only an innovation offensive will create the necessary conditions for making up the ground we have lost to the USA and Japan, preventing a mass exodus of researchers and finally achieving international competitiveness. Specifically, it means changing our systems of education. Young people must be able to be involved at an early stage, by teaching them science in schools and specifically encouraging their talents. Curricula must include projects modelled on professional management, by forming junior enterprises, for example. We need new information systems and higher technological qualifications in the training and further training of workers and students.
Mr Rübig has always been concerned with revitalising small and medium-sized enterprises. His particular concern is important given that we have 18 million SMEs. Workers are specifically asking for programmes to promote SMEs in the European Union because over 70 to 80 % work in that sector. SMEs need simpler tax procedures, a dismantling of bureaucratic hurdles, and active support for innovative products and methods of production. Research needs to be integrated into operating structures. Access to start-up capital is essential, because young people need to be able to start new businesses, to become entrepreneurs. They need to be able to take all the current problems of the new economy into account. I hope we have all learned something from that.
On this basis, Madam President, the European Union will be able to make a sustained contribution to the high performance, knowledge-driven economy we are looking to achieve.
Madam President, Mr Rübig's paper certainly is a fine document, which we support. The Commission's document is also commendable, and makes enjoyable reading. So, now innovation is to form the basis for know-how - a knowledge-driven economy. While eEurope was still at the discussion stage, we were in an information-based economy, and so we learned to perfect ourselves all the time like candidates in a beauty contest. The next stage is of course the civilised society to which we all, whether engineers or singing teachers, are striving.
Of course it is true that bureaucracy is one barrier in this work of innovation; we ought to have programmes which act like fast lanes for innovations - this is the first requirement. Secondly, creating a creative and rewarding atmosphere is of the essence, and this will be difficult. Thirdly, the operational programme should incorporate aid specifically to innovative firms or corporations in the SME sector, since - as already stated - 80 percent of taxes and 60 percent of jobs come from this sector. Fourthly, protection of the creative input of employees must be up to scratch, so that barriers to such input do not arise, and the same goes for reward. Allow me once again to repeat that this creative leadership is very important, and it is not very common. Creative leadership demands - within firms as elsewhere - equality, trust and fairness. It would also be a good idea to set up 'innovation banks' , from which firms and other players could purchase and acquire innovations for practical application, and to which inventors and innovators could transfer them. Such activity would be one way to accelerate the exploitation of innovations, and would create this type of good and rational framework.
In Lisbon and Stockholm, it was decided that Europe should become the world' s most dynamic and competitive knowledge-driven economy. Of the seventeen million companies in Europe, no fewer than 99 percent form part of the medium-sized and small business sector. That accounts for more than 70 percent of employment, 50 percent of investment and 60 percent of the Union' s wealth. As such, the medium-sized and small businesses are the most important economic factor in the European economy. The competitiveness of these businesses very much relies on their innovative capacity. At the moment, Parliament is working hard on the Sixth Framework Programme, in which the participation of SMEs must be guaranteed at the same - or, ideally, a higher - level. I have therefore proposed to increase the budget available to SMEs to 15 percent from the current 10 percent. But that participation of SMEs must, in the view of the Liberal Group, take place within themed programmes. Indeed, in that way, it is guaranteed that large and small companies will join forces, for small companies do not have the expertise and manpower to go it alone. It is not acceptable for most of the limited research budget that is available to be spent on the flanking policy in the Member States, for that is not a European task.
It is more important to simplify the participation of medium-sized and small businesses in the Sixth Framework Programme. That is why the 'rules of participation' must be simplified and standardised so that research applications submitted by all Directorates-General for the Sixth Framework Programme as a whole can be dealt with more efficiently and more quickly.
I should like to conclude by giving you some food for thought: Europe is good at converting euros into research, but often fails in converting research into euros, and that must change in future.
Madam President, the Commission and the rapporteur are preparing for a more innovative Europe. This report calls for the networks to be strengthened at European level. This dissemination of gathered knowledge should not lead to less competition, which is another aspect of innovation, for what are the areas in which cooperation actually reinforces the ability to innovate?
Tax benefits are in any case not a very good incentive. They fragment the market and can lead to a shift in activities to the cheapest region. Market-oriented attraction is preferable.
The rapporteur also underlines the importance of education. This is an area in which only the Member States have authority. In this connection, it is not the international orientation or the mobility of education and research itself, but the results, that deserve recognition.
National initiatives promoting the innovative environment and acknowledging achievements will have to increase competitiveness. The aspects that make European regions into an attractive environment in terms of innovation are the knowledge available, the labour market and other local factors. A government should therefore have a vision of regional profiles it would like in future. However, regional specialisms can be adversely affected either by tax measures or by uniform measures which are said to result in a loss of quality for Europe as a whole.
The Commission proposal is typified - more so than the report - by a realistic approach from the bottom upwards. If necessary, a joint approach could play an additional role to promote networks. In that way, the Union can back the measures which increase the Member States' ability to innovate, both individually and jointly.
Madam President, Commissioner, my colleagues, knowledge and know-how are the basis of economic competitiveness and of the well-being of society as a whole. The ambitious objectives of Lisbon also threaten to remain so much rhetoric, and will perish like worldly honour, if the success of the European Union in global competition is not based on a high level of education and research.
There are several aspects relating to a comprehensive innovation policy, which many colleagues have already emphasised in their interventions. As European legislators, we should pay particular attention to simplifying legislation and administration. I subscribe to the view of Mr Rübig and of other colleagues, that simplification is a necessity. Enterprise and development activity is excessively restricted by bureaucratic impediments, and small and medium-sized enterprises in particular suffer from this. Besides some form of labour reform, we also need a complete administrative reform, which has already got off to a good start with the White Paper on administrative models.
As you, yourself, said a couple of days ago, our esteemed competitors the United States and Japan are further along the road of promoting and developing innovations than the EU; one of the reasons for this is that in those countries enterprise and risk-taking are rewarded to a significantly greater degree than in Europe. We must create conditions which encourage self-starting and independent initiative. Enterprise can be promoted early among schoolchildren and students. All we need to do is to create the prerequisite conditions in our education systems, for example, in the form of a special business model which young businesses can then adopt.
I also regard the development of human capital as important. It is a significant factor in innovation. A genuine information society must be within the reach of all citizens, and so raising the level of know-how of the entire population is important. The copyright of innovations must also be better protected; this has already been mentioned in other interventions. Even before this, in the course of my work I have stressed the importance of adopting a Community Patent which will cover the entire area of the European Union. The Community Patent would offer complete Union-wide protection for new patents, at the same time significantly reducing the administrative costs of firms.
And last but not least: we need a revolution in thinking which would free us from orthodox thinking and modes of action. We must create conditions which make it possible to produce a whole raft of new ideas, out of which we may perhaps develop that one breakthrough innovation. New technology is not the key to a good future; we need non-conventional thinking in all fields, in firms as well as in public administration.
Madam President, Commissioner, with outstanding diligence and sometimes frightening consistency of purpose my fellow countryman Paul Rübig has again produced a report containing almost everything that is good and right. For that very reason, I hope I may be allowed to question some of it.
We have been discussing why innovation is so important for the European Union. The rapporteur has given a broad answer to that question. We could of course ask him what innovation? What innovation is most in demand at the moment? Perhaps military technology so we can find Osama bin Laden quickly. Is that the kind of innovation we mean? Is it innovation in surveillance that will enable us to uncover sleepers in the future? Or do we not need to define innovation? With our European system of values, are we not concerned here with innovation in education, innovation in social learning? And how will we get there? Would it not be an innovation finally to know how much is spent on innovation? Do you know, Commissioner?
I have tried to find out how much is invested in the future in a big country like the Federal Republic of Germany. We know what is spent on administration, we know what is invested in transfer payments, but when it comes to investing in the future, nobody knows. We all agree that there cannot be too much funding for investment, because that is really the only way to safeguard the future. But the question is, what kind of a future? Where are we heading? And is not the time after 11 September actually an ideal time to question much that was simply only a fixation with technology and instead to initiate research into social innovation? Has the time not now also come to free ourselves from old instruments like gross national product and bring the innovative instrument of a well being factor more into the centre?
Questions on a good report. Nevertheless, once again congratulations, Paul!
Madam President, the role played by innovation in achieving the ambitious objectives set by the European Union in Lisbon has been mentioned by the rapporteur, whom I congratulate on his detailed report, and by previous speakers.
However, the importance of innovation to our economic and social development needs to be appreciated more both by the Member States and by the European Commission itself. Delays in implementing innovative measures under the Structural Funds and the cancellation of resources are sad proof of the fact that innovation often gets no further than the drawing board. So we need a decisive and coordinated policy which ensures that innovation penetrates our entire economic and social fabric and that our citizens' creative powers are give free rein.
That is why I should like to highlight the fact that this policy needs to be driven by the principle of equal opportunities. For a start, I do not believe that innovation is the duty or preserve of the young, I believe it should affect all ages with lifelong learning and the other methods mentioned by previous speakers. I would like to point out that we need to encourage women in their individual and collective efforts, such as setting up companies, and we need to encourage women's non-governmental organisations to take an innovative approach to social activities which have a positive impact on social cohesion and job creation. Equal opportunities should also apply geographically, given the huge discrepancies between the regions of the European Union when it comes to innovation. Both the European Union and the Member States should pay special attention to disadvantaged regions, which are usually the mountain and island areas of the Union.
With the lack of innovation in Europe compared with the United States and Japan, we need to get moving and mobilise our forces. This means that the spirit of innovation must also drive the European Union's innovation management policy. Special units, such as the unit set up to manage innovative measures under Article 6 of the European Social Fund, are a step in the right direction, they just need to be adequately staffed to make them effective. The European Commission must also focus on disseminating the results of best practices, which is why pioneering methods need to be found, with much better penetration and efficiency than those available under past policies and both the Member States of the European Union and candidate countries must work with the European Union and take appropriate steps to disseminate best practices and adopt all the new models which account for the performance of the best countries.
I would like to thank the rapporteur, Mr Rübig, for an excellent report and the House for a debate displaying quality and commitment.
It is widely recognised that policies that foster innovation are an underlying determinant of economic growth. I am particularly happy to present to you today the very latest findings of the EU' s innovation policy performance, namely the 2001 Innovation Scoreboard, which was compiled as a follow-up to the report last year.
The 2001 European Innovation Scoreboard gives us a starting point for the Union' s strategy to enhance its overall competitiveness, by providing a common measure of a country's performance using 17 indicators. I would also like to say that I share the rapporteur' s opinion in underlining the importance of education and training, something that has been noted by other speakers. One indicator called for in the report was added to the scoreboard to cover lifelong learning.
EU performance in terms of growth and the standard of living relative to the US and Japan highlights the key challenges that the EU faces in enhancing its competitiveness. In the past twenty-five years, and apart from temporary cyclical fluctuations, the EU has not kept pace with the US in improving its standard of living. The gap is now wider than it was a quarter of a century ago. At the aggregate level, the gap in living standards can be attributed to two factors: two-thirds to the employment rate, which is lower, and one-third to productivity. I will focus on the productivity gap.
Until the mid-1990s, the productivity gap between the EU and the US narrowed steadily. In the second half of the 1990s, however, the rapid acceleration of productivity growth in the US again began to widen the gap. Until the early 1990s, capital-intensive industries spearheaded productivity growth. This changed in the mid-1990s, when research and innovation became the key determinants. The industries that achieved the greatest productivity gains during the late 1990s were predominantly research-intensive.
The overall strategy for boosting competitiveness requires us to better combine Union and Member State efforts to develop more effective policies to foster and support innovation. National innovation policies should be reinforced, developed, and take a more consistent approach across the EU. This is why we need a regular benchmarking exercise to measure and compare the performance of EU countries, identify key areas of weakness and strength, and enable ourselves to design and fine-tune innovation policies accordingly.
Taking the EU as a whole, we still lag behind the US and Japan on most indicators. We trail significantly in terms of private-sector investment in research and development. Rapid increases in business research and development in Japan and the US since 1994 have widened the gap with Europe alarmingly. US expenditure in this area is now 74% higher than in Europe.
Europe' s high-tech patenting activity is also too weak: US businesses apply for more high-technology patents in Europe than do European businesses. Japanese patenting in Europe is almost as strong as US patenting. This patenting imbalance is an area that requires urgent attention. At individual Member State level, the picture is different. I must say that, as regards many indicators, the best-performing EU countries are also world leaders, sometimes doing substantially better than the US and Japan.
I will give you some examples: the UK, Ireland and France, for example, are world-leading suppliers of science and engineering graduates; the Netherlands, Sweden and Denmark are ahead in home Internet access; Finland, the Netherlands and Sweden lead in public research and development; and Sweden is well ahead in business research and development expenditure.
However, differences in innovation performance between Member States are still significant. Countries such as Denmark and Finland, whose performance was already strong, continue to lead the field when measured by the innovation index, that is to say in terms of trends, not scoreboards alone. Greece and Spain are rapidly catching up with the EU average, while starting from a relatively low base. But change is important and positive. The four largest EU economies (France, Germany, the UK and Italy) are improving, but at rates below the EU average.
A number of lessons can be drawn from these results. The Union should: first, invest in education and training, as has been said here a few times; second, improve its performance in the high-tech sectors and promote entrepreneurship; third, help to step up business research and development by encouraging Member States to introduce or increase the necessary incentives; and finally, promote the use of technologies in all sectors of the economy, including public administrations.
I am pleased to see that several of these aspects are well covered by Mr Rübig' s report. I believe this report will help to generate a consensus on the way forward. This is necessary, as shown by the findings of the Innovation Scoreboard. The report expresses Europe' s wish to reduce the Union' s innovation deficit and achieve the goal set at Lisbon and, hence, does a great deal to help improve the EU' s overall competitiveness.
I hope that there will be an opportunity to come back to these issues in the Commission' s 2001 Competitiveness Report, which will be presented in a few weeks' time.
Thank you, Commissioner.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
Exhaustion of trade mark rights
The next item is the report (A5-0311/2001) by Mr Mayer, on behalf of the Committee on Legal Affairs and the Internal Market, on the problem of the exhaustion of trade mark rights (SEC(1999)2033 - C5-0354/2000 - 2000/2187(COS)).
Madam President, I would like briefly to outline the underlying issues and the main points of my report. The central statement is that the Commission is called upon to produce a detailed study of the possible implications of the transition to the principle of international exhaustion by 31 December 2002. The Nera study presented by the Commission in 1999 fails to deal with this matter adequately. A trade mark right has its effects only in the territory for which it was granted. Community exhaustion applies to the Community mark and national marks when the holder of the right has put his product into circulation in the Community for the first time. If the holder of the trade mark right puts his product into circulation outside the Community, the legal effects of the marks are not exhausted in the Community. He can therefore prevent parallel importers from importing the product into the Community. Because of the current Community-wide exhaustion regime he can therefore quote two different prices: a lower one for countries outside the Community and a higher one for the Community itself.
This split pricing policy, however, is not what the trade mark right is about. The main purpose of the mark is to make the product distinguishable and familiar and to indicate a certain product quality. We could also speak about the advertising effect. The division of markets to the disadvantage of consumers in the Community cannot be the objective of granting a Community trade mark. Neither is there anything in competition law to argue against parallel imports. So why should it be possible to use trade mark rights to prevent them? There is something wrong there.
We must do something to get back to more competition and lower prices for branded goods. The same conclusion was reached in a study by the Swedish competition authority, as, too, did a discussion paper by the Irish competition authority. A hearing before a Select Committee of the British House of Commons was also presented predominantly with arguments in favour of international exhaustion.
There is now an important new factor: the increasing amount of trade on the Internet. The present exhaustion regime could hamper the development of e-commerce. It is not in fact certain whether Internet sales with the subsequent dispatch of branded goods are permissible under trade mark law. But legal certainty and consumer protection are essential conditions for the development of trade over the Internet.
Then there are the following points. There are a) trade marks that are not really matched to any particular product. For example, you order 'a Siemens' . 'A Siemens' can be a lamp, a washing machine or a nuclear power station. There are b) also trade marks that designate group products, for example Adidas shoes, whether they are sandals or high heels. There are c) trade marks that require absolute identity, in medicine for example. It cannot be even one milligram different from what the mark designates.
All these points are reason enough to call on the Commission to undertake its own comprehensive study. Such a study must also draw comparisons with the world' s major trading nations and study and make a precise analysis of the implications for the EU labour market.
Madam President, first of all, I would like to congratulate Mr Mayer who, in spite of some extremely polarised positions, listened and put forward an alternative in the form of a proposal for further consideration, which met with everyone' s approval. This position is all the more important and necessary since the report refers to the crucial problems related to globalisation and European integration. In addition to the direct interests of consumers and manufacturers, the economic position of the European Union in world trade is at stake. Some may be in favour of a total liberalisation of trade, whereas others, myself included, believe that the system of Community exhaustion responds to the need to develop the integration of the single market, a favourable way of supporting Europe in the face of global competition. Apart from the concept of integration, the crux of this report is to support innovation, and God knows how much we have spoken about this in the previous report, to support innovation and creativity within the Community. Trade marks are the most important and most efficient way of protecting intellectual property. Trade marks provide the consumer with a guarantee of a product' s authenticity and quality, and they ensure pre-sales, shape investment and, consequently, creation. A change in the system could lead to a drop in investment in research and development of European products and the impact on jobs could be significant. The current system also provides the best means of protection against counterfeiting, as the channels used by parallel importers are often those used to transport pirate products. In the studies that are currently available, and I stress the 'currently' , we found no relevant information enabling us to justify a change to the system, which could be detrimental to innovation. I hope that the further consideration proposed by Mr Mayer will confirm this opinion.
Madam President, I would firstly like to congratulate Mr Mayer on the report he is presenting today. I am perfectly aware that it is not the report he would have liked to approve and, although it is little consolation, I would like to say that I also would have preferred the report finally approved by Parliament to have been the one Mr Mayer initially drew up.
Despite the powerful interests concerned with preventing the world trade in trade mark products, the unusual report by a consulting company which states that consumers would not benefit immediately from the acquisition of goods at lower prices and the lukewarm position of the Commission which does not seem interested in seeking a solution to a problem which has a very negative effect on European consumers, the rapporteur, Mr Mayer, has been able to produce a report urging persistence in the quest for formulae which prevent manufacturers of trade mark products from maintaining excessively high prices on European markets.
When, in July 1998, the Court of Justice issued the Silhouette judgment, it caused great commotion in countries which recognised the principle of international exhaustion of the trade mark. Either by law, as in Sweden for example, or by jurisprudence, as in my country, Spain.
Legally, the judgment is unassailable from the moment that it states that Article 7 of the Trade Mark Directive, by establishing the principle of Community exhaustion, indirectly establishes the prohibition of international exhaustion. But this is a legalistic interpretation which does not prevent the recognition, as the judgment does, of the harmful effects for consumers of the fact that owners of trade marks can prevent the import of their own products if they originate from third countries.
The arguments used by those people who defend the prohibition of the international exhaustion of trade marks - combating counterfeiting, maintaining the prestigious image of goods, diversion of income from the manufacturer to the importer - are at odds with a reality which is demonstrated in the documents produced by the rapporteur.
When parallel imports from third countries are allowed, the prices of trade mark products drop. The information provided on price increases in Germany, when the reform of German law prevented international exhaustion, is conclusive. And although my experience is of little scientific value, I must point out that I have been able to note how, in the United States, a product which in Spain costs me EUR 10, costs me just EUR 1.5.
For all these reasons and despite the reservations involved in finding a consensus in favour of a more ambitious resolution, it is important that the Commission takes the initiative in favour of consumers and brings forward proposals to strengthen the world market, removing barriers to trade, which are not just customs barriers, but which often consist of anti-competitive practices by companies whose aim is to defend their own profits.
Madam President, Commissioner, I must say that I have not, unfortunately, read either the book No Logo or the special edition of The Economist entitled Pro Logo in The Economist. Clearly, however, we have embarked upon a very interesting discussion of trade marks and their significance in terms of dividing up world markets. Those of us who want to see a form of globalisation that is of benefit to all parties look forward to an international exhaustion of trade mark rights in accordance with the original Mayer report. The same applies if one is in favour of an effective competition policy, as mentioned by the rapporteur, for European exhaustion as it is at present enables markets to be divided up, providing benefits to manufacturers but not to consumers.
Different studies can produce different results. The Commission takes a relatively negative view of international exhaustion in its study. On the other hand, we also have the experience referred to by the previous speaker whereby there are quite a few countries in which goods became more expensive after Community exhaustion had been introduced, for example Germany, Sweden and Great Britain. I am also sorry that this matter could not have been taken further during the Swedish Presidency which, I know, accorded it a high priority.
I therefore hope that we shall now, in fact, produce a report on this subject. I also hope that the Commissioner can tell us what opportunities there are for addressing the issue in the context of the WTO in which a new round of talks is about to start.
I also think it is important not to confuse this issue with that of pirate manufacturing, which is a completely different matter. There are new ways of checking the authenticity of goods by means of genuine and detailed identification, facilitating a completely new form of supervision. I therefore hope that the Commission is able to support the endeavours representing the main approach taken by Parliament today, as well as by the Group of the European Liberal, Democrat and Reform Party.
Madam President, at this hour brevity is a duty and not a virtue. Although I was not a member of the committee which produced this report, I want to speak because my colleague, Mrs McCarthy, who was a member, is detained by the grave events now under discussion at our party conference in Brighton.
I am speaking as someone concerned with consumer affairs. Like Mrs Thors, I was for a time the Chair of the Consumer Protection Intergroup. Parliament's Rules do not allow us to express these opinions in the way we once did. The substantial majority which Mr Mayer rallied in the Committee on Legal Affairs and the Internal Market was, of course, for a response which, as my colleague has said, was less than he would have wished. It is also less than I would have wished and it should be less than this Parliament would have wished.
The principal recommendation here is for a further study of the consequences of a transition to the use of the principle of international exhaustion. Fine, but how long is that going to take when a parallel importer can be prevented from giving the consumer a quality product at a price which benefits them both? This is not like counterfeit products, as another speaker tried to suggest. It is not competitive selling at a loss to weaken rival products, nor is it driving down the quality of those products. It is a straightforward blockage of trade, which will not diminish the so-called grey markets but will make them more confused and complex.
We need this to be a study which tells us of the shady side of what proclaims itself to be a respectable trade. I do not really expect more from the Commissioner tonight than I have heard from him privately. However, the matter cannot rest here. The Silhouette case was not the last word on all this and nor, as he would acknowledge, is Mr Mayer's report. Nevertheless I salute him.
Madam President, this is an important subject and has been discussed at various places and at various times. It is important that the exhaustion regime for Trade marks which the Community applies provides for a proper balance between the interest of consumer prices and protection of Trade mark rights. It has been stated by those who advocate a change to the Community-wide exhaustion regime, that a unilateral change to international exhaustion of Trade mark rights would have a significant impact on consumer prices.
The Commission is not convinced that this would be the case. According to the Nera study carried out by a consultancy firm based in London which was submitted to the Commission in February 1999, prices under international exhaustion would probably not be very different from those that are currently in force. Mr Berenguer Fuster and the rapporteur have referred to alleged price increases in Germany of films, perfume and cameras. As soon as this became known, the sectors concerned supplied statistics to the Commission to show that prices have not increased as was claimed, but have remained the same or in some cases even decreased. The purported evidence concerning Germany is not what it seems to be and, in fact, supports the case that the Commission has put forward and not the case in favour of international exhaustion.
There has also been a price study carried out by the Swedish and the UK governments. It is very interesting to note, and significant for this debate, that of the items where comparisons between the European Union and the United States were possible, the cheapest market was often within the European Union. For some products, the United States was even the most expensive market. Moreover, there were considerable price differences between Member States. In general, prices in Germany and France were lower than in the UK and in Sweden. Those differences exist within the European Union where there is regional exhaustion for Trade mark rights and not international exhaustion. In other words, for all Member States of the European Union the same exhaustion regime applies yet there is a 40% price difference in electronic goods between Sweden and Germany. This certainly goes to show that the internal market is not performing as it should be, but it also shows that the differences in prices have nothing to do with whether the exhaustion regime is regional or international.
The price differences within the European Union usually exceed the price differences between EU Member States and the United States. In other words, the arguments in favour of the thesis that international exhaustion would lead to a decrease in prices is very tenuous. In fact the Commission does not believe that evidence at all. Furthermore, I should like to add that the price element is only one aspect of the exhaustion issue. It is also very important to consider the legitimate interest of Trade mark holders in their home markets. For many companies the Trade mark is their most valuable asset and that is not something we should take lightly. Trade marks are also of value to consumers because they represent a sign of quality.
The Commission decided in May 2000 that there is no reason, at least for the time being, to propose any change to the current regime. The Commission considers that there is now a proper balance between the interests at stake and that the current Community-wide exhaustion regime is an appropriate way to protect the legitimate rights of Trade mark holders. The Commission has taken due note, obviously, of Mr Mayer's report and of the long and difficult discussions in the Committee on Legal Affairs and the Internal Market. Many arguments have been put forward for and against a change of regime. The Commission recognised all those arguments from previous discussions in other fora.
All the aspects mentioned have been thoroughly studied and analysed by the Commission services and in my view no new elements have been put forward which would require further examination or which would give the Commission reason to reconsider its decision. Having said this, the Commission intends to monitor the question of exhaustion closely and will certainly take any action necessary should new and important reasons emerge to consider abandoning the current exhaustion regime. In the meantime, the Commission is, of course, willing to share with Parliament our experiences concerning cases of possible abuse of Trade mark rights but in order to make the report more useful and balanced the Commission intends to take all relevant elements into consideration.
Thank you, Commissioner.
The debate is closed.
The vote will take place at 12 noon on Wednesday.
(The sitting was closed at 11.20 p.m.)